   

Exhibit 10.1

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April 21,
2017, is entered into by and among

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to WELLS FARGO
RETAIL FINANCE, LLC (“U.S. Lender”),

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA (“Canadian Lender” and together
with the U.S. Lender, the “Lenders” and each a “Lender”),

 

GREAT AMERICAN GROUP WF, LLC, a California limited liability company (“Original
Borrower”),

 

GA Retail, Inc., a California corporation, together with any other affiliate of
Original Borrower party to the Credit Agreement from time to time as a borrower
(such affiliates, together with Original Borrower, each a “U.S. Borrower” and
collectively “U.S. Borrowers”), and

 

GA RETAIL CANADA, ULC, a British Columbia unlimited company (the “Canadian
Borrower” and, together with the U.S. Borrowers, the “Borrowers”; the Borrowers,
together with B. Riley Financial, Inc., a Delaware corporation, f/k/a Great
American Group, Inc., Great American Group, LLC, a California limited liability
company, and/or any Subsidiary of any of the foregoing which is or which becomes
a party to any Loan Document from time to time, the “Credit Parties”).

 

WHEREAS:

 

A.           Borrowers and Lenders are party to that certain Second Amended &
Restated Credit Agreement dated as of July 15, 2013 (as amended by that certain
First Amendment to Credit Agreement and Limited Consent and Waiver, dated May
28, 2014, as further amended by that certain Second Amendment to Credit
Agreement, dated as of August 28, 2014, as further amended by that certain Third
Amendment to Credit Agreement and that certain Joinder to Loan Documents each
dated as of February 5, 2015, as further amended by that certain Fourth
Amendment to Credit Agreement, dated as of February 19, 2015, as further amended
by that certain Fifth Amendment to Credit Agreement, dated as of June 10, 2016,
as further amended by that certain Sixth Amendment and Joinder to Credit
Agreement, dated as of October 5, 2016, and as may be further amended, restated,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), pursuant to which Lenders agreed, subject to the terms and
conditions thereof, to extend credit and make certain other financial
accommodations available to the Borrowers; and

 

B.           The Credit Parties have requested that Lenders increase the
Revolving Loan Ceiling and agree to effect certain amendments to the Credit
Agreement, all as more specifically set forth herein, and Lenders are willing to
effect such amendments on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

 

1.          Definitions. Capitalized terms not otherwise defined herein shall
have the respective meanings given such terms in the Credit Agreement.

 

   

 

  

2.           Amendments to Credit Agreement. Effective as of the Effective Date,
the Credit Agreement is hereby amended as follows:

 

(a)          The Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached hereto as Annex I.

 

(b)          The following Exhibits to the Credit Agreement are hereby deleted
in their entirety and replaced with the corresponding Exhibits attached hereto
as Annex II:

 

(i)          Exhibit 2.1(a)(i) (Form of Liquidation Loan Proposal); and

 

(ii)         Exhibit 2.1(i) (Form of Note).

 

3.           Representations and Warranties. Borrowers represent and warrant to
Lenders that:

 

(a)          the representations and warranties set forth in the Credit
Agreement and in each of the other Loan Documents are true and correct on and as
of the date hereof, as though made on such date, and as if each reference
therein to “this Agreement” or the “Credit Agreement” or the like includes
reference to this Amendment and the Credit Agreement as amended hereby (except
to the extent that such representations and warranties expressly relate to an
earlier date, in which case they are true and correct as of such earlier date);

 

(b)          the execution, delivery and performance of this Amendment by each
Credit Party (i) are all within such Credit Party’s corporate powers, (ii) are
not in contravention of any Laws or the terms of such Credit Party’s
Organizational Documents, or any indenture, agreement or undertaking to which
such Credit Party is a party or by which such Credit Party or its property is
bound, and (iii) shall not result in the creation or imposition of any lien,
claim, charge or encumbrance upon any of the Collateral, except in favor of U.S.
Lender pursuant to the Credit Agreement and the other Loan Documents as amended
hereby;

 

(c)          this Amendment and each other agreement or instrument to be
executed and delivered by Credit Parties in connection herewith have been duly
authorized, executed and delivered by all necessary action on the part of each
applicable Credit Party and, if necessary, its stockholders, as the case may be,
and the agreements and obligations of each Credit Party contained herein and
therein constitute the legal, valid and binding obligations of such Credit
Party, enforceable against it in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws affecting creditor’s rights generally and
by general principles of equity;

 

(d)          after giving effect to this Amendment, no Default or Event of
Default exists as of the date hereof; and

 

(e)          no action of, or filing with, or consent of any Governmental
Authority, and no approval or consent of any other party (other than, in each
case, actions, filings or consents that have already been taken, made or
obtained) is required to authorize, or is otherwise required in connection with,
the execution, delivery and performance of this Amendment.

 

   

 

 

 

4.           Conditions Precedent. The amendments set forth in this Amendment
shall not be effective until each of the following conditions precedent are
satisfied in a manner satisfactory to Lenders (the “Effective Date”):

 

(a)          receipt by Lenders of the following documents, each duly authorized
and executed by the applicable Credit Parties party thereto:

 

(i)          this Amendment;

 

(ii)         the Seventh Amendment Fee Letter; and

 

(iii)        the Note, in the original principal amount of the Revolving Credit
Ceiling, substantially in the form of Exhibit 2.1(i) to the Credit Agreement (as
modified hereby).

 

(b)          Credit Parties shall have paid all fees payable under the Seventh
Amendment Fee Letter, and all other fees required to be reimbursed or paid by
Credit Parties pursuant to the terms of the Credit Agreement (including Lender
Expenses pursuant to Section 11.4 of the Credit Agreement and the reasonable
fees and expenses of Choate, Hall & Stewart LLP, counsel to Lenders);

 

(c)          after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing, nor shall any Default or Event of
Default result from the consummation of the transactions contemplated herein;

 

(d)          each Credit Party shall each have delivered the following to the
Lenders, in form and substance reasonably satisfactory to the Lenders:

 

(i)          a certificate of good standing issued by its jurisdiction of
incorporation; and

 

(ii)         a certificate of an authorized officer certifying to the due
adoption, continued effectiveness, and setting forth the text, of each corporate
resolution adopted in connection with this Amendment and the documents being
executed and delivered herewith, and attesting to the true signatures of each
Person authorized as a signatory to any of such Loan Documents, together with
true and accurate copies of all Organizational Documents or a certification by
such Credit Party that there has not been any change in the Organizational
Documents which were last delivered to Lenders;

 

(e)          the Credit Parties shall have executed and delivered to the Lenders
such additional documents, instruments, and agreements as the Lenders may
reasonably request in connection herewith; and

 

(f)          all orders, permissions, consents, approvals, licenses,
authorizations and validations of, and filings, recordings and registrations
with, and exemptions by, any Governmental Authority, or any other Person
required to authorize or otherwise required in connection with the execution,
delivery and performance by each Credit Party of this Amendment and the
transactions contemplated, shall have been obtained and shall be in full force
and effect.

 

5.           Effect on Loan Documents. As amended hereby, the Credit Agreement
and the other Loan Documents shall be and remain in full force and effect in
accordance with their terms and hereby are ratified and confirmed by each Credit
Party in all respects. The execution, delivery, and performance of this
Amendment shall not operate as a waiver of any right, power, or remedy of
Lenders under the Credit Agreement or the other Loan Documents. Each Credit
Party hereby ratifies and confirms in all respects all of its obligations and
any prior grant of a security interest under the Credit Agreement and the other
Loan Documents to which it is a party.

 

   

 

  

6.           Further Assurances. Each Credit Party shall execute and deliver all
agreements, documents and instruments, each in form and substance satisfactory
to Lenders, and take all actions as Lenders may reasonably request from time to
time, to perfect and maintain the perfection and priority of the security
interest in the Collateral held by Lenders and to fully consummate the
transactions contemplated under this Amendment and the Credit Agreement, as
modified hereby.

 

7.           Release. Each Credit Party hereby remises, releases, acquits,
satisfies and forever discharges Lenders, their respective agents, employees,
officers, directors, predecessors, attorneys and all others acting on behalf of
or at the direction of Lenders, of and from any and all manner of actions,
causes of action, suits, debts, accounts, covenants, contracts, controversies,
agreements, variances, damages, judgments, claims and demands whatsoever, in law
or in equity, which any of such parties ever had, or now has, to the extent
arising from or in connection with any act, omission or state of facts taken or
existing on or prior to the date hereof, against Lenders, its agents, employees,
officers, directors, attorneys and all persons acting on behalf of or at the
direction of Lenders (“Releasees”), for, upon or by reason of any matter, cause
or thing whatsoever through the date hereof. Without limiting the generality of
the foregoing, each Credit Party waives and affirmatively agrees not to allege
or otherwise pursue any defenses, affirmative defenses, counterclaims, claims,
causes of action, setoffs or other rights they have or may have as of the date
hereof, including, but not limited to, the rights to contest any conduct of
Lenders or other Releasees on or prior to the date hereof.

 

8.           No Novation; Entire Agreement. This Amendment is not a novation or
discharge of the terms and provisions of the obligations of Credit Parties under
the Credit Agreement and the other Loan Documents. There are no other
understandings, express or implied, among Credit Parties and Lenders regarding
the subject matter hereof or thereof.

 

9.           Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

10.         Counterparts; Electronic Execution. This Amendment may be executed
in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by facsimile or other
electronic transmission also shall deliver a manually executed counterpart of
this Amendment but the failure to deliver a manually executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

 

11.         Construction. This Amendment and the Credit Agreement shall be
construed collectively and in the event that any term, provision or condition of
any of such documents is inconsistent with or contradictory to any term,
provision or condition of any other such document, the terms, provisions and
conditions of this Amendment shall supersede and control the terms, provisions
and conditions of the Credit Agreement. Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “therein”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified hereby.

   

[Signature Pages Follow]

 

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

  GREAT AMERICAN GROUP WF, LLC, a California limited liability company        
By: /s/ Phillip J. Ahn   Name: Phillip J. Ahn   Title: Authorized Signer        
gA RETAIL, Inc., a California corporation         By: /s/ Phillip J. Ahn   Name:
Phillip J. Ahn   Title: Authorized Signer         GA Retail Canada, ULC, an
unlimited liability company formed under the laws of the Province of British
Columbia         By: /s/ Phillip J. Ahn   Name: Phillip J. Ahn   Title:
Authorized Signer

 

[Signature Page to Seventh Amendment to Credit Agreement]

 

   

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION         By:   /s/ Joseph Burt   Name:
Joseph Burt   Title: Director         WELLS FARGO CAPITAL FINANCE CORPORATION
CANADA         By:   /s/ David G. Phillips   Name: David G. Phillips   Title:
Senior Vice President Credit Officer, Canada
Wells Fargo Capital Finance Corporation Canada

 

[Signature Page to Seventh Amendment to Credit Agreement]

 

   

 

 

ACKNOWLEDGEMENT AND AGREEMENT

 

Each of the undersigned hereby acknowledges and agrees to the provisions of the
foregoing Amendment applicable to it, including but not limited to the releases
set forth in Section 7.

 

  B. RILEY FINANCIAL, INC., a Delaware corporation (f/k/a Great American Group,
Inc.)         By:   /s/ Phillip J. Ahn   Name:   Phillip J. Ahn   Title:   Chief
Financial Officer &     Chief Operating Officer         great american group,
llc, a California limited liability company         By:   /s/ Phillip J. Ahn  
Name: Phillip J. Ahn   Title:   Chief Financial Officer &     Chief Operating
Officer

 

[Signature Page to Seventh Amendment to Credit Agreement]

 

   

 

 

Annex I

 

Conformed Credit Agreement

 

(See attached)

   

 

 

[CONFORMED COPY THROUGH SIXTHSEVENTH AMENDMENT]

 

SECOND AMENDED & RESTATED CREDIT AGREEMENT

 

Dated as of July 15, 2013

 

between

 

GREAT AMERICAN GROUP WF, LLC,

 

as a Borrower,

 

certain other Borrowers who may become party hereto

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the U.S. Lender

 

Wells Fargo Capital Finance Corporation Canada

 

as the Canadian Lender

 

   

 

 

TABLE OF CONTENTS

 

SECTION   PAGE       1.         DEFINITIONS AND CERTAIN RULES OF CONSTRUCTION 22
      1.1 Definitions 22       1.2 Certain Matters of Construction 29       2.
        AMOUNT AND TERMS OF CREDIT 30       2.1 Advances and Letters of Credit
30       2.2 Use of Proceeds 35       2.3 Maturity of Advances 35       2.4
Interest and Letter of Credit Fees 35       2.5 Fees 38       2.6 Cash
Management Systems 39       2.7 Payments 42       2.8 Application and Allocation
of Payments 43       2.9 Loan Account and Accounting 45       2.10 Disbursements
& Disbursement Account 45       2.11 Indemnity 46       2.12 Access 46      
2.13 Taxes 47       2.14 Capital Requirements 49       2.15 Communication with
Accountants and Other Professionals 49       2.16 Designation of Original
Borrower as Borrowers’ Agent 49       2.17 Joint and Several Liability of
Borrowers 50       2.18 Joinders 52       2.19 Currency Matters 52       3.
        CONDITIONS PRECEDENT 53       3.1 Conditions to the Occurrence of the
Restatement Date 53       3.2 Conditions to each Inventory, Other Assets Advance
and Letter of Credit 54       3.3 Further Conditions to Each Liquidation
Borrowing 56       4.         REPRESENTATIONS AND WARRANTIES 57       4.1
Limited Liability Company Existence; Compliance with Law 57       4.2 Executive
Offices; FEIN; Organizational Number 57       4.3 Company Power, Authorization,
Enforceable Obligations 58       4.4 Material Adverse Effect 58

 

 i 

 

 

4.5 Agreements Entered Into by Borrowers 58       4.6 Ownership of Property;
Liens 58       4.7 Operations of Borrower 58       4.8 Ventures, Subsidiaries
and Affiliates, and Indebtedness 59       4.9 Requirements of Law 59       4.10
Margin Regulations 59       4.11 Taxes 60       4.12 ERISA and Canadian Plans 60
      4.13 No Litigation 60       4.14 Brokers 60       4.15 Full Disclosure 60
      4.16 Environmental Matters 60       4.17 Deposit and Disbursement Accounts
61       4.18 Government Contracts 61       4.19 Solvency; Fraudulent Transfer
61       4.20 Liquidation Sales Agreements 61       4.21 Patriot Act, Foreign
Assets, Etc 62       4.22 No Events of Default 62       4.23 Use of Proceeds 63
      4.24 Investments 63       4.25 Indebtedness 63       4.26 GAG Purchase
Agreement 63       5.         FINANCIAL STATEMENTS AND INFORMATION 63       5.1
Reports and Notices 63       5.2 Reports Relating to Liquidation Sales 63      
5.3 Financial Reports and SEC Filings 63       6.         AFFIRMATIVE COVENANTS
65       6.1 Maintenance of Existence and Conduct of Business 65       6.2
Payment of Obligations 65       6.3 Books and Records 66       6.4 Insurance 66
      6.5 Compliance with Laws 67       6.6 Supplemental Disclosure 67       6.7
Intellectual Property 67       6.8 Environmental Matters 67

 

 ii 

 

 

6.9 Further Assurances 68       6.10 Liquidation Related Agreements 68      
6.11 Investment Proceeds, Etc 68       6.12 Immediate Notice to the Lenders 68  
    6.13 Solvency 69       6.14 Tax Matters 69       6.15 Borrower’s Activities
70       6.16 Applications under the CCAA and BIA 71       6.17 OFAC; Sanctions;
Anti-Corruption Laws; Anti-Money Laundering Laws 71       7.         NEGATIVE
COVENANTS 71       7.1 Mergers, Subsidiaries, Etc 71       7.2 Liquidation
Related Agreements 71       7.3 Investments, Loans and Advances 72       7.4
Indebtedness 72       7.5 Affiliate Transactions 72       7.6 Capital Structure
and Business 72       7.7 Guaranteed Indebtedness 72       7.8 Liens 73      
7.9 Sale of Membership Interests and Assets 73       7.10 ERISA 73       7.11
Hazardous Materials 73       7.12 Sale-Leasebacks 73       7.13 Cancellation of
Indebtedness 73       7.14 Restricted Payments 73       7.15 Change of Company
Name or Location; Change of Fiscal Year 74       7.16 No Speculative
Transactions 74       7.17 Leases 74       7.18 Change of Control 74       7.19
Accounting Methods 74       7.20 Suspension 74       7.21 Benefit Plans 74      
7.22 Preferred Stock 74       7.23 Canadian Pension Plans 74       7.24 Use of
Proceeds 74       8.         TERM 75

 

 iii 

 

 

8.1 Termination 75       8.2 Survival of Obligations Upon Termination of
Financing Arrangements 75       9.         EVENTS OF DEFAULT; RIGHTS AND
REMEDIES 75       9.1 Events of Default 75       9.2 Remedies 77       9.3
Remedies Cumulative 78       9.4 Waivers by Borrower 79       10.
      SUCCESSORS AND ASSIGNS 79       11.       MISCELLANEOUS 79       11.1
Complete Agreement; Modification of Agreement 79       11.2 Amendments 79      
11.3 Releases 80       11.4 Fees and Expenses 80       11.5 Tax and Expenses 80
      11.6 No Waiver 80       11.7 Remedies 81       11.8 Severability 81      
11.9 Conflict of Terms 81       11.10 Confidentiality 81       11.11 CHOICE OF
LAW AND VENUE 81       11.12 Notices 82       11.13 Section Headings 83      
11.14 Counterparts; Telefacsimile Execution 83       11.15 WAIVER OF JURY TRIAL
83       11.16 Press Releases 84       11.17 Reinstatement 84       11.18 Advice
of Counsel 84       11.19 No Strict Construction 84       11.20 Effectiveness 84
      11.21 Intentionally Deleted 84       11.22 Right of Set-Off 84       11.23
Pledges To Federal Reserve Banks 84       11.24 USA Patriot Act Notice 85      
11.25 Canadian Anti-Money Laundering Legislation 85       11.26 No Joint Venture
85

 

 iv 

 

 

11.27 Judgment Currency 85       11.28 Appointment for Perfection 86       11.29
Loss Sharing 86       11.26 Amendment & Restatement 86       11.31 Appointment
of Hypothecary Representative 8486       11.32 Keepwell 86       11.31
Acknowledgment and Consent to Bail-In of EEA Financial Institutions 87

 

 v 

 

 

INDEX OF ANNEXES, EXHIBITS AND SCHEDULES

 

Annexes       Annex A Schedule of Documents     Annex B Provisions Governing
Letters of Credit     Exhibits       Exhibit 2.1-1 Form of Notice of Revolving
Credit Advance     Exhibit 2.1-2 Form of Notice of Letter of Credit Request    
Exhibit 2.1(a)(i) Form of Liquidation Loan Proposal     Exhibit 2.1(a)(ii) Form
of Lender’s Offer     Exhibit 2.1(i) Form of Note     Exhibit 10.3 Form of
Assignment and Acceptance     Schedules       Schedule A Borrower’s Authorized
Representatives     Schedule 2.1 Lender’s Representative     Schedule 2.1(a)(i)
Due Diligence Requirements for Each Proposed Revolving Credit Advance    
Schedule 2.6 Cash Management Banks and Accounts & DDA’s     Schedule 4.8 List of
Great American’s Respective Affiliates     Schedule 4.17 Deposit and
Disbursement Accounts     Schedule 5.2 Reporting Requirements for Each
Liquidation Sale

 

 vi 

 

 

THIS SECOND AMENDED & RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as
of July 15, 2013, by and among GREAT AMERICAN GROUP WF, LLC, a California
limited liability company (“Original Borrower”), any other affiliate or
subsidiary of Original Borrower that becomes a party hereto from time to time
(such affiliates, together with Original Borrower, “Borrower” and collectively
“Borrowers”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to
WELLS FARGO RETAIL FINANCE, LLC (“U.S. Lender”).

 

RECITALS

 

A.           Defined terms used in these Recitals without definition are as
defined in Section 1.1 hereof.

 

B.           Original Borrower is a wholly-owned Subsidiary of Great American
and may conduct Liquidation Sales of certain Retail Inventory and Other Assets
of various Merchants, all of which may be financed in part by the Applicable
Lender, in the Applicable Lender’s discretion, pursuant to this Agreement.

 

C.           Original Borrower conducts such Liquidation Sales pursuant to
certain Liquidation Sales Agreements between a Merchant and Original Borrower or
a Liquidator JV. When a Liquidation Sale is conducted through a Liquidator JV,
Original Borrower participates in such Liquidation Sale pursuant to an Agency
Agreement, with the other members of the Liquidator JV. The terms of the Agency
Agreements set forth the relative rights, obligations, and duties of the various
joint venturers party thereto and establish provisions for the sharing of
payments and other interests among such joint venturers.

 

D.           In conducting the Liquidation Sales, the applicable Liquidator will
be obligated to make certain payments as consideration for the purchase by such
Liquidator of the Retail Inventory or Other Assets covered by the applicable
Liquidation Sales Agreements and/or the right to conduct the going out of
business, liquidation, store closing sales, or other sales contemplated by such
Liquidation Sales Agreements.

 

E.           Original Borrower and U.S. Lender have previously entered into that
certain Credit Agreement, dated as of October 21, 2008, as amended and restated
by that certain First Amended and Restated Credit Agreement dated December 8,
2010 among Original Borrower, U.S. Lender and GA Asset Advisors (the “Existing
Credit Agreement”) pursuant to which U.S. Lender agreed, on an uncommitted
basis, to provide loans and letters of credit to finance a portion of the
payments Original Borrower and GA Asset Advisors were required to make under
certain Liquidation Sales Agreements.

 

F.           Original Borrower and GA Asset Advisors have asked U.S. Lender, and
U.S. Lender has agreed, to amend and restate the Existing Credit Agreement in
its entirety by this Agreement in order to provide for (i) the removal of GA
Asset Advisors from the Existing Credit Agreement, (ii) the removal of the
ability of Borrowers to receive Inventory Advances, Other Asset Advances or
Letters of Credit in connection with the conduct of Liquidation Sales in the
United Kingdom, and (iii) to make certain other amendments, all pursuant to and
on the terms and conditions set forth herein, including Section 11.30 hereof.

 

G.           Borrowers acknowledge that: (i) each Lender is entering into this
Agreement on an uncommitted and discretionary basis, with no obligation to fund
any Inventory Advance, Other Assets Advance, or to cause the issuance of any
Letter of Credit; provided, however, that if a Lender does fund an Inventory
Advance or Other Assets Advance, such Lender may commit to fund TotalInitial
Expense Advances, Subsequent Expense Advances or Sales Tax Advances in
connection therewith; and (ii) the making by a Lender of any Inventory Advance
or Other Assets Advance, or the issuance of any Letter of Credit, requested
hereunder shall not obligate, or represent a commitment or promise by a Lender,
to make any future Revolving Credit Advances or cause the issuance of any other
Letter of Credit.

 

 - 1 - 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree that the Existing Credit
Agreement shall be amended and restated in its entirety and shall remain in full
force and effect as set forth herein:

 

1.           DEFINITIONS AND CERTAIN RULES OF CONSTRUCTION

 

1.1          Definitions. For all purposes of this Agreement, capitalized terms
used in this Agreement shall have (unless otherwise provided elsewhere in this
Agreement) the following respective meanings when used herein:

 

“Accounts” shall mean all of any Borrower’s now owned or hereafter acquired
right, title, and interest with respect to “accounts” (as such term is defined
from time to time in the Code, the PPSA or other Law applicable to a Borrower),
and any and all supporting obligations in respect thereof.

 

“ACH Transactions” shall mean any cash management or related services (including
the Automated Clearing House processing of electronic funds transfers through
the direct Federal Reserve Fedline system) provided by a Lender or its
Affiliates for the account of any Borrower and its Affiliates.

 

“Administrative Fee” has the meaning set forth in Section 2.5(e).

 

“Affiliate” means as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Capital Stock, by contract, or
otherwise; provided, however, that, for purposes hereof: (a) any Person which
owns directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other members of the governing body of a
Person or 10% or more of the partnership or other ownership interests of a
Person (other than as a limited partner of such Person) shall be deemed to
control such Person (except for any such Person who is a member of the Great
American Group, in which case the foregoing “10%” threshold shall instead be
“40%” in all cases); (b) each director (or comparable manager) of a Person shall
be deemed to be an Affiliate of such Person; and (c) each partnership or joint
venture in which a Person is a partner or joint venturer shall be deemed to be
an Affiliate of such Person; provided, however, no Person (other than a Credit
Party or a Subsidiary of a Credit Party) who is a party to any Liquidation Sales
Agreement, or Liquidator Joint Venture Agreement (or any similar agreement or
arrangement) shall be deemed to be an “Affiliate” of a Borrower by virtue of
being a party to such agreement or arrangement.

 

“Agency Agreement” shall mean an Agency Agreement, entered into between a
Liquidator and a Merchant in form and substance satisfactory to the Lenders
(including without limitation as to compliance with all applicable Laws),
pursuant to which a Liquidator is given the right to conduct a Liquidation Sale.

 

“Agreement” shall mean this Second Amended and Restated Credit Agreement, dated
as of the date hereof, among Borrowers and the U.S. LenderLenders, including all
annexes, exhibits and schedules, as it may subsequently be amended, restated,
supplemented, modified, replaced, or refinanced.

 

 - 2 - 

 

 

“Aggregate Consideration” shall mean with respect to each Liquidation Sale
conducted by a Borrower (or through a Liquidator JV), the sum of (A) 100% of the
cash consideration payable by a Borrower (including, but not limited to, a
Borrower’s share of the consideration payable by any Liquidator JV under a
Liquidation Sales Agreement) under any Liquidation Sales Agreement (including,
without limitation, any Guaranteed Amount or Purchase Price), plus (B) the full
undrawn amount of any Letter of Credit a Borrower or a Liquidator JV, as
applicable, is required to post under the applicable Liquidation Sales Agreement
to ensure payment of any portion of the Guaranteed Amount or Purchase Price
which has not been paid in cash.

 



“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Credit Party or any of its Subsidiaries or Affiliates is located or is doing
business.

 

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Credit Party or any of its Subsidiaries or Affiliates
is located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

 

“Applicable Lender” means (a) with respect to U.S. Revolving Credit Advances and
U.S. Letters of Credit, the U.S. Lender and (b) with respect to Canadian
Revolving Credit Advances and Canadian Letters of Credit, the Canadian Lender.

 

“Authorized Person” shall mean those Persons listed on Schedule A or any other
individual designated in writing by such Person to act on behalf of a Borrower.

 

“Auto-Extension Letter of Credit” has the meaning set forth in Annex B.

 



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

"BA Equivalent Rate" means, on any day, the average rate per annum as reported
on the Reuters Screen CDOR Page (or any successor page or such other page or
commercially available service displaying Canadian interbank bid rates for CAD
bankers’ acceptances as the Canadian Lender may designate from time to time, or
if no such substitute service is available, the rate quoted by a Schedule I bank
under the Bank Act (Canada) selected by the Canadian Lender at which such bank
is offering to purchase CAD bankers’ acceptances) as of 10:00 a.m. Eastern
(Toronto) time on the date of commencement of the requested Interest Period, for
a term, and in an amount, comparable to the Interest Period and the amount of
the BA Rate Loan requested by Canadian Borrower in accordance with this
Agreement (and, if any such reported rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero). Each
determination of the BA Equivalent Rate shall be made by the Canadian Lender and
shall be conclusive in the absence of manifest error.

 

"BA Rate Loan" means each portion of the Revolving Loans that bears interest at
a rate determined by reference to the BA Equivalent Rate.

 

 - 3 - 

 

 

“Backend L/C” shall mean a Letter of Credit which Liquidator is required to have
issued for the benefit of the Merchant pursuant to a Liquidation Sales Agreement
in order to secure a final payment of the Guaranteed Amount or Purchase Price in
connection with a Liquidation Sale where the Liquidation Sales Agreement does
not require the Liquidator to pay to the Merchant a substantial portion of the
Guaranteed Amount or Purchase Price upon the closing of the transaction.

 

“Backend L/C Cash Collateral” has the meaning set forth in Annex B.

 

“Bank Product Agreements” shall mean those certain cash management service
agreements entered into from time to time by a Credit Party in connection with
any of the Bank Products.

 



“Bank Product Obligations” means all obligations, (including, for the avoidance
of doubt, Hedging Obligations), liabilities, contingent reimbursement
obligations, fees, and expenses owing by a Credit Party to the Lenders or their
Affiliates pursuant to or evidenced by the Bank Product Agreements and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all such amounts that a Credit Party is obligated to reimburse to
the Lenders as a result of a Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to a Credit Party pursuant to the Bank Product Agreements.

 

“Bank Products” means any service or facility extended to a Credit Party by a
Lender or any Affiliate of a Lender including: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH Transactions,
(f) cash management, including controlled disbursement, accounts or services,
(g) Hedge Agreements, or (h) Factored Receivables and other arrangements with
respect to the factoring, sale, put, or other conditional sale or transfer of
any Accounts of a Credit Party or accounts payable of a Credit Party.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code as in effect from
time to time.

 

“Base LIBO Rate” means the rate per annum, determined by the Applicable Lender
in accordance with its customary procedures, and utilizing such electronic or
other quotation sources as it considers appropriate (rounded upwards, if
necessary, to the next 1/16%), on the basis of the rates at which Dollar
deposits are offered to major banks in the London interbank market on or about
1:00 p.m. (Boston, Massachusetts time) two Business Days prior to the
commencement of the applicable Interest Period, for a term and in amounts
comparable to the Interest Period and amount of the LIBO Rate Loan requested by
a Borrower in accordance with this Agreement, which determination shall be
conclusive in the absence of manifest error.

 

"Base Rate" means (a) with respect to Revolving Credit Advances denominated in
Dollars, U.S. Base Rate and (b) with respect to Revolving Credit Advances
denominated in CAD, Canadian Base Rate.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which a Borrower or any ERISA Affiliate of a Borrower has been an
“employer” (as defined in Section 3(5) of ERISA) within the past six years.

 

"BIA" means the Bankruptcy and Insolvency Act (Canada) as amended from time to
time (or any successor statute).

 

 - 4 - 

 

 

“Blocked Account” shall have the meaning assigned to it in Section 2.6(e).

 

“Board of Directors” means the board of directors (or comparable managers) of a
Person or any committee thereof duly authorized to act on behalf thereof.

 

“Books” shall mean all of each Borrower’s now owned or hereafter acquired books
and records (including all of its Records indicating, summarizing, or evidencing
its assets (including the Collateral) or liabilities, all of each Borrower’s
Records relating to its business operations or financial condition, and all of
its goods or General Intangibles related to such information).

 

“Borrower” and “Borrowers” shall have the meanings given such terms in the
Preamble hereto and includes, for greater certainty, the Canadian Borrower as of
the Sixth Amendment Effective Date.

 

“Borrower Equity Amount” shall mean, with respect to each Liquidation Sale, the
Aggregate Consideration to be provided for by a Borrower in respect thereto less
the aggregate Liquidation Borrowings to be made by the Applicable Lender in
respect thereto.

 

“Borrower Equity Percentage” shall mean, with respect to each Liquidation Sale,
the percentage ratio of the Borrower Equity Amount to the Aggregate
Consideration in respect thereto.

 

“Borrower Joinder” shall mean a joinder agreement, in form and substance
satisfactory to the Lenders, from a wholly-owned Subsidiary of Great American
pursuant to which such Subsidiary joins this Agreement as a Borrower. For
greater certainty, the Sixth Amendment and Joinder to Credit Agreement, dated
the Sixth Amendment Effective Date, shall constitute a Borrower Joinder with
respect to the Canadian Borrower.

 

“Budget” shall mean, with respect to each Liquidation Sale, the budget for such
Liquidation Sale prepared by a Borrower and delivered to the Applicable Lender
with the Liquidation Loan Proposal for such Liquidation Sale, together with any
modifications thereto agreed to in writing by a Borrower and the Applicable
Lender, all in such form and substance as may be reasonably acceptable to the
Applicable Lender.

 

“Burdale” means Burdale Financial Limited.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the Commonwealth of
Massachusetts or the State of California; except that, for any Borrower, if a
determination of a Business Day shall relate to a LIBO Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

 

“B. Riley” means B. Riley and Co., LLC, a Delaware limited liability company.

 

"CAD" or "C$" means the lawful currency of Canada.

 

"Canadian Anti-Money Laundering & Anti-Terrorism Legislation" means the Criminal
Code, R.S.C. 1985, c. C-46, The Proceeds of Crime (Money Laundering) and
Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c.U-2 or any similar Canadian legislation, together with all rules,
regulations and interpretations thereunder or related thereto including the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism and the United Nations Al-Qaida and Taliban Regulations promulgated
under the United Nations Act.

 

 - 5 - 

 

 

“Canadian Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the BA Equivalent Rate existing on such day (which rate shall be
calculated based upon an Interest Period of 1 month), plus 1 percentage point,
and (b) the “prime rate” for CAD commercial loans made in Canada as reported by
Thomson Reuters under Reuters Instrument Code <CAPRIME=> on the “CA Prime Rate
(Domestic Interest Rate) – Composite Display” page (or any successor page or
such other commercially available service or source (including the CAD “prime
rate” announced by a Schedule I bank under the Bank Act (Canada)) as the
Canadian Lender may designate from time to time). Each determination of the
Canadian Base Rate shall be made by the Canadian Lender and shall be conclusive
in the absence of manifest error.

 

"Canadian Benefit Plan" means all material employee benefit plans of any nature
or kind whatsoever that are not Canadian Pension Plans and are maintained or
contributed to by a Credit Party.

 

“Canadian Blocked Person” means any Person that is a “designated person”,
“politically exposed foreign person” or “terrorist group” as described in any
Canadian Economic Sanctions and Export Control Laws.

 

“Canadian Borrower” means GA RETAIL CANADA, ULC, an unlimited liability company
formed under the laws of the Province of British Columbia.

 

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code, (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.

 

"Canadian Issuing Bank" means WFCFCC.

 

“Canadian Lender” means WFCFCC.

 

"Canadian Letter of Credit" means a letter of credit issued by Canadian Issuing
Bank for the account of a Canadian Borrower in either Dollars or CAD.

 

"Canadian L/C Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Canadian Letters of Credit minus any undrawn
amount of any outstanding Canadian Letters of Credit previously calculated as
Canadian L/C Usage that are subject to Letter of Credit Collateralization on
such date of determination.

 

"Canadian Pension Plans" means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party for its employees or former employees but does not include the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.

 

 - 6 - 

 

 

“Canadian Priority Payable Reserves” means reserves established in the good
faith credit discretion of the Applicable Lender for amounts secured by any
Liens, choate or inchoate, which rank or are capable of ranking in priority to
the Lenders’ Liens and/or for amounts which may represent costs relating to the
enforcement of the Lenders’ Liens including, without limitation, in the good
faith credit discretion of the Lenders, any such amounts due and not paid for
wages, vacation pay, amounts due and not paid under any legislation relating to
workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due under the Income Tax Act (Canada),
amounts currently or past due and not paid for realty, municipal or similar
taxes, any and all solvency deficiencies, unfunded liabilities on wind-up or
wind-up deficiencies in regards to any Canadian Pension Plan which is a defined
benefit plan (to the extent impacting personal or moveable property) and all
amounts currently or past due and not contributed, remitted or paid to any
Canada Pension Plan, the Pension Benefits Act (Ontario) or any similar
legislation.

 

“Canadian Revolving Credit Advance” shall have the meaning assigned to it in
Section 2.1(a).

 

“Canadian Security Agreement” means (a) the Security Agreement, dated as of the
Sixth Amendment Effective Date, between Canadian Borrower and the Applicable
Lender, or (b) any deed of hypothec entered into from time to time between the
Canadian Borrower and Applicable Lender, in all cases, as it may subsequently be
amended, restated, modified, supplemented, or replaced.

 

“Capital Lease” shall mean a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 

“Capital Stock” means with respect to any person, any and all shares of capital
stock, any membership, partnership or other ownership interest or any other
class of stock or equity interests, participations or other equivalents in such
Person (however designated, whether voting or non-voting, general or limited) of
such Person’s capital, whether now outstanding or issued after the Closing Date.

 

“Cash Collateralized” has the meaning set forth in Annex B, Section 9.

 

“Cash Management Account” shall have the meaning given such term in
Section 2.6(a).

 

“Cash Management Bank” shall have the meaning given such term in Section 2.6(a).

 

“CCAA” means the Companies' Creditors Arrangement Act (Canada) as amended from
time to time (or any successor statute).

 

“Change of Control” shall mean, at any time:

 



(a)          occupation of a majority of the seats (other than vacant seats) on
the Board of Directors (or other body exercising similar management authority)
of GAG Inc. by Persons who are not Continuing Directors and were neither (i)
nominated by the Permitted Holders nor (ii) appointed by directors so
nominated;(a) [reserved];

 

(b)          any Person or “group” (within the meaning of the Securities and
Exchange Act of 1934, as amended), other than a Permitted Holder, is or becomes
the beneficial owner (within the meaning of Rule 13d-3 or 13d-5 of the
Securities and Exchange Act of 1934, as amended, except that such Person or
group shall be deemed to have “beneficial ownership” of all Capital Stock that
such Person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of (i)
twentythirty-five percent (2535%) or more (on a fully diluted basis) of the
total then outstanding Capital Stock of GAG Inc. entitled to vote for the
election of directors of GAG Inc., and (ii) Capital Stock of GAG Inc. entitled
to vote for the election of directors of GAG Inc. in an amount greater than the
number of shares of such Capital Stock beneficially owned by the Permitted
Holders (or over which the Permitted Holders have voting control);

 

 - 7 - 

 

 



(c)          GAG Inc. fails at any time to own, directly or indirectly, 100% of
the Capital Stock of Great American free and clear of all Liens (other than
Permitted Encumbrances); and

 

(d)           (i) Great American fails to own, at any time, directly or
indirectly, 100% of the Capital Stock of any Borrower free and clear of all
Liens (other than Permitted Encumbrances) and/or ceases to manage any Borrower’s
business and operations; provided, however, notwithstanding the foregoing, B.
Riley shall be permitted to own up to 1,000 non-voting preferred shares of the
Capital Stock of Retail; or (ii) Great American fails to own, at any time, 100%
of the Capital Stock of any Borrower entitled to vote with respect to any
matters; and.

 



(e)          Andrew Gumaer (i) ceases to be actively engaged in the management
and day-to-day operations and administration of Great American or any Borrower,
(ii) ceases to be a Continuing Director of B. Riley Financial, Inc., f/k/a Great
American Group, Inc., or (iii) ceases to be a Continuing Director of Great
American.

 

“Charges” shall mean all federal, national, state, county, city, municipal,
local, foreign or other governmental Taxes (including Taxes owed to the Pension
Benefit Guaranty Corporation, or any successor thereto, (and the equivalent in
any other jurisdiction of a Borrower) at the time due and payable), levies,
assessments, charges, liens, claims or encumbrances upon or relating to (a) the
Collateral, (b) the Obligations, (c) the employees, payroll, income or gross
receipts of any Borrower, (d) any Borrower’s ownership or use of any properties
or other assets, or (e) any other aspect of any Borrower’s business.

 

“Closing Date” shall mean October 21, 2008.

 

“Closing Fee” shall have the meaning set forth in the Fee Letter.

 

“Code” shall mean the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the Commonwealth of Massachusetts; provided,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of the Lenders’ security interest in any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the Commonwealth of Massachusetts, the term “Code”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

 

“Collateral” shall mean all of any Borrower’s right, title, and interest in and
to the property covered by the Security Agreements, the Foreign Security
Documents, and the other Collateral Documents and any other property, real or
personal, tangible or intangible, now existing or hereafter acquired, that may
at any time be or become subject to a security interest or Lien in favor of the
Lenders to secure the Obligations, including all of any Borrower’s rights under
and interest in all Liquidation Sales Agreements, Liquidator Joint Venture
Agreements, and amounts received by or payable to Borrower under any of the
foregoing agreements.

 

“Collateral Assignments” shall mean written instruments of assignment by a
Borrower to the Applicable Lender, in form and substance satisfactory to the
Applicable Lender, of all of such Borrower’s right, title, and interest to any
Liquidator Joint Venture Agreements or Liquidation Sales Agreements.

 

“Collateral Documents” shall mean the Security Agreements, the Foreign Security
Documents, the Collateral Assignments, and any and all other agreements entered
into by a Credit Party which grants the Lenders a Lien upon property of such
Credit Party as security for payment of the Obligations.

 

 - 8 - 

 

 

“Collections” shall mean, with respect to each Liquidation Sale, all cash,
checks, notes, drafts or other similar items of payment relating to or
constituting payments received by or payable to a Credit Party in connection
with or relating to such Liquidation Sale, including, where applicable, payments
received through credit card sales and amounts payable by the applicable
Merchant to a Credit Party with respect to returns, allowances and customer
credits.

 

“Collection Account” shall mean in connection with each Liquidation Sale funded
by a Liquidation Borrowing, an account at the Applicable Lender, or at any other
financial institution satisfactory to the Applicable Lender in its sole
discretion at all times in any jurisdiction outside the United States, in the
name of the Applicable Lender (when permissible under applicable Law) designated
by the Applicable Lender as the “Collection Account” for such Liquidation Sale
and shall include any Master Collection Account.

 



“Continuing Directors” shall mean (a) with respect to Great American (i) any
member of the Board of Directors (or any manager of any comparable body) of
Great American who was or became a member of the Board of Directors (or a
manager of any comparable body) of Great American on the Closing Date, and (ii)
any individual who becomes a member of the Board of Directors (or a manager of a
comparable body) of Great American after the Closing Date if such individual was
appointed or nominated for election to the Board of Directors by a majority of
the members of Great American, who then constituted “Continuing Directors”, and
(b) with respect to GAG Inc., any member of the Board of Directors of GAG Inc.
who was or became a director of GAG Inc. on August 27, 2009, or becomes a member
of the Board of Directors of GAG Inc. after August 27, 2009, if such individual
was appointed or nominated for election to the Board of Directors by a majority
of the members constituting “Continuing Directors”.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Control Agreement” shall mean an agreement, in form and substance satisfactory
to the Lenders, executed and delivered by a Borrower, the Applicable Lender, and
the applicable securities intermediary, depository institution, or bank, which
agreement is sufficient to give the Lenders “control” over the subject
Securities Account (as defined in the Code), DDA or Investment Property (as
defined in the Code) as provided in the Code, the PPSA (as applicable) or other
Law applicable to a Borrower.

 



“Credit Party” shall mean BorrowerU.S. Borrowers, GAG Inc., Great American,
Canadian Borrower, and/or any Subsidiary of any of the foregoing which is or
which becomes a party to any Loan Document from time to time.

 

“Credit Suisse” shall collectively mean Credit Suisse, Cayman Islands Branch,
and CS Loan Funding LLC, and their respective successors and assigns.

 

“Daily Balance” shall mean, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

 

“DDA” means any checking or other demand deposit account maintained by a
Borrower.

 

“Debtor Relief Laws” shall mean (i) the Bankruptcy Code, (ii) the BIA, (iii) the
CCAA, (iv) the Winding-Up and Restructuring Act (Canada), (v) the Canada
Business Corporations Act (Canada) or the Business Corporations Act (British
Columbia) where such statute is used by a Person to propose an arrangement in
connection with a compromise of such Person's debt obligations and/or (vi) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” shall mean an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

 

“Default Rate” shall have the meaning assigned to it in Section 2.4(h).

 

“Disbursement Account” shall have the meaning assigned to it in Section 2.6(g).

 

“Disbursement Account Bank” shall have the meaning assigned to it in
Section 2.6(g).

 

 - 9 - 

 

 

“Dollars” and “$” means the lawful currency of the United States.

 

“Dollar Equivalent” shall mean, on any particular date, with respect to any
amount denominated in Dollars, such amount in Dollars, and with respect to any
amount denominated in currency other than Dollars, the amount (as conclusively
ascertained by the Applicable Lender absent manifest error) of Dollars which
could be purchased by the Applicable Lender (in accordance with its normal
banking practices) in the London foreign currency deposit market with such
amount of such currency at the Exchange Rate on such date.

  



“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Advance Rate” means 100% minus the percentage obtained by dividing
the Backend L/C Cash Collateral by the Guaranteed Amount.

  

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of a Borrower or any predecessor in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by a Borrower or any predecessor in interest.

 

“Environmental Law” means any applicable Law now or hereafter in effect and in
each case as amended, or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment, to
the extent binding on a Borrower, relating to the environment, employee health
and safety, or Hazardous Materials, including, without limitation, CERCLA; RCRA;
the Federal Water Pollution Control Act, 33 USC § 1251 et seq. the Toxic
Substances Control Act, 15 USC, § 2601 et seq. the Clean Air Act, 42 USC § 7401
et seq.; the Safe Drinking Water Act, 42 USC, § 3803 et seq.; the Oil Pollution
Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety and
Health Act, 29 USC. §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state, provincial, territorial and local
or foreign counterparts or equivalents, in each case as amended from time to
time.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

 - 10 - 

 

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder, and any successor statute thereto.

 

“ERISA Affiliate” shall mean (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which a Borrower is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with a
Borrower and whose employees are aggregated with the employees of a Borrower
under IRC Section 414(o).

 

“Equity Pledge Agreement” shall mean that certain Second Amended and Restated
Pledge and Security Agreement, between Great American and the U.S. Lender, dated
as of Restatement Date, as hereafter amended, modified, or amended and restated.

 



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” shall have the meaning assigned to it in Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Exchange Rate” means, with respect to any currency other than Dollars, at any
date of determination thereof, the Spot Rate of exchange for the conversion of
such currency into Dollars and with respect to Dollars, at any date of
determination thereof, the Spot Rate of exchange for the conversion of Dollars
into the applicable currency.

 



“Excluded Hedging Obligations” means, with respect to any guarantor of the
Obligations, any Hedging Obligation if, and to the extent that, all or a portion
of the guaranty of such guarantor of, or the grant by such guarantor of a
security interest to secure, such Hedging Obligation (or any guaranty thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guaranty of such guarantor or the grant of such security interest becomes
effective with respect to such Hedging Obligation. If a Hedging Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedging Obligation that is attributable
to swaps for which such guaranty or security interest is or becomes illegal.

 

 - 11 - 

 

 

“Existing Credit Agreement” shall have the meaning given such term in the
Recitals hereto.

 

“Expense L/C” shall mean a letter of credit which a Liquidator is required to
have issued for its account pursuant to a Liquidation Sales Agreement to provide
security solely for the payment of Expenses under such Liquidation Sales
Agreement.

 

“Expenses” shall have, with respect to each Liquidation Sale, the meaning
assigned to such term or other similar terms in the relevant Liquidation Sales
Agreement for such Liquidation Sale; provided, that notwithstanding the terms of
any relevant Liquidation Sales Agreement, no amounts paid or payable to a
Borrower, Great American, or any Affiliate thereto, shall constitute Expenses
for purposes of this Agreement other than reasonable out-of-pocket expenses
actually incurred by such Borrower or Great American in the course of conducting
such Liquidation Sale without any mark up.

 

“Factored Receivables” shall mean any Accounts of any Credit Party which have
been factored, sold, transferred, conditionally sold or assigned by an Account
debtor of such Credit Party to the Applicable Lender or an Affiliate thereof
which is party to a Bank Product Agreement with such Credit Party pursuant to a
factoring arrangement or otherwise.

 



“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Fee Letter” shall mean that certain Fee Letter dated as of the Restatement Date
between Borrowers and the U.S. Lender.

 

“Fees” shall mean any and all fees payable to the Lenders pursuant to this
Agreement or any of the other Loan Documents, including the Closing Fee, the
Seventh Amendment Closing Fee, the Letter of Credit Fees, any Work Fees, the
Administrative Fee, and the Success Fees, if any.

 

“Fifth Amendment Effective Date” shall mean June 10, 2016.

 

“Final Accounting” shall mean, with respect to each Liquidation Sale, the final
accounting with respect to amounts received by or payable to a Borrower and
amounts paid by a Borrower in connection with such Liquidation Sale and all
other related transactions, which accounting shall be prepared by a Borrower and
approved by the Lenders.

 

“Fiscal” means, when followed by “month” or “quarter”, the relevant fiscal
period based on Great American’s fiscal year and accounting conventions (e.g. a
reference to “April Fiscal 2008” is to the fiscal month of April of Great
American’s 2008 fiscal year). When followed by reference to a specific year, the
fiscal year which encompasses the majority of months in such fiscal year (e.g.
if Great American’s 2008 fiscal year ends in January 2008 reference to that year
would be to Great American’s “Fiscal 2008”).

 

“Foreign Credit Parties” shall mean: (i) GA Asset Advisors to the extent the UK
Credit Agreement is in effect, (ii) any other borrower party or guarantor to the
UK Credit Agreement (if it is then in effect), and (iii) any guarantor of any of
the Obligations formed under the laws of any jurisdiction other than the United
States or Canada.

 

 - 12 - 

 

 

“Foreign Security Documents” shall mean: (i) a fixed and floating debenture in
favor of the Lenders over all the assets of the Persons set forth in clauses (i)
through (iii) of the definition of Foreign Credit Parties, (ii) the pledge of
shares in favor of the Lenders granted by Great American or GA Asset Advisors,
as applicable, over all its respective shares in the Persons set forth in
clauses (i) through (iii) of the definition of Foreign Credit Parties and (iii)
any other security over the assets of any Foreign Credit Party or any Affiliate
thereof as may reasonably be required by the Lenders, as any of the foregoing
may subsequently be amended, restated, modified, supplemented or replaced.

 

“Fourth Amendment Effective Date” shall mean February 19, 2015.

 

“Funding Losses” shall have the meaning given such term in Section 2.4(j)
hereof.

 

“GA Asset Advisors” means GA Asset Advisors Limited, a limited liability company
organized under the laws of England and Wales.

 

“GA Asset Advisors Guaranty” means the Guaranty of GA Asset Advisors in favor of
the U.S. Lender required to be executed by GA Asset Advisors concurrently with
the execution of the UK Credit Agreement and in form and substance satisfactory
to the U.S. Lender.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, consistently applied. At the
Lender’s discretion, GAAP may also include, with respect to any Borrower (other
than Original Borrower) hereunder, “GAAP” in the jurisdiction of formation of
such other Borrower.

 

“GAG Inc.” shall mean B. Riley Financial, Inc., a Delaware corporation (f/k/a
Great American Group, Inc., a Delaware corporation..).

 

“GAG Purchase Agreement” shall mean that certain Agreement and Plan of
Reorganization, dated as of May 14, 2009, as amended by Amendment No. 1,
Amendment No. 2, and Amendment No. 3 to the Agreement and Plan of
Reorganization, each dated as of May 29, 2009, July 8, 2009 and July 28, 2009,
respectively, by and among Alternative Asset Management Acquisition Corp., a
Delaware corporation, GAG Inc., and AAMAC Merger Sub, Inc., a newly-formed
Delaware corporation and wholly-owned subsidiary of GAG Inc., on the one hand,
and Great American, the holders of Capital Stock of Great American as of July
28, 2009, and the phantom equity holders of Great American, on the other hand.

 

“General Intangibles” shall mean all of any Borrower’s now owned or hereafter
acquired right, title, and interest with respect to “general intangibles” (as
such term is defined from time to time in the Code) or “intangibles” (as such
term is defined from time to time in the PPSA), as the case may be, and any and
all supporting obligations in respect thereof.

 

“Governmental Authority” shall mean any federal, national, foreign, state,
provincial, territorial, local, or other governmental or administrative body,
instrumentality, department, or agency or any court, tribunal, administrative
hearing body, arbitration panel, commission, or other similar dispute-resolving
panel or body.

 

“Great American” shall mean Great American Group, LLC, a California limited
liability company.

 

“Great American Group” shall mean a collective reference to each Credit Party,
and each of their respective Subsidiaries now in existence or hereafter formed
or acquired, including, but not limited to, the entities listed on Schedule 4.8
hereto.

 

 - 13 - 

 

 

“Great American Guaranty” shall mean the Third Amended and Restated Guaranty of
GAG Inc. and Great American, on a joint and several basis, in favor of the U.S.
Lender dated as of the Restatement Date, and in form and substance satisfactory
to the U.S. Lender.

 

“Guaranteed Amount” shall have, with respect to each Liquidation Sale carried
out pursuant to a Liquidation Sales Agreement, the meaning assigned to such term
or other similar terms in such agreement. It is expressly understood that prior
to the Final Accounting, the Guaranteed Amount shall refer to a Borrower’s good
faith estimate of the Guaranteed Amount to be paid under the Liquidation Sales
Agreement and that such amount shall be adjusted upon completion of the Final
Accounting and that if the actual amount required to be delivered to the
Merchant by a Borrower in respect to the Guaranteed Amount is less than the
Guaranteed Amount as listed in the applicable Liquidation Sales Agreement, such
lesser amount shall constitute the Guaranteed Amount for all purposes hereunder.

 

“Guaranty Percentage” shall have the same meaning as in the applicable
Liquidation Sales Agreement.

 

“Hazardous Material” shall mean (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” shall mean any and all transactions, agreements, or documents
now existing or hereafter entered into between a Credit Party or its
Subsidiaries and Wells FargoWF or its Affiliates, which provide for an interest
rate, credit, commodity or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging a Credit Party’s or any of its Subsidiaries’ exposure
to fluctuations in interest or exchange rates, loan, credit exchange, security
or currency valuations or commodity prices.

 



“Hedging Obligations” means, with respect to any Person, any and all obligations
of such Person to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Honor Date” has the meaning set forth in Annex B.

 

“Indebtedness” shall mean (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, interest rate swaps, or other financial products, (c) all
obligations under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of a Borrower, irrespective of whether such
obligation or liability is assumed, (e) all obligations for the deferred
purchase price of assets (other than trade debt incurred in the ordinary course
of business and repayable in accordance with customary trade practices), and (f)
any obligation guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any
obligation of any other Person.

 

 - 14 - 

 

 



“Initial Expense Advance” shall have the meaning assigned to such term in
Section 2.1(h).

 

“Initial Expense Advance Borrowing Base” shall mean, in respect to any
Liquidation Sale, the product of (i) the Inventory Advance Rate or Other Assets
Advance Rate applicable to such Liquidation Sale, or such lower percentage
agreed to by the Applicable Lender and Borrower, times (ii) the Initial
Expenses.

 

“Initial Expenses” shall mean, with respect to each Liquidation Sale, the
upfront Expenses that are required to be paid by the Borrower upon the closing
of the applicable Liquidation Sales Agreement.

 

“Insolvency Officeholder” means any liquidator, trustee in bankruptcy, receiver,
receiver-manager, sequestrator, administrative receiver, administrator or
similar officer.

 

“Insolvency Proceeding” means any step is taken under or in relation to, or an
arrangement or proceeding is commenced by or against any Person under any
provision of any Debtor Relief Law including, without limitation, in relation to
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, compromise, arrangement, administration, receivership,
administrative receivership, winding up, dissolution, liquidation or other
similar relief or proceeding or arrangement, or an Insolvency Officeholder is
appointed or threatened to be appointed in respect of any Person’s assets or any
other analogous step or procedure is taken in any jurisdiction.

 

“Interest Period” means, with respect to each Non-Prime Rate Loan, a period
commencing on the date of the making of such Non-Prime Rate Loan and ending 1
month thereafter; provided, however, that (a) if any Interest Period would end
on a day that is not a Business Day, such Interest Period shall be extended
(subject to clauses (c)-(e) below) to the next succeeding Business Day, (b)
interest shall accrue at the applicable rate based upon the Non-Prime Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (c) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (d) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1 month after the
date on which the Interest Period began, as applicable, and (e) Borrowers may
not elect an Interest Period which will end after the Revolving Credit
Termination Date.

 

“Inventory Advance” shall have the meaning assigned to it in Section 2.1(fh)(i).

 

“Inventory Advance Rate” shall mean, with respect to each Liquidation Sale in
respect of Retail Inventory only, the percentage that the Applicable Lender uses
to calculate the amount of the Inventory Advance, or Letter of Credit
Obligations, as the case may be, with respect to such Liquidation Sale, based on
the applicable Guaranty Percentage and Guaranteed Amount or Purchase Price
Percentage and Purchase Price, as determined pursuant to Section 2.1(fh). In no
case shall the Inventory Advance Rate for any such Liquidation Sale be (i) lower
than, with respect to Liquidation Sales (or any portion thereof) conducted in
the US and Canada, seventy-seven and one half percent (77.5%) of the Guaranteed
Amount or Purchase Price, and with respect to any other jurisdiction, the rate
set by the Applicable Lender in its discretion, or (ii) higher than ninety-two
and one-half percent (92.5%) of the Guaranteed Amount or Purchase Price.

 

 - 15 - 

 

 

“Inventory Borrowing Base” in respect to any Liquidation Sale shall mean the
product of (i) the Inventory Advance Rate applicable to such Liquidation Sale,
times, (ii) the Guaranteed Amount or Purchase Price as determined pursuant to
the applicable Liquidation Sales Agreement, minus (iii) reserves, including,
without limitation, Canadian Priority Payable Reserves. For purposes of
calculating the Inventory Borrowing Base, except as may otherwise be agreed by
the Applicable Lender in its sole discretion, any Retail Inventory that is
subject to retention of title claims shall not be included in the “Guaranteed
Amount” or “Purchase Price”, notwithstanding anything to the contrary in any
Liquidation Sales Agreement or other agreement.

 

“Investment” shall mean, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide accounts arising in the
ordinary course of business consistent with past practices), purchases or other
acquisitions for consideration of Indebtedness or stock, and any other items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.

 

“Issuer Documents” means with respect to any Letter of Credit, the Notice of
Letter of Credit Request, and any other document, agreement and instrument
entered into by or  between the Applicable Lender and a Borrower in favor of the
Applicable Lender and relating to any such Letter of Credit.

 

“Jones L/C” means that certain Letter of Credit issued under this Agreement on
behalf of GA Retail Canada, ULC for the benefit of 2473304 Ontario Inc. and/or
certain of its Affiliates.

 

“Laws” shall mean, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“L/C Borrowing” has the meaning set forth in Annex B.

 

“L/C Undertaking” has the meaning set forth in Annex B.

 

“L/C Usage” means the U.S. L/C Usage and/or the Canadian L/C Usage, as the
context so requires.

 

“Lender” or “Lenders” means the U.S. Lender and the Canadian Lender.

 

 - 16 - 

 

 

“Lender Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by the Credit Parties under any of the
Loan Documents that are paid or incurred by the Lenders, (b) reasonable fees or
charges paid or incurred by the Lenders in connection with the Applicable
Lender’s transactions with the Credit Parties, including, reasonable fees or
charges for any due diligence with respect to a proposed Liquidation Sale
(including reasonable and documented attorneys’ fees), photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, UCC, PPSA, Bank Act searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic Collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
this Agreement), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) reasonable costs and expenses
incurred by the Lenders in the disbursement of funds to or for the account of
Borrowers (by wire transfer or otherwise), (d) charges paid or incurred by the
Lenders resulting from the dishonor of checks, (e) reasonable costs and expenses
paid or incurred by the Lenders to correct any default or enforce any provision
of the Loan Documents, or in gaining possession of, maintaining, handling,
preserving, storing, shipping, selling, preparing for sale, or advertising to
sell the Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) reasonable audit fees and expenses (and other due diligence
expenses) of the Lenders related to audit examinations of the Books, (g)
reasonable costs and expenses of third party claims or any other suit paid or
incurred by the Lenders in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents or the
Lenders’ relationship with any Credit Party, (h) the Lenders’ reasonable fees
and expenses (including reasonable and documented attorneys’ fees) incurred in
advising, structuring, drafting, reviewing, administering, or amending the Loan
Documents, and (i) the Lenders’ reasonable fees and expenses (including
reasonable and documented attorneys’ fees) incurred in terminating, enforcing
(including reasonable and documented attorneys’ fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning a Borrower or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral.

 

“Lender’s Account” shall mean an account of the U.S. Lender at a branch of the
U.S. Lender designated by the U.S. Lender to Original Borrower in writing from
time to time.

 



“Lender’s Offer” shall have the meaning given such term in Section 2.1(fh)(ii)
hereof.

 

"Letter of Credit" means a U.S. Letter of Credit and/or a Canadian Letter of
Credit, as the context requires.

 

“Letter of Credit Expiration Date” has the meaning set forth in Annex B.

 

“Letter of Credit Fee” shall have the meaning assigned to it in Annex B.

 

“Letter of Credit Obligations” shall mean all outstanding obligations incurred
by the Applicable Lender at the request of a Borrower, including, without
limitation, the L/C Usage, whether direct or indirect, contingent or otherwise,
due or not due, in connection with the issuance of a reimbursement agreement or
guaranty by the Applicable Lender with respect to any Letter of Credit.

 

“Letter of Credit Sublimit” shall mean $100200,000,000 minus the aggregate
principal amount of all outstanding loans, advances or other credit extensions
by Burdale pursuant to the UK Credit Agreement (if it is then in effect).

 

“LIBOR Deadline” has the meaning set forth in Section 2.

 

“LIBO Rate” means, for each Interest Period for each LIBO Rate Loan, the rate
per annum determined by the Applicable Lender (rounded upwards, if necessary, to
the next 1/16%) by dividing (a) the Base LIBO Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage.; provided that in no event shall the LIBO
Rate be less than zero. The LIBO Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

 

 - 17 - 

 

 

“LIBO Rate Loan” means each portion of Revolving Credit Advance that bears
interest at a rate determined by reference to the LIBO Rate.

 

“Lien” shall mean any interest in an asset securing an obligation owed to, or a
claim by, any Person whether such interest shall be based on the common law,
statute, or contract, whether such interest shall be recorded or perfected, and
whether such interest shall be contingent upon the occurrence of some future
event or events or the existence of some future circumstance or circumstances,
including the lien (statutory or other) or security interest arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, a floating
charge, a fixed charge, or from a lease, consignment, or bailment for security
purposes or from a sale of accounts receivable or chattel paper, or the interest
of a lessor under a Capital Lease or other arrangement pursuant to which any
Person is entitled to any preference or priority with respect to the property or
assets of another Person or the income or profits of such other Person and also
including reservations, exceptions, encroachments, easements, rights-of-way,
covenants, conditions, restrictions, leases, and other title exceptions and
encumbrances affecting Real Property each of the foregoing whether consensual or
non-consensual and whether arising by way of agreement, operation of law, legal
process or otherwise.

 



“Liquidation Borrowing” shall mean the Inventory Advance, Other Assets Advance,
Sales Tax Advance, TotalInitial Expense Advance, Subsequent Expense Advance or
Letter of Credit Obligations with respect to a Liquidation Sale, all other
Revolving Credit Advances made with respect to such Liquidation Sale, and all
accrued Fees, interest and other Obligations payable by a Borrower with respect
thereto.

 

“Liquidation Loan Proposal” shall have the meaning assigned to it in Section
2.1(fh)(i).

 

“Liquidation Sale” shall mean any going out of business, liquidation or store
closing sale of a particular Merchant conducted by a Liquidator with respect to
(a) the Retail Inventory or (b) any sales or dispositions of Other Assets, in
each case pursuant to a particular Liquidation Sales Agreement.

 

“Liquidation Sales Agreements” shall mean the Agency Agreement, Purchase
Agreement or any other agreement required to conduct a Liquidation Sale entered
into by any Liquidator with respect to a Liquidation Sale, and any and all other
agreements, instruments, documents and certificates entered into in connection
therewith.

 

“Liquidator” shall mean a Borrower or a Liquidator JV, as the context requires.

 

“Liquidator JV” shall mean any joint venture between a Borrower and one or more
other professional Retail Inventory liquidators party to a Liquidator Joint
Venture Agreement.

 

“Liquidator Joint Venture Agreement” shall mean a joint venture agreement, in
form and substance satisfactory to the Applicable Lender, entered into among a
Borrower and one or more other professional liquidators for the sole purpose of
jointly and collectively entering into Liquidation Sales Agreements with any
Merchants and conducting Liquidation Sales pursuant to such Liquidation Sales
Agreements.

 

“Loan Account” has the meaning set forth in Section 2.9.

 

 - 18 - 

 

 



“Loan Documents” shall mean this Agreement, the Notes, the Collateral Documents,
the Great American Guaranty, the GA Asset Advisors Guaranty, (if it is then in
effect) the Equity Pledge Agreement, the Fee Letter, the Seventh Amendment Fee
Letter, the Perfection Certificate, the Subordination Agreement, the Solvency
Certificate, the Omnibus Ratification, each Borrower Joinder (if any), and all
other agreements, instruments, documents and certificates identified in the
Schedule of Documents executed and delivered to, or in favor of, the Applicable
Lender and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by any Credit Party, or any employee of
any Credit Party, and delivered to the Applicable Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

 

“Margin” shall mean, as of any date of determination, the Margin specified in
the defined term “Margin Pricing Grid” applicable to such Revolving Credit
Advance or other Obligation. The Margin shall adjust in accordance with the
Margin Pricing Grid as provided therein.

 

“Margin Pricing Grid” shall mean,

 

(i)          for Inventory Advances (and Sales Tax Advances, Initial Expense
Advances and TotalSubsequent Expense Advances made in connection with any
Inventory Advance) in connection with Liquidation Sales to be conducted in the
United States and Canada, the applicable percentage amount set forth in the
following grid that corresponds to the applicable Inventory Advance Rate applied
to such Inventory Advance:

 

If Inventory Advance Rate is:   Then the Margin is:       ≤ 77.5%   2.25%
>77.5%, but ≤ 82.5%   2.75% > 82.5%, but ≤ 87.5%   3.00% > 87.5%, but ≤ 92.5%  
3.25%

 



(ii)          for all Other Asset Advances (and Sales Tax and TotalAdvances,
Initial Expense Advances and Subsequent Expense Advances made solely in
connection with any Other Asset Advance) in connection with Liquidation Sales to
be conducted in the United States and Canada, the Margin shall be no less than
3.25%.

 

(iii)        for all Revolving Credit Advances in connection with any
Liquidation Sale (or portion thereof) conducted in any jurisdiction other than
the United States or Canada, the Margin shall be as determined by the Applicable
Lender in its sole discretion.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, financial or other condition of GAG Inc., Great
American, Original Borrower, or any other Borrower (so long as such other
Borrower is conducting a Liquidation Sale or owes the Lenders any Obligations
with respect to a Liquidation Sale) or all Credit Parties collectively, (b) any
Borrower’s ability, or the ability of any Liquidator JV, as applicable, to
conduct any Liquidation Sale in accordance with the applicable Liquidation Sale
Agreements, (c) any Borrower’s ability to pay and perform any of the Obligations
in accordance with the terms of this Agreement or to perform its obligations
under any Liquidator Joint Venture Agreement, (d) any Credit Party’s ability to
perform its material obligations under the Loan Documents to which it is a
party, (e) the Collateral or the Lenders’ Liens on the Collateral or the
priority of such Liens, (f) the Lenders’ ability to enforce the Obligations or
realize upon the Collateral, or (g) the Lenders’ rights and remedies under this
Agreement and the other Loan Documents.

 

 - 19 - 

 

 

“Master Collection Account” shall mean an account at the Applicable Lender in
the name of the Applicable Lender designated as the “Master Collection Account”
into which the proceeds of all other Collection Accounts shall be deposited
pursuant to Section 2.6.

 

“Maximum Lawful Rate” shall have the meaning assigned to it in Section 2.4(i).

 

“Merchant” shall mean a Person that, in the ordinary course of its business,
sells Retail Inventory and/or owns or sells Other Assets and, in the case of a
Liquidation Sale conducted outside the US or Canada, “Merchant” shall include
any Affiliate of a Merchant or other entity which owns Retail Inventory or Other
Assets.

 

“Net Profit Margin” shall mean, with respect to each Liquidation Sale, the sum
of (i) the sum of (a) the Proceeds of such Liquidation Sale, plus (b) the cash
proceeds of any unsold Retail Inventory or Other Assets retained or acquired by
a Borrower at the conclusion of such Liquidation Sale, minus (ii) the sum of (a)
the Guaranteed Amount or Purchase Price with respect to such Liquidation Sale,
plus (b) the Recovery Amount, if any, with respect to such Liquidation Sale,
plus (c) actual Expenses incurred by a Borrower with respect to such Liquidation
Sale (including any reimbursement obligations, expenses, fees and commissions
payable in connection with an Expense L/C or any Letter of Credit provided in
respect to unpaid portions of the Guaranteed Amount or Purchase Price), (d)
(without duplication of any amounts counted in clause “c”) interest or Letter of
Credit Fees paid to the Lenders with respect to the Liquidation Borrowings for
such Liquidation Sale, each as set forth in the Final Accounting, provided,
however, that, for purposes of calculating the Net Profit Margin, Expenses that
a Borrower pays to itself or an Affiliate (such as compensation of supervisory
personnel) shall be calculated based on actual amounts paid without a mark-up
for profit by itself or such Affiliate.

 

“Non-Extension Notice Date” has the meaning set forth in Annex B.

 

“Non-Prime Rate” means (a) with respect to Revolving Credit Advances in Dollars,
LIBO Rate, and (b) with respect to Revolving Credit Advances in CAD, BA
Equivalent Rate.

 

"Non-Prime Rate Loan" means (a) with respect to Revolving Loans denominated in
Dollars, LIBO Rate Loans, and (b) with respect to Revolving Loans denominated in
CAD, BA Rate Loans.

 



“Notes” shall have the meaning assigned to it in Section 2.1(ik).

 

“Notice of Letter of Credit Request” shall have the meaning assigned to it in
Section 2.1(eg).

 

“Notice of Revolving Credit Advance” shall have the meaning assigned to it in
Section 2.1(eg).



 

 - 20 - 

 

 



“Obligations” shall mean (a) all Revolving Credit Advances, debts, principal,
interest (including any interest that, but for the provisions of any Debtor
Relief Law, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, Bank Product Obligations, premiums,
liabilities (including all amounts charged to Borrower’s Loan Account pursuant
hereto), obligations, fees (including, without limitation, the Work Fees, the
Success Fees, and any Letter of Credit Fees), charges, costs, and Lender
Expenses (including in respect of any fees or expenses that, but for the
provisions of the Debtor Relief Law, would have accrued), lease payments,
guaranties, covenants, indemnification obligations arising pursuant to the Loan
Documents (including, without limitation, under Section 2.11) and duties of any
kind and description owing by any Credit Party to the Applicable Lender pursuant
to or evidenced by the Loan Documents to which such Credit Party is a party and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Expenses that any
Credit Party is required to pay or reimburse by the Loan Documents to which such
Credit Party is a party, by Law, or otherwise, and (b) all Bank Product
Obligations.; provided that the Obligations shall not include any Excluded
Hedging Obligations. Any reference in this Agreement or in the Loan Documents to
the Obligations shall include all amendments, changes, extensions,
modifications, renewals replacements, substitutions, and supplements, thereto
and thereof, as applicable, both prior and subsequent to any Insolvency
Proceeding.

 

“OFAC” shall mean The Office of Foreign Assets Control of the U.S. Department of
the Treasury.

 

“Omnibus Ratification” shall mean the Omnibus Ratification of Loan Documents
executed by Original Borrower in favor of the U.S. Lender dated as of the
Restatement Date.

 

“Organizational Documents” shall mean (a) for any corporation, the certificate
and/or articles of incorporation, amalgamation or continuance, the bylaws, the
memorandum of association, any certificate of designation or other instrument
relating to the rights of preferred shareholders or stockholders of such
corporation, any shareholder rights agreement and all applicable resolutions of
the Board of Directors (or any committee thereof) of such corporation, (b) for
any partnership, the partnership agreement and, if applicable, the certificate
of limited partnership, (c) for any limited liability company, the operating
agreement and articles or bylaws or certificate of formation or organization or
incorporation, as applicable, and (d) any shareholder’s agreement or declaration
relating to such Person. “Organizational Documents” shall also include, in all
cases, all shareholder agreements, voting trusts, and similar arrangements
applicable to any Person’s Capital Stock.

 

“Original Borrower” has the meaning given such term in the Preamble hereto.

 

“Other Assets” shall mean any real property, personal property or other property
of any Merchant or Affiliate thereof, other than Retail Inventory, owned,
leased, or licensed by such Merchant or such Affiliate in the ordinary course of
its business, including, without limitation, such Merchant’s or such Affiliate’s
interest in real property leases, fixtures and equipment (including, without
limitation, Fixtures and Equipment, as such terms are defined in the Code).

 



“Other Assets Advance” shall have the meaning assigned to it in Section
2.1(fh)(i).

 

“Other Assets Advance Rate” shall mean, with respect to each Liquidation Sale in
respect of Other Assets only, the percentage that the Applicable Lender uses to
calculate the amount of the Other Assets Advance or Letter of Credit
Obligations, as the case may be, with respect to such Liquidation Sale, as
determined pursuant to Section 2.1(fh). In no case shall the Other Assets
Advance Rate for any such Liquidation Sale be higher than eighty-five percent
(85.0%).

 

 - 21 - 

 

 

“Other Assets Borrowing Base” shall mean, in respect to each Liquidation Sale,
the product of (i) the Other Assets Advance Rate, times (ii) the consideration
which Borrower has agreed to pay for such Other Assets pursuant to the
applicable Liquidation Sales Agreement. For purposes of calculating the Other
Assets Borrowing Base, except as may otherwise be agreed by the Applicable
Lender in its sole discretion, any Other Assets that are subject to retention of
title claims shall not be included in the value of the consideration referred to
in clause (ii) of the preceding sentence notwithstanding anything to the
contrary in any Liquidation Sales Agreement or other agreement.

 

“Overbid” has the meaning given such term in Section 2.1(h) hereof.

 

“Parent Working Capital Facility” shall mean a committed secured credit facility
made available by a bank or other financial institution to Great American and/or
any Affiliate or Subsidiary thereof (other than a Borrower), as borrower, for
general working capital purposes and/or any other purpose not specifically
prohibited by this Agreement.

 

“Perfection Certificate” means each perfection certificate submitted by a
Borrower to the Lenders with respect to such Borrower, together with such
Borrower’s completed responses to the inquiries set forth therein, the form and
substance of such responses to be satisfactory to the Lenders.

 

“Permitted Encumbrances” shall have the meaning assigned to it in Section 7.8.

 

“Permitted Holders” shall mean Harvey Yellen, Andrew Gumaer and Bryant Riley;
provided, however, that, from and after the Fourth Amendment Effective Date, the
term ‘Permitted Holders’ shall no longer include Harvey Yellen.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, unlimited liability companies,
association, corporation, institution, public benefit corporation, entity or
Governmental Authority.

 

"PPSA" shall mean the Personal Property Security Act (Ontario), the Civil Code
of Quebec as in effect in the Province of Quebec or any other Canadian federal,
territorial or provincial statute pertaining to the granting, perfecting,
priority or ranking of security interests, liens, hypothecs on personal
property, and any successor statutes, together with any regulations thereunder,
in each case as in effect from time to time. References to sections of the PPSA
shall be construed to also refer to any successor sections.

 

“Proceeds” shall have, with respect to any Liquidation Sale, the meaning
assigned to such term or other similar terms in the relevant Liquidation Sales
Agreement with respect to such Liquidation Sale and shall also include all
proceeds of Inventory, Other Assets and augmented goods paid or due to Borrower
or Merchant, and in the case of a joint venture, all amounts paid or due to a
Borrower as part of a Liquidator JV.

 

“Purchase Agreement” shall mean a Purchase Agreement or other agreement entered
into by a Borrower (or Liquidator JV) in form and substance acceptable to the
Applicable Lender, pursuant to which a Borrower (or such Liquidator JV) is given
the right to purchase Retail Inventory or Other Assets and to conduct
Liquidation Sales with respect to such Retail Inventory or Other Assets.

 

“Purchase Price” shall have, with respect to each Liquidation Sale carried out
pursuant to Liquidation Sales Agreements, the meaning assigned to such term or
other similar terms in such agreements. It is expressly understood that prior to
the Final Accounting, the Purchase Price shall refer to a Borrower’s good faith
estimate of the Purchase Price to be paid under the Liquidation Sales Agreement
and that such amount shall be adjusted upon completion of the Final Accounting
and that if the actual amount required to be delivered by a Borrower in respect
to the Purchase Price is less than the Purchase Price listed in the applicable
Liquidation Sales Agreement, such lesser amount shall constitute the Purchase
Price for all purposes hereunder.

 

 - 22 - 

 

 

“Purchase Price Percentage” shall have the same meaning as in the applicable
Liquidation Sales Agreement.

 

“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Hedging Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Record” shall mean information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

 

“Recovery Amount” shall have, with respect to each Liquidation Sale providing
for a contingent additional, non-guaranteed payment to the applicable Merchant
or, in the case of any Liquidation Sales outside the US and Canada, an Affiliate
of the Merchant, based upon the total amount of the Proceeds of such Liquidation
Sale, the meaning assigned to such term or other similar terms in the
Liquidation Sales Agreements for such Liquidation Sale.

 

“Release” shall mean any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Relevant Jurisdiction” means, in relation to a Borrower, GAG Inc. or Great
American:

 

(a)its jurisdiction of incorporation;

 

(b)any jurisdiction where any asset subject to or intended to be subject to the
Collateral Documents entered into by it is situated;

 

(c)any jurisdiction where it conducts its business; and

 

(d)the jurisdiction whose laws govern the perfection of any Lien granted by the
Collateral Documents entered into by it.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

 

 - 23 - 

 

 

“Reserve Percentage” means, on any day, for the Applicable Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of the Applicable Lender,
but so long as the Applicable Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.

 

“Restatement Date” shall mean the Business Day on which the conditions precedent
set forth in Section 3.1 have been satisfied, in the U.S. Lender’s sole
discretion, or waived in writing by the U.S. Lender.

 

“Restricted Payment” means (i) any cash dividend or other cash distribution or
payment, direct or indirect, on or on account of any Capital Stock of a Borrower
now or hereafter outstanding; (ii) any dividend or other distribution in respect
of, or redemption, purchase or other acquisition, direct or indirect, of any
Capital Stock of a Borrower now or hereafter outstanding or of any warrants,
options or rights to purchase any such Capital Stock (including, without
limitation, the repurchase of any such stock or membership interest, warrant,
option or right or any refund of the purchase price thereof in connection with
the exercise by the holder thereof of any right of rescission or similar
remedies with respect thereto); (iii) any direct salary, non-salary managerial
fees, fee (consulting, management or other), fringe benefit, allowance or other
expense directly or indirectly paid or payable by a Borrower (as compensation or
otherwise) to any shareholder, member, manager, or Affiliate of a Borrower
(other than to an employee or consultant to a Borrower and to the extent of such
employee’s or consultant’s compensation; provided that the terms of such
compensation are approved by a Borrower’s Board of Directors or comparable
body); and (iv) meeting fees, travel and expense reimbursement and clothing
allowance payable to the managers of a Borrower or any partner, shareholder or
Affiliate thereof.

 

“Restricted Subsidiary” means, as to any Borrower, any direct or indirect
Subsidiary of such Borrower and, as to Great American and GAG Inc., any Borrower
and any other direct or indirect Subsidiary party to or otherwise receiving any
Collections or other Proceeds of any Liquidation Sale.

 

“Retail” means GA Retail, Inc., a California corporation.”

 

“Retail Inventory” shall mean goods that are held by a Merchant or, in the case
of a Liquidation Sale outside the US and Canada, an Affiliate of the Merchant
for sale in the ordinary course of its business and that are suitable for sale
at retail.

 

“Revolving Credit Advance” means a U.S. Revolving Credit Advance and/or Canadian
Revolving Credit Advance, as the context so requires.

 

“Revolving Credit Termination Date” shall mean the earliest of (i) July 15,
2018April 21, 2022, and (ii) the date of termination pursuant to Section 9.2 of
the Lenders’ agreement to consider, in its sole discretion and with no
obligation, to make additional Revolving Credit Advances and/or incur Letter of
Credit Obligations or permit existing Revolving Credit Advances to remain
outstanding.

 

“Revolving Loan” shall mean, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding at such time plus (ii) the aggregate
Letter of Credit Obligations incurred on behalf of any Borrower outstanding at
such time.

 



“Revolving Loan Ceiling” shall mean the amount equal to OneTwo Hundred Million
Dollars ($100200,000,000) minus the aggregate principal amount of all
outstanding loans, advances or other credit extensions by Burdale pursuant to
the UK Credit Agreement (if it is then in effect).

 

 - 24 - 

 

 

“Sales Tax Advance” shall have the meaning given such term in Section 2.1(gi)
hereof.

 

“Sales Tax Receipts” shall mean the portion of Collections received in the
Blocked Accounts on account of sales, VAT, excise and gross receipts Taxes
payable to any taxing authorities having jurisdiction.

 



“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Credit Party or any of their respective Subsidiaries or Affiliates.

 

“Schedule of Documents” shall mean the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Loan Documents and the transactions
contemplated thereunder, substantially in the form of Annex A to this Agreement.

 

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

 

“Security Agreements” shall mean, collectively, (a) the Security Agreement,
dated as of the Closing Date, between Original Borrower and the Lenders, as
ratified and affirmed by the Omnibus Ratification and as it may subsequently be
amended, restated, modified, supplemented, or replaced, and (b) the Canadian
Security Agreement.

 



“Seventh Amendment Closing Fee” shall have the meaning set forth in the Seventh
Amendment Fee Letter.

 

“Seventh Amendment Effective Date” means April 21, 2017.

 

“Seventh Amendment Fee Letter” shall mean that certain Fee Letter dated as of
the Seventh Amendment Effective Date between Borrowers and the Lenders.

 

“Sixth Amendment Effective Date” means October 5, 2016.

 

 - 25 - 

 

 

“Solvency Certificate” means a certificate signed by an Authorized Person of
Borrowers and Great American, dated as of the Closing Date, demonstrating the
Solvency of Borrowers and Great American.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and is able to pay
its debts as they become due; (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital; (e) no
Insolvency Proceeding has occurred; (f) no unsatisfied writ of execution is
outstanding; and (g) such Person is not an "insolvent person" within the meaning
given such term under the BIA. The amount of contingent liabilities (such as
litigation, guarantees and pension plan liabilities) at any time shall be
computed as the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can be reasonably be expected
to become an actual or matured liability.

 

“Spot Rate” means, for a currency, the rate quoted by the Applicable Lender as
the spot rate for the purchase by the Applicable Lender of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Applicable
Lender may obtain such spot rate from another financial institution designated
by the Applicable Lender if the Applicable Lender does not have as of the date
of determination a spot buying rate for any such currency.

 

“Subordination Agreement” means a subordination agreement between the U.S.
Lender and Burdale, in form and substance satisfactory to the U.S. Lender, the
execution and delivery of which shall be a condition concurrent to the
effectiveness of the UK Credit Agreement.

 



“Subsequent Expense Advance” shall have the meaning assigned to such term in
Section 2.1(j).

 

“Subsidiary” shall mean, with respect to any Person, (a) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding Capital
Stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person and/or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of fifty percent (50%) or more of such
Capital Stock whether by proxy, agreement, operation of Law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.

 

“Success Fee” shall mean, with respect to each Liquidation Sale, an amount equal
to the product of (i) the Net Profit Margin for such Liquidation Sale,
multiplied by (ii) the Success Fee Percentage for such Liquidation Sale.

 

 - 26 - 

 

 



“Success Fee Percentage” shall mean: (i) with respect to each Liquidation Sale
(or portion thereof) of Retail Inventory conducted in the United States and
Canada, the percentage determined by the applicable Inventory Advance Rate for
any Liquidation Borrowing made in connection with such Liquidation Sale in
accordance with the column titled “Success Fee Percentage” in the grid below;
(ii) with respect to each Liquidation Sale (or portion thereof) of Other Assets
conducted in the United States and Canada, no less than twentyseventeen and one
half percent (2017.5%); (iii) with respect to each Liquidation Sale (or portion
thereof) in connection with which a Backend L/C has been issued, the percentage
determined by the applicable Effective Advance Rate for any Liquidation
Borrowing made in connection with such Liquidation Sale in accordance with the
column titled “Success Fee Percentage” in the grid below; and (iv) with respect
to any other Liquidation Sale in any other jurisdiction, the percentage
determined by the Lenders in their discretion.

 



Inventory Advance
Rate/Effective Advance Rate   Success Fee Percentage       0%   0% Greater than
0, but ≤ 77.5%   5.02.50% >77.5%, but ≤ 82.5%   10.07.50% > 82.5%, but ≤ 87.5%  
15.012.50% > 87.5%   20.017.50%



 

“Target L/C” means that certain Letter of Credit issued under this Agreement on
behalf of GA Retail Canada, ULC for the benefit of Target Canada Co. and/or
certain of its Affiliates.

 

“Taxes” shall mean taxes, duties, fees, premiums, assessments, levies, tariffs
and any other charges whatsoever imposed, assessed, reassessed or collected by
any Governmental Authority, including all fines, penalties, interest, additions
to tax, installments on account of taxes, or other additional amounts imposed,
assessed or collected by any Governmental Authority in respect thereof,
excluding taxes imposed on or measured by the net income of the Applicable
Lender by the jurisdictions under the laws of which the Applicable Lender is
organized or any political subdivision thereof.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

 

“Tax Payment” means either the increase in a payment made by a Borrower to the
Applicable Lender under Section 2.13(a) or a payment under Section 2.13(d).

 

“Tax Returns” shall mean all returns, elections, filings, forms, and any other
documents (whether in electronic, tangible, or any other form whatsoever) made,
prepared or filed, or to be made, prepared or filed in respect of Taxes under
applicable law.

 



“Termination Date” shall mean the date on which all Revolving Loans have been
indefeasibly repaid in full and all other Obligations under this Agreement and
the other Loan Documents have been completely discharged, and all Letter of
Credit Obligations have been cash collateralized, cancelled or backed by
stand-by letters of credit in accordance with Annex B, and Borrower shall not
have any further right to request to borrow any monies under this Agreement.

 

“Third Amendment Effective Date” shall mean February 5, 2015.

 



“Total Expense Advance” shall have the meaning assigned to such term in Section
2.1(j).

 

“UK Credit Agreement” means a credit agreement or similar agreement between GA
Asset Advisors and Burdale in form and substance satisfactory to the U.S.
Lender.

 

 - 27 - 

 

 

“Underlying Issuer” shall mean a Person (other than a Lender or a Borrower)
which is the beneficiary of an L/C Undertaking and which has issued a letter of
credit at the request of the Applicable Lender for the benefit of a Borrower.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“Unreimbursed Amount” has the meaning set forth in Annex B.

 

“Unfunded Pension Liability” shall mean, at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
ERISA Affiliate of a Borrower as a result of such transaction.

 

“United States” or “US” shall mean the United States of America.

 

“U.S. Base Rate” shall mean, for any day, a rate per annum (rounded upward, if
necessary, to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the LIBO Rate for a one month Interest Period as in
effect on such day plus 1.00% and (c) the Federal Funds Effective Rate in effect
on such day plus 0.50%. The “Prime Rate” is a rate set by the Applicable Lender
based upon various factors including the Applicable Lender’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Applicable Lender
shall take effect at the opening of business on the day specified in the public
announcement of such change. “Federal Funds Effective Rate” for any day, is the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Applicable Lender from three federal funds brokers of recognized standing
selected by it. If the Applicable Lender shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Applicable Lender to obtain sufficient quotations in
accordance with the terms of the definition thereof, the U.S. Base Rate shall be
determined without regard to clause (c) of the first sentence of this paragraph
until the circumstances giving rise to such inability no longer exist. Any
change in the U.S. Base Rate due to a change in the Prime Rate, the LIBO Rate or
the Federal Funds Effective Rate shall be effective on the effective date of
such change in the Prime Rate, LIBO Rate or the Federal Funds Effective Rate,
respectively.

 

“U.S. Borrower” shall mean a Borrower other than the Canadian Borrower.

 

“U.S. Lender” means WF.

 

“U.S. Letters of Credit” shall mean commercial or standby letters of credit
issued for the account of a U.S. Borrower in Dollars by the Applicable Lender or
Underlying Issuer for which the U.S. Lender has incurred Letter of Credit
Obligations.

 

 - 28 - 

 

 

“U.S. L/C Usage” means, as of any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit issued by the Applicable Lender plus
100% of the amount of outstanding time drafts accepted by an Underlying Issuer
as a result of drawings under Underlying Letters of Credit.

 

“U.S. Revolving Credit Advance” shall have the meaning assigned to it in
Section 2.1(a).

 

“WF” means Wells Fargo Bank, National Association, successor by merger to Wells
Fargo Retail Finance, LLC.

 

"WFCFCC" means Wells Fargo Capital Finance Corporation Canada.

 

“Work Fee” shall mean a fee in the amount of $25,000 payable to the Applicable
Lender pursuant to, and upon occurrence of the events described in, Section
2.5(d).

 



“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Certain Matters of Construction.

 

(a)          All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto.

 

(b)          All other undefined terms contained in any of the Loan Documents
shall, unless the context indicates otherwise, have the meanings provided for by
the Code or the PPSA, as the context so required, to the extent the same are
used or defined therein. Unless otherwise specified, reference in this Agreement
or any of the Appendices to a Section, subsection or clause refer to such
Section, subsection or clause as contained in this Agreement. The words
“herein,” “hereof’ and “hereunder” and other words of similar import refer to
this Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in this Agreement
or any such Annex, Exhibit or Schedule. All of the Annexes, Schedules and
Exhibits attached to this Agreement shall be deemed incorporated herein by
reference. Notwithstanding the foregoing, and unless the context so requires,
(i) any term defined in this Agreement by reference to the "Code" or the
"Uniform Commercial Code" shall, to the extent defined therein, also have any
extended, alternative or analogous meaning given to such term in the PPSA, other
applicable Canadian personal property security and other laws (including the
Personal Property Security Act of each applicable province of Canada, the Bills
of Exchange Act (Canada) and the Depository Bills and Notes Act (Canada)) in all
cases for the extension, preservation or betterment of the security and rights
of the Collateral, (ii) all references in this Agreement to "Article 8" shall be
deemed to refer also to applicable Canadian securities transfer laws (including
the Securities Transfer Act of each applicable province of Canada), (iii) all
references in this Agreement to applicable U.S. security transfer laws
(including the Exchange Act) shall refer also to applicable Canadian securities
transfer laws (including, the Securities Transfer Act of each applicable
province of Canada (the "STA")), and (iv) all references in this Agreement to a
financing statement, continuation statement, amendment or termination statement
shall be deemed to refer also to the analogous documents used under applicable
United States personal property security laws.

 

 - 29 - 

 

 

(c)          Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”.
References to Persons shall include their respective successors and assigns (to
the extent and only to the extent permitted by the Loan Documents) or, in the
case of governmental Persons, Persons succeeding to the relevant functions of
such Persons; and all references to statutes and related regulations shall
include any amendments of the same and any successor statutes and regulations.
Whenever any provision in any Loan Document refers to the knowledge (or an
analogous phrase) of a Borrower, such words are intended to signify that the
officers of such Borrower have actual knowledge or awareness of a particular
fact or circumstance or that such officers of such Borrower, if they had
exercised reasonable diligence, would have known or been aware of such fact or
circumstance. Any reference in this Agreement or in the other Loan Documents to
any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein). Any requirement of a writing contained herein or
in the other Loan Documents shall be satisfied by the transmission of a Record
and any Record transmitted shall constitute a representation and warranty as to
the accuracy and completeness of the information contained therein.

 

(d)          Quebec Interpretation. For purposes of any Collateral located in
the Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(q) “personal property” shall be deemed to include “movable property”, (r) “real
property” shall be deemed to include “immovable property”, (s) “tangible
property” shall be deemed to include “corporeal property”, (t) “intangible
property” shall be deemed to include “incorporeal property”, (u) “security
interest” and “mortgage” shall be deemed to include a “hypothec”, (v) all
references to filing, registering or recording under the Code or the PPSA shall
be deemed to include publication under the Civil Code of Québec, (w) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (x) any “right
of offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (y) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, and (z) an “agent” shall be deemed to include a
“mandatary”.

 

2.          AMOUNT AND TERMS OF CREDIT

 

2.1         Advances and Letters of Credit.

 



(a)          Subject to the terms and conditions hereof, U.S. Lender may, in its
sole discretion and with no obligation to do so, from time to time, at U.S.
Lender’s option, until the Revolving Credit Termination Date, (i) make available
to the U.S. Borrowers advances in Dollars (each, a “U.S. Revolving Credit
Advance”) to or for the benefit of a U.S. Borrower as provided for in this
Section 2.1, and (ii) incur Letter of Credit Obligations in Dollars (except as
otherwise agreed by the U.S. Lender or Issuing Bank) in respect of a U.S.
Borrower, or, at the request of a U.S. Borrower, in respect of any other Credit
Party or Subsidiary of a Credit Party, as provided for in Annex B and this
Section 2.1.

 

 - 30 - 

 

 

(b)          Subject to the terms and conditions hereof, Canadian Lender may, in
its sole discretion and with no obligation to do so, from time to time, at
Canadian Lender’s option, until the Revolving Credit Termination Date, (i) make
available to the Canadian Borrower advances in Dollars or CAD (each, a “Canadian
Revolving Credit Advance”) to or for the benefit of the Canadian Borrower as
provided for in this Section 2.1, and (ii) (B) incur Letter of Credit
Obligations in Dollars or CAD (except as otherwise agreed by Canadian Lender or
Canadian Issuing Bank) in respect of the Canadian Borrower, or, at the request
of the Canadian Borrower, in respect of any other Credit Party or Subsidiary of
a Credit Party, as provided for in Annex B and this Section 2.1.

 

(c)          The Applicable Lender will disburse Revolving Credit Advances to
each Borrower by depositing the amount of each such Revolving Credit Advance to
the applicable Borrower’s Disbursement Account pursuant to Section 2.10 hereof.
The aggregate amount outstanding of Revolving Credit Advances and Letter of
Credit Obligations shall not exceed at any one time the Revolving Loan Ceiling.

 



(d)          Revolving Credit Advances (other than Initial Expense Advances) and
Letters of Credit (other than Backend L/Cs) issued with respect to any
Liquidation Sale of Inventory shall not exceed the applicable Inventory
Borrowing Base. Revolving Credit Advances (other than Initial Expense Advances)
and Letters of Credit (other than Backend L/Cs) issued with respect to
any Liquidation Sales of Other Assets shall not exceed the applicable Other
Assets Borrowing Base. Initial Expense Advances issued with respect to any
Liquidation Sales shall not exceed the applicable Initial Expense Advance
Borrowing Base.

 

(e)          Until the Revolving Credit Termination Date, a Borrower may from
time to time request to borrow, repay and request to reborrow under this Section
2.1.

 

(f)          All amounts borrowed pursuant to this Section, together with all
other Obligations, shall be due and payable (or in the case of any Letters of
Credit, shall terminate) on the earlier of the maturity date therefor pursuant
to Section 2.3 or the Revolving Credit Termination Date; provided, however, that
the Applicable Lender or any of its Affiliates may determine, in their sole and
absolute discretion and with no obligation so to do, to extend the termination
or maturity date for any Bank Product Obligations beyond the Revolving Credit
Termination Date subject to Borrowers’ (or their Affiliate’s, as the case may
be) satisfaction of any conditions therefor required by the Applicable Lender or
its Affiliate.

 

(g) A Borrower’s request for Revolving Credit Advances or Letters of Credit
shall be made by irrevocable written notice by an Authorized Person of such
Borrower to the representative of the Applicable Lender identified on Schedule
2.1 at the address specified thereon. Those notices without limiting the
applicable Borrower’s agreement to deliver a Liquidation Loan Proposal pursuant
to Section 2.1(fh), must be actually received by the Applicable Lender no later
than (1) 1:00 p.m. (Boston, Massachusetts time) three (3two (2) Business Days
prior to the proposed date of any Inventory Advance or, Other
Asset AdvancesAdvance, and/or Initial Expense Advance; (2) 1:00 p.m. (Boston,
Massachusetts time) on the Business Day on which a proposed Sales Tax Advance or
TotalSubsequent Expense Advance is requested; and (3) with respect to Letter of
Credit Obligations, 1:00 p.m. (Boston, Massachusetts time) on the date which is
at least two (2) Business Days prior to the proposed issuance date and subject
to the terms and conditions governing Letters of Credit forth in Annex B
attached hereto. Each such notice (a “Notice of Revolving Credit Advance” or
“Notice of Letter of Credit Request,” as the case may be) must be given in
writing (by telecopy or overnight courier). Any Notice of Revolving Credit
Advance or Notice of Letter of Credit Request must be substantially in the form
of Exhibit 2.1-1 or Exhibit 2.1-2, as applicable, and shall include the
information required in such Exhibit and such other information as may be
required by the Applicable Lender. Any Notice of Letter of Credit Request must
include the information described in Annex B and such other information as may
be required by the Applicable Lender. In addition, a Notice of Letter of Credit
Request shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the Applicable Lender) to be guaranteed. Notwithstanding anything
contained herein to the contrary, Letter of Credit applications by a Borrower
and approvals by the Applicable Lender may be made and transmitted pursuant to
electronic codes and security measures mutually agreed upon and established by
and between Borrowers and the Applicable Lender.

 

 - 31 - 

 

 

(h)          Inventory Advances, Other Assets Advances, Initial Expense Advances
and Letters of Credit.

 



(i)          Subject to Section 6.15, if a Borrower proposes to enter into
Liquidation Sales Agreements with respect to any proposed Liquidation Sale, such
Borrower may propose (or shall propose if required to do so under Section 6.15)
that the Applicable Lender agree to make a Revolving Credit Advance to such
Borrower or incur Letter of Credit Obligations for such Borrower’s account with
respect to the Retail Inventory (Revolving Credit Advances made with respect to
Retail Inventory (in whole or in part) are referred to as “Inventory Advances”)
or Other Assets (Revolving Credit Advances made solely with respect to Other
Assets are referred to herein as “Other Assets Advances”) that are proposed to
be sold through such Liquidation Sale., and, if applicable, the Initial Expenses
(Revolving Credit Advances made solely with respect to Initial Expenses are
referred to herein as “Initial Expense Advances”). Each such proposal (a
“Liquidation Loan Proposal”) shall (A) be signed by an Authorized Person, (B) be
substantially in the form of Exhibit 2.1(a)(i) attached hereto and accompanied
by all of the documents and information described on Schedule 2.1(a)(i),
together with copies of any court orders for any Merchant party to an Insolvency
Proceeding, (C) involve a proposed Inventory Advance, Other Asset Advance,
Initial Expense Advance and/or Letter of Credit in a minimum amount reasonably
determined by such Borrower and agreed to by the Applicable Lender in its sole
discretion, and (D) be sent so that it is actually received by the Applicable
Lender no later than 1:00 p.m. (Boston, Massachusetts time) on the fifth (5th)
Business Day prior to the date of the proposed Inventory Advance, Other Assets
Advance, Initial Expense Advance and/or incurrence of the Letter of Credit
Obligations.

 

(ii)         Within: (i) three (3) Business Days after the Applicable Lender’s
receipt of a Liquidation Loan Proposal in the US and Canada only and (ii) within
five (5) Business Days after the Applicable Lender’s receipt of a Liquidation
Loan Proposal in any other jurisdiction, the Applicable Lender will notify such
Borrower in writing (such notice, a “Lender’s Offer”), which notice may be
substantially in the form of Exhibit 2.1(a)(ii) or such other form as the
Applicable Lender may elect, whether the Applicable Lender:

 

(A)

would be willing to make Revolving Credit Advance or incur Letter of Credit
Obligations on the terms proposed by such Borrower in which case such Borrower
shall be obligated to timely submit a Notice of Revolving Credit Advance or a
Notice of Letter of Credit Request pursuant to Section 2.1(eg),

 

(B)is not willing to make any Revolving Credit Advance or incur any Letter of
Credit Obligations with respect to such Liquidation Sale, or

 

(C)would be willing to make a Revolving Credit Advance or incur Letter of Credit
Obligations with respect to the proposed Liquidation Sale, but only at a
specified Inventory Advance Rate or Other Assets Advance Rate that is different
from that proposed by Borrower and/or with such other modifications specified in
such notice.

 

 - 32 - 

 

 



the Applicable Lender shall have sole discretion to decide whether or not to
agree to any Liquidation Loan Proposal or to propose an alternative Inventory
Advance Rate or Other Assets Advance Rate for the proposed Liquidation Sale. The
Applicable Lender shall not have any obligation to make a Revolving Credit
Advance or incur Letter of Credit Obligations unless the Applicable Lender
actually receives, within two (2) Business Days after a Borrower’s receipt of a
notice from the Applicable Lender described in clauses (A) or (C) of the
immediately preceding sentence, written notice from such Borrower of such
Borrower’s intention to request disbursement of such Revolving Credit Advance or
incurrence of such Letter of Credit Obligations on the terms set forth in such
notice from the Applicable Lender; provided, however, that if the Applicable
Lender has agreed to make a Revolving Credit Advance or incur Letter of Credit
Obligations on the terms proposed by a Borrower in the applicable Liquidation
Loan Proposal, such Borrower shall apply for such Revolving Credit Advance or
Letter of Credit on such terms (unless subsequently otherwise agreed by the
Applicable Lender in writing). In the event that, as a result of competitive
bidding or otherwise, a Borrower elects to increase the Guaranteed Amount or
Purchase Price (an “Overbid”) it is willing to pay under a Liquidation Sales
Agreement for which it has provided to the Applicable Lender a Liquidation Loan
Proposal under Section 2.1(fh)(i) prior to or after the Applicable Lender’s
sending a notice under Section 2.1(fh)(ii), such Borrower shall promptly provide
the Applicable Lender with written notice of such increase, together with a
modified Liquidation Loan Proposal, and the Applicable Lender shall have the
option, in its absolute discretion, to determine whether to fund any portion of
such increase, to reduce the Inventory Advance Rate or Other Assets Advance Rate
in respect to such higher Guaranteed Amount or Purchase Price, or to make a
Revolving Credit Advance or issue a Letter of Credit only in accordance with the
original terms proposed by the Applicable Lender prior to such increase. The
Applicable Lender shall not be required, without its consent, to increase the
aggregate amount of any Revolving Credit Advances or Letters of Credit agreed to
by the Applicable Lender in Lender’s Offer as a consequence of any Overbid.

 



(iii)        The amount of the Revolving Credit Advance and/or the Letter of
Credit Obligations (other than with respect to any Backend L/C) with respect to
each Liquidation Sale shall: (x) be calculated based upon the applicable
Inventory Advance Rate or Other Assets Advance Rate and the actual Guaranteed
Amount or Purchase Price as determined pursuant to the applicable Liquidation
Sales Agreement (or, if the actual amount required to be delivered to the
Merchant by a Borrower with respect to the Guaranteed Amount or Purchase Price
is less than such Guaranteed Amount or Purchase Price, such lesser amount) and);
(y) in the aggregate, (but excluding any Initial Expense Advances), not exceed
at any time the applicable Inventory Borrowing Base or Other Assets Borrowing
Base, as the case may be; and (z) in the case of an Initial Expense Advance, not
exceed at any time the applicable Initial Expense Borrowing Base. Subject to the
terms and conditions of this Agreement, the Revolving Credit Advance and the
applicable Letter of Credit Obligations may be incurred simultaneously with such
advance, shall be disbursed as a single advance; provided, however, that in the
event the Liquidation Sales Agreements require an initial payment by a Borrower
to the Merchant before the completion of a final inventory count, the Revolving
Credit Advance may be disbursed in two or separate advances with the first
portion of the Revolving Credit Advance being calculated based upon the
applicable Inventory Advance Rate or Other Assets Advance Rate and the amount of
such required initial payment and the second portion, if any, of the Revolving
Credit Advance being determined and made based on the actual Guaranteed Amount
or Purchase Price as determined by the final inventory count and, if necessary,
the amount of such subsequent Revolving Credit Advance being increased in
correspondence with reductions to the related Letter of Credit Obligations.

 

 - 33 - 

 

 

(i)          Sales Tax Advances. To the extent that the Applicable Lender has
received Collections with respect to a Liquidation Sale, which Collections
include Sales Tax Receipts, the Applicable Lender shall make, subject to the
terms and conditions hereof (including, without limitation, Section 3.3)
Revolving Credit Advances equal to the amount of such Sales Tax Receipts (each,
a “Sales Tax Advance”), as and when a Borrower is required to pay such amounts
to the applicable Merchant or taxing authority, to enable a Borrower to forward
such amounts to such Merchant or taxing authority in accordance with the terms
of the applicable Liquidation Sales Agreement. A Borrower’s Notice of Revolving
Credit Advance shall include documentation satisfactory to the Applicable Lender
evidencing the amount of such Sales Tax Receipts.

 



(j) TotalSubsequent Expense Advances. With respect to each Liquidation
Sale,To the Applicable Lender shall,extent a Lender has agreed to fund an
Inventory Advance or Other Assets Advance, upon the request of a Borrower and
subject to the terms and conditions hereof (including, without limitation,
Section 3.3), such Applicable Lender shall make Revolving Credit Advances to
enable a Borrower to pay Expenses to the Merchant or that are not Initial
Expenses (any third party entitled to receive such payment in accordance
withsuch Revolving Credit Advance, the terms of the applicable Liquidation Sales
Agreement, as and when a Borrower is required to pay such amounts.“Subsequent
Expense Advance”). With respect to each Liquidation SaleSubsequent Expense
Advance, the Applicable Lender shall make such Revolving Credit Advances in an
aggregate amount not to exceed the lesser of (i) the actual Expenses of such
Liquidation Sale, and (ii) an amount equal to one hundred and three percent
(103%) of the amount for aggregate Expenses shown on the Budget for such
Liquidation Sale (the “Total Expense Advance”) for an average two (2) week
period; (in each of clauses (i) and (ii), excluding any Initial Expenses);
provided, that the TotalSubsequent Expense Advance may exceed one hundred and
three percent (103%) of the amount for aggregate Expenses shown on the Budget
for such Liquidation Sale for an average two (2) week period to the extent that
a Borrower either provides the Applicable Lender with evidence reasonably
satisfactory to the Applicable Lender that such excess was not caused by a
deviation from the plan for such Liquidation Sale as set forth in the documents
and information furnished to the Applicable Lender with the Liquidation Loan
Proposal for such Liquidation Sale, or to the extent that such excess is caused
by a deviation for which the Applicable Lender has given its prior written
consent. A Borrower’s Notice of Revolving Credit Advance shall include
documentation satisfactory to the Applicable Lender evidencing the amount of
Expenses. to be funded pursuant to the Subsequent Expense Advance. If specified
in the Liquidation Loan Proposal for such Liquidation Sale, the Applicable
Lender will incur Letter of Credit Obligations with respect to a portion of the
anticipated Expenses of such Liquidation Sale; provided, that in such case the
Applicable Lender will not be obligated to make Revolving Credit Advances with
respect to Expenses of such Liquidation Sale unless the Applicable Lender is
satisfied that the aggregate amount of such Revolving Credit Advances and the
amount of such Letter of Credit Obligations that the Applicable Lender
reasonably anticipates may ultimately be drawn upon does not exceed the
TotalSubsequent Expense Advance.

 

(k)          Notes. Borrowers shall execute and deliver to the Applicable Lender
one or more notes in the aggregate principal amount of the Revolving Loan
Ceiling substantially in the form of Exhibit 2.1(i) (collectively, the “Notes”).
Each Note shall represent the joint and several obligation of Borrowers to pay
the amount of the applicable outstanding Revolving Credit Advance or Letter of
Credit Obligation, as well as all other Revolving Credit Advances and Letter of
Credit Obligations, together with interest thereon as prescribed in Section 2.4.
Notwithstanding any provision of any of the Notes, the entire unpaid balance of
the Revolving Loan and all of the Notes, and all other non-contingent
Obligations, shall be immediately due and payable in full in immediately
available funds on the Revolving Credit Termination Date.

 

(l)          Reliance on Notices. The Applicable Lender shall be entitled to
rely upon, and shall be fully protected in relying upon, any Notice of Revolving
Credit Advance, Notice of Letter of Credit Request, Liquidation Loan Proposal or
similar notice believed by the Applicable Lender to be signed by any Authorized
Person of a Borrower. The Applicable Lender may assume that each Person
executing and delivering such a notice was duly authorized.

 

 - 34 - 

 

 

2.2           Use of Proceeds. Borrowers shall use the proceeds of each
Liquidation Borrowing solely for the purpose of making payments with respect to
the Guaranteed Amount or Purchase Price, Expenses, Sales Tax Receipts, or the
Recovery Amount, if any, with respect to the associated Liquidation Sale, as and
when Borrowers are required to pay such amounts in accordance with the terms of
the applicable Liquidation Sales Agreements.

 

2.3           Maturity of Advances. With respect to Revolving Credit Advances or
Letters of Credit made or issued in any given Liquidation Sale, each such
Revolving Credit Advance shall be due and payable in full, and each Letter of
Credit shall have an expiry date no later than, the earlier of (i) 180 days
after the date of the first Revolving Credit Advance made or Letter of Credit
issued with respect to such Liquidation Sale, or (ii) twenty one (21) days after
the last day of the sale term as stated in the applicable Liquidation Sale
Agreement.

 

2.4          Interest and Letter of Credit Fees.

 

(a)          U.S. Borrowers may only request Revolving Credit Advances with an
interest rate determined by reference to the LIBO Rate plus the applicable
Margin. Canadian Borrower may only request Revolving Credit Advances with an
interest rate determined by reference to the LIBO Rate (for Dollars) or the BA
Equivalent Rate (for CAD), plus the applicable Margin.

 

(b)          Accrued and unpaid interest on Revolving Credit Advances shall be
payable (i) on the first day of each calendar month after the Closing Date; (ii)
upon the occurrence of an Event of Default in consequence of which the
Applicable Lender elects to accelerate the maturity of all or any portion of the
Obligations, and (iii) upon termination of this Agreement pursuant to the terms
hereof. At any time that an Event of Default has occurred and is continuing, the
Applicable Lender shall have the option to convert the interest rate on all
outstanding (A) LIBO Rate Loans to a rate equal to the Base Rate plus the
applicable Margin (in the case of Dollars) and (B) BA Rate Loans to a rate equal
to the Canadian Base Rate plus the applicable Margin (in the case of CAD). In
the event that the Applicable Lender exercises such right of conversion,
Borrowers shall jointly and severally indemnify, defend, and hold the Applicable
Lender and its Indemnified Persons harmless against any and all Funding Losses
resulting from such conversion in accordance with Section 2.4(j).

 

(c)          Borrowers shall pay interest to the Applicable Lender on the Daily
Balance of the aggregate outstanding principal amount of all Revolving Credit
Advances at a per annum rate equal to the sum of (i) the Base Rate or LIBO Rate,
as applicable to such Revolving Credit Advances (in the case of Dollars), or
(ii) the BA Equivalent Rate or Canadian Base Rate, as applicable to such
Revolving Credit Advances (in the case of CAD), in each case plus (iii) the
applicable Margin. All other Obligations shall bear interest at a per annum rate
equal to the sum of (i) the Base Rate or LIBO Rate, as applicable to such other
Obligations (in the case of Dollars)), or (ii) the BA Equivalent Rate or
Canadian Base Rate, as applicable to such other Obligations (in the case of
CAD)), in each case plus the Margin then applicable to Other Asset Advances.

 

(d)          As to each outstanding Letter of Credit, Borrowers shall pay the
Applicable Lender a Letter of Credit Fee (in addition to the charges,
commissions, fees, and costs set forth in Annex B attached hereto) which shall
accrue at the applicable rate set forth in Annex B attached hereto multiplied by
the maximum amount available to be drawn under the applicable Letter of Credit.

 

 - 35 - 

 

 



(e)          Letter of Credit Fees and all other Fees (except (i) the Closing
Fee which shall be payable in accordance with the Fee Letter and (ii) the
Seventh Amendment Closing Fee which shall be payable in accordance with the
Seventh Amendment Fee Letter) payable hereunder shall be due and payable, in
arrears, on the first day of each month at any time that Obligations are
outstanding. Each Borrower hereby authorizes the Applicable Lender, from time to
time, without prior notice to any Borrower, to charge interest and fees, all
Lender Expenses (as and when incurred), Fees, and all other payments as and when
due and payable under any Loan Document (including any amounts due and payable
to the Applicable Lender or its Affiliates in respect of Bank Products) to
Borrowers’ Loan Account, which amounts thereafter shall constitute Revolving
Credit Advances hereunder and shall accrue interest at the applicable Base Rate
plus the Margin applicable for Revolving Credit Advances with an Inventory
Advance Rate of 92.5% hereunder. Any interest not paid when due shall be
compounded by being charged to Borrowers’ Loan Account and shall thereafter
constitute Revolving Credit Advances hereunder and shall accrue interest at the
applicable Base Rate plus the Margin applicable for Inventory Advances with an
Inventory Advance Rate of 92.5% hereunder. Each Lender shall provide Borrowers
with copies of invoices it receives in respect to Lender Expenses upon request.

 

(f)           If any payment on any Revolving Credit Advances becomes due and
payable on a day other than a Business Day, subject with respect to Non-Prime
Rate Loans to clauses (c)-(e) of the definition of Interest Period, the maturity
thereof will be extended to the next succeeding Business Day and, with respect
to payments of principal, interest thereon shall be payable at then applicable
rate during such extension.

 



(g)          All computations of interest and fees shall be made by the
Applicable Lender on the basis of a three hundred and sixty (360) day year, in
each case for the actual number of days occurring in the period for which such
interest isand fees are payable. Each determination by the Applicable Lender of
an interest rate hereunder shall be conclusive, absent manifest error. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

 

(h)          So long as any Event of Default shall have occurred and be
continuing, and at the election of the Applicable Lender after written notice
from the Applicable Lender to Borrowers, the interest rates and the Letter of
Credit Fees applicable to each of the Revolving Credit Advances, Letters of
Credit, and other Obligations shall be increased by two percent (2%) per annum
above the rates of interest or the Letter of Credit Fees otherwise applicable
hereunder (“Default Rate”), and all outstanding Obligations shall bear interest
at the Default Rate applicable to such Obligations. Interest and Letter of
Credit Fees at the Default Rate shall accrue from the initial date of such Event
of Default until that Event of Default is cured or waived and shall be payable
upon demand.

 

 - 36 - 

 

 

(i)           Notwithstanding anything to the contrary set forth in this Section
2.4, if a court of competent jurisdiction determines in a final order that the
rate of interest payable hereunder exceeds the highest rate of interest
permissible under Law (usury or otherwise) (the “Maximum Lawful Rate”), then so
long as the Maximum Lawful Rate would be so exceeded, the rate of interest
payable hereunder shall be equal to the Maximum Lawful Rate; provided, that if
at any time thereafter the rate of interest payable hereunder is less than the
Maximum Lawful Rate, Borrowers shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by the
Applicable Lender is equal to the total interest which would have been received
had the interest rate payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement. Thereafter, interest hereunder shall be paid at the
rate(s) of interest and in the manner provided in Sections 2.4(a) through (e)
above, unless and until the rate of interest again exceeds the Maximum Lawful
Rate, and at that time this paragraph shall again apply. In no event shall the
total interest received by the Applicable Lender pursuant to the terms hereof
exceed the amount which the Applicable Lender could lawfully have received had
the interest due hereunder been calculated for the full term hereof at the
Maximum Lawful Rate. If the Maximum Lawful Rate is calculated pursuant to this
paragraph, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made. If, notwithstanding the provisions of this Section 2.4(i),
a court of competent jurisdiction shall finally determine that the Applicable
Lender has received interest hereunder in excess of the Maximum Lawful Rate, the
Applicable Lender shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in Section 2.8 and thereafter shall
refund any excess to Borrowers or as a court of competent jurisdiction may
otherwise order.

 

(j)           In connection with each Non-Prime Rate Loan, Borrowers shall
jointly and severally indemnify, defend, and hold the Lenders harmless against
any loss, cost, or expense incurred by the Lenders as a result of (a) the
payment of any principal of any Non-Prime Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Non-Prime Rate Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any Non-Prime Rate Loan on the date specified in any
Notice of Revolving Credit Advance delivered pursuant hereto (such losses,
costs, and expenses, collectively, “Funding Losses”). Funding Losses shall, with
respect to the Applicable Lender, be deemed to equal the amount reasonably
determined by the Applicable Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Non-Prime
Rate Loan had such event not occurred, at the Non-Prime Rate that would have
been applicable thereto, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period therefor), minus (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which the Applicable
Lender would be offered were it to be offered, at the commencement of such
period, Dollar deposits of a comparable amount and period in the London
interbank market. A certificate of the Applicable Lender delivered to Borrower
setting forth any amount or amounts that the Applicable Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error.

 

(k)          A Borrower may prepay Non-Prime Rate Loans at any time; provided,
however, that in the event that Non-Prime Rate Loans are prepaid on any date
that is not the last day of the Interest Period applicable thereto, including as
a result of any automatic prepayment through the required application by the
Applicable Lender of Proceeds in accordance with Section 2.8 or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrowers shall jointly and severally indemnify, defend, and hold the
Applicable Lender and its Indemnified Persons harmless against any and all
Funding Losses in accordance with Section 2.4(j).

 

(l)          The following provisions shall apply to each Non-Prime Rate Loan:

 

 - 37 - 

 

 

(i)          The Non-Prime Rate may be adjusted by the Applicable Lender on a
prospective basis to take into account any additional or increased costs to the
Applicable Lender of maintaining or obtaining any eurodollar deposits or
increased costs due to changes in applicable Law occurring subsequent to the
commencement of then applicable Interest Period, including changes in tax laws
(except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding loans
bearing interest at the Non-Prime Rate. In any such event, the Applicable Lender
shall give Borrowers notice of such a determination and adjustment and, upon its
receipt of such notice from the Applicable Lender, Borrowers may, by notice to
the Applicable Lender (y) require the Applicable Lender to furnish to Borrowers
a statement setting forth the basis for adjusting such Non-Prime Rate and the
method for determining the amount of such adjustment, or (z) repay the Non-Prime
Rate Loans with respect to which such adjustment is made (together with any
amounts due under Section 2.4(j) above).

 

(ii)         In the event that any change in market conditions or any Law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of the Applicable Lender, make it unlawful or impractical for
the Applicable Lender to fund or maintain Non-Prime Rate Loans or to continue
such funding or maintaining, or to determine or charge interest rates at the
Non-Prime Rate, the Applicable Lender shall give notice of such changed
circumstances to Borrowers and in the case of any Non-Prime Rate Loans that are
outstanding, the date specified in the Applicable Lender’s notice shall be
deemed to be the last day of the Interest Period of such Non-Prime Rate Loans,
and interest upon the Non-Prime Rate Loans shall accrue interest at a rate equal
to the applicable Base Rate plus the applicable Margin.

 

(iii)        Anything to the contrary contained herein notwithstanding, the
Applicable Lender is not required actually to acquire eurodollar deposits to
fund or otherwise match fund any Obligation as to which interest accrues at the
Non-Prime Rate. The provisions of this clause shall apply as if the Applicable
Lender had match funded any Obligation as to which interest is accruing at the
Non-Prime Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the Non-Prime Rate Loans.

 

(m)          Interest Act (Canada). For the purposes of the Interest Act
(Canada), the yearly rate of interest to which any rate calculated on the basis
of a period of time different from the actual number of days in the year (360
days, for example) is equivalent is the stated rate multiplied by the actual
number of days in the year (365 or 366, as applicable) and divided by the number
of days in the shorter period (360 days, in the example).

 

2.5           Fees. Borrowers shall pay to the Lenders all Lender Expenses,
including, but not limited to, the following fees and charges, which fees and
charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter):

 

(a)          Closing Fee. The applicable Borrowers shall pay the U.S. Lender the
Closing Fee in accordance with the Fee Letter.

 

(b)          Success Fee. Upon completion of the Final Accounting with respect
to any Liquidation Sale, Borrowers shall pay to the Lenders the Success Fee, if
any, with respect to such Liquidation Sale. To the extent that the Applicable
Lender has received and is still holding payments with respect to such
Liquidation Sale after all other Obligations with respect to such Liquidation
Sale have been paid in full, the Applicable Lender may apply the amount of
payments against any Success Fee with respect to such Liquidation Sale.

  

(c)          Audit, Appraisal, and Valuation Charges. For the separate account
of the Lenders, Borrowers shall pay all audit, appraisal, and valuation fees
plus out-of-pocket expenses, for each audit, appraisal, and valuation of the
Collateral performed by or at the request of the Applicable Lender, or the
actual charges paid or incurred by the Applicable Lender if it elects to employ
the services of one or more third Persons to perform financial audits of any
Borrower, to appraise the Collateral, or any portion thereof, or to assess any
Borrower’s business valuation.

 



 - 38 - 

 

 

(d)          Work Fee. In the event that a Borrower has submitted a Liquidation
Loan Proposal to the Applicable Lender pursuant to Section 2.1(fh) and the
Applicable Lender has committed pursuant to Section 2.1(fh)(ii) to make a
Revolving Credit Advance or incur Letter of Credit Obligations on the terms set
forth in such Liquidation Loan Proposal (or on other terms proposed by the
Applicable Lender and accepted by such Borrower) and such Borrower (or any
Liquidator JV, as applicable) thereafter enters into a Liquidation Sales
Agreement but such Borrower, Great American or GAG Inc. elects to fund its (or
any of its Affiliates’) obligations (or its pro rata share of the obligations of
any Liquidator JV, as applicable) under such Liquidation Sales Agreement without
such Revolving Credit Advance or Letter of Credit, then, without waiving any
Default or Event of Default which may result (including, without limitation, as
a result of any breach of Section 6.15) from such Borrower’s election or any of
the Applicable Lender’s rights or remedies against such Borrower under the Loan
Documents or applicable Law (all of which the Applicable Lender hereby expressly
reserves), Borrower shall pay the Work Fee to the Applicable Lender, which Work
Fee shall be deemed fully earned and payable upon the occurrence of such events.
A Work Fee constitutes partial consideration for the Applicable Lender’s work in
reviewing the terms of such Liquidation Loan Proposals and shall not relieve a
Borrower of any other obligations hereunder to reimburse the Applicable Lender
for any other Lender Expenses or Fees howsoever arising. The Work Fee shall be
paid no later than the first day of the next calendar month pursuant to Section
2.4(e), after Borrower (or any Liquidator JV) enters into such Liquidation Sales
Agreement and shall be subject to the other terms and conditions of Section
2.4(e).

 



(e)          Administrative Fee. The Borrowers shall pay to the U.S. Lender a
fee (the “Administrative Fee”) calculated on a per annum basis equal to 0.15%
multiplied by the actual daily amount by which the Revolving Loan Ceiling (after
having given effect to the aggregate principal amount of outstanding loans,
advances or other credit extensions by Burdale pursuant to the UK Credit
Agreement (if it is then in effect)) exceeds the sum of (i) the aggregate amount
of Revolving Credit Advances outstanding plus (ii) the aggregate Letter of
Credit Obligations. The Administrative Fee shall accrue at all times from and
after the Seventh Amendment Effective Date and be payable monthly in arrears on
the first day of each calendar month following the Seventh Amendment Effective
Date. The Administrative Fee received by the U.S. Lender hereunder may be shared
among the Lenders and their respective affiliates as the U.S. Lender may
determine in its sole discretion. The Borrowers shall have no responsibility to
the Lenders or their respective affiliates for the manner in which the U.S.
Lender determines to so share, if at all, the Administrative Fee.

 

(f)          Seventh Amendment Closing Fee. The Borrowers shall pay the Lenders
the Seventh Amendment Closing Fee in accordance with the Seventh Amendment Fee
Letter.

 

2.6          Cash Management Systems.

  

(a)          Borrowers shall (i) establish and maintain cash management services
of a type and on terms satisfactory to the Lenders at one or more of the banks
set forth on Schedule 2.6 (each a “Cash Management Bank”), and shall request in
writing and otherwise take such reasonable steps to ensure that all amounts owed
to any Borrower by any Person is directly deposited to one of the cash
management accounts at such Cash Management Banks, and (ii) deposit or cause to
be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all Collections into one of the DDAs set
forth on Schedule 2.6 (a “Cash Management Account”) at one of the Cash
Management Banks or the applicable Collection Account. If, notwithstanding the
provisions of this Section 2.6, any Borrower receives or otherwise has dominion
over or control of any Collections, such Borrower shall hold such Collections in
trust for the Lenders and shall not commingle such Collections with any Person’s
other funds or deposit such Collections in any account of any other Person
except as instructed by the Lenders.

 



 - 39 - 

 

 

(b)          Borrowers shall establish and maintain Control Agreements with the
Lenders and each Cash Management Bank set forth on Schedule 2.6 in respect to
any Cash Management Account, any Collection Account and any Disbursement Account
and, upon the request of the Lenders at any time, at any other DDA. Each such
Control Agreement shall provide, among other things, that (i) upon notice from
the Lenders, the Cash Management Bank will comply with instructions of the
Lenders directing the disposition of funds in the applicable Cash Management
Account without further consent by any Borrower, (ii) the Cash Management Bank
has no rights of setoff or recoupment or any other claim against the applicable
Cash Management Account or Collection Account, other than for payment of its
service fees and other charges directly related to the administration of such
Cash Management Account or Collection Account and for returned checks or other
items of payment, and (iii) except as otherwise permitted under Section 2.6(e)
or as otherwise agreed by the Applicable Lender in its sole discretion, the Cash
Management Bank immediately will forward by daily sweep all amounts in the
applicable Cash Management Account or Collection Account to the applicable
Collection Account or Lender’s Account identified by the Applicable Lender and
(iv) no Borrower shall have (A) access to such Cash Management Account(s) or
Collection Account or the contents thereof and (B) the right to direct the
distribution of any funds from such Cash Management Account(s) or Collection
Account. For any Liquidation Sale, or portion thereof, conducted outside of the
United States or Canada, the Applicable Lender and Borrowers shall establish a
Collection Account to receive the proceeds of such Liquidation Sale outside the
United States or Canada and all funds on deposit in such Collection Account
shall be swept to the Master Collection Account at such intervals as agreed by
the Applicable Lender and Borrowers at the commencement of the Liquidation Sale.

 

(c)          Reserved.

 

(d)          Promptly at the request of the Lenders, each Borrower shall deliver
to the Lenders notification, executed by such Borrower, to each depository
institution at which such Borrower maintains any DDA (other than DDA’s
established for petty cash), in form and substance satisfactory to the Lenders
in their sole discretion, of the Lenders’ Liens in such DDA and, shall instruct
such depository institution, upon direction of the Lenders, to remit all amounts
deposited from time to time in the DDA to Lender’s Account or as otherwise
directed from time to time by the Lenders. Except as otherwise may be provided
with respect to Blocked Accounts pursuant to Section 2.6(e), no Borrower shall
establish any DDA hereafter unless, contemporaneous with such establishment,
such Borrower notifies the Lenders and, if requested by the Lenders, delivers to
such depository institution the notification described herein and together with
a Control Agreement. No Borrower shall change such direction or designation
without the prior written consent of the Lenders. If no Event of Default has
occurred and is continuing, the Lenders shall not direct any such depository
institution referred to in this Section 2.6(d) to remit amounts to the Lenders
without taking into consideration other expenditures to be made from such
accounts provided that the provisions of this sentence shall not apply to Cash
Management Accounts, Blocked Accounts, or the Collection Account(s).
Notwithstanding the foregoing, Borrowers shall not be required to provide a cash
management agreement or other control agreement with respect to any DDA in which
a balance of $2,500 (or the equivalent in any other currency) or less is
maintained at all times (provided that the aggregate amount of such balances in
all accounts does not exceed $20,000 and the full balance in such account is
swept into a Collection Account at least twice per week).

 

 - 40 - 

 

 

(e)          Notwithstanding anything herein to the contrary, for each
Liquidation Sale, prior to the Applicable Lender making the Revolving Credit
Advance or incurring the Letter of Credit Obligations with respect to such
Liquidation Sale, unless such requirement is waived in writing by the Applicable
Lender, Borrowers shall establish a blocked account in Borrowers’ name (the
“Blocked Account”) at a bank acceptable to the Lenders, for the deposit of all
Collections and other amounts that Borrowers are entitled to receive and use
with respect to such Liquidation Sale, and Borrowers shall deposit or cause to
be deposited into the Blocked Account such amounts at least two times per week,
or more frequently as Borrowers may determine is appropriate. In the event that
Borrowers have not established a Blocked Account prior to the date on which the
Applicable Lender is otherwise willing to make a Revolving Credit Advance or
incur the Letter of Credit Obligations with respect to any Liquidation Sale,
Borrowers shall cause, in a manner satisfactory to the Applicable Lender in its
sole discretion, all Collections and other amounts which Borrowers are entitled
to receive and use with respect to such Liquidation Sale to be deposited into
the Collection Account at least two times per week, or more frequently as
Borrowers may determine is appropriate.

 

(f)          Prior to the Applicable Lender making the Revolving Credit Advance
or incurring the Letter of Credit Obligations with respect to each Liquidation
Sale, the bank at which the Blocked Account for such Liquidation Sale has been
established (if the Applicable Lender has not waived such requirement as
provided in Section 2.6(e)) shall have entered into a Control Agreement with the
Applicable Lender and Borrowers, in form and substance acceptable to the
Applicable Lender, which shall immediately become operative at the bank at which
the Blocked Account is maintained. Such Control Agreement shall provide, among
other things, that such bank executing such agreement has no rights of setoff or
recoupment or any other claim against such Blocked Account, other than for
payment of its service fees and other charges directly related to the
administration of such account, and the bank at which the Blocked Account is
located agrees to forward immediately all amounts in the Blocked Account to the
applicable Collection Account and to commence the process of daily sweeps from
the Blocked Account into the applicable Collection Account. Although, as a
result of the collection of payments in any Collection Account, a credit balance
may exist in favor of Borrowers, under no circumstance shall such credit balance
accrue interest in favor of Borrowers.

 

(g)          For each Liquidation Sale, Borrowers shall establish, in their
name, a separate account (each a “Disbursement Account”) at a bank acceptable to
the Applicable Lender in the United States or Canada (the “Disbursement Account
Bank”) into which the Applicable Lender shall deposit proceeds of the Revolving
Credit Advances with respect to such Liquidation Sale, except for those proceeds
as to which the Applicable Lender and Borrowers have agreed upon an alternative
method of funding, for use by Borrowers solely in accordance with the provisions
of Section 2.2. Prior to the Applicable Lender’s making such Revolving Credit
Advance, the bank at which the Disbursement Account for such Liquidation Sale
has been established shall have entered into a Control Agreement with the
Applicable Lender and Borrowers, in form and substance acceptable to the
Applicable Lender, which shall immediately become operative at the bank at which
the Disbursement Account is maintained. Such Control Agreement shall provide,
among other things, that such bank executing such agreement has no rights of
setoff or recoupment or any other claim against such Disbursement Account, other
than for payment of its service fees and other charges directly related to the
administration of such account.

 

(h)          The Cash Management Accounts, Collection Accounts, Blocked Account
and the Disbursement Account for each Liquidation Sale shall be cash collateral
accounts, with all cash, checks and other similar items of payment in such
accounts securing payment and performance of the Liquidation Borrowings and all
other Obligations, and in which Borrowers shall be deemed to have granted a Lien
to the Applicable Lender pursuant to the Collateral Documents. Unless the
Lenders otherwise agree, Borrowers shall maintain the Blocked Account and the
Disbursement Account with respect to each Liquidation Sale so long as there is
any reasonable expectation that any additional Collections will be received or
Revolving Credit Advances made with respect to such Liquidation Sale.

 



 - 41 - 

 

 

(i)          Notwithstanding the foregoing, it is the intent of the parties that
at all times the Applicable Lender shall benefit from a first priority Lien on
all funds in any Cash Management Account, Collection Account, Blocked Account,
and Disbursement Account wherever located. If the Law of any jurisdiction where
any account is domiciled (or the bank at which such account is maintained)
requires additional documents, agreements, and other measures in order to
provide such first priority and perfection, Borrowers shall cooperate with the
Applicable Lender in executing such documents and agreements and taking such
other measures, all to the Applicable Lender’s satisfaction.

 

2.7          Payments.

 

(a)          Receipt of Payments. All payments with respect to any Obligations
of any Credit Party organized under the laws of the United States shall be made
in Dollars and all payments with respect to any Obligations of the Canadian
Borrower shall be made in the currency of the underlying Canadian Obligation
(eg. Dollars or CAD). Any payment made contrary to the requirements of the
preceding sentence shall be subject to the terms of this Section 2.7 and Section
2.19.  Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Lender’s Account in Dollars or CAD, as applicable, and shall be
made in immediately available funds, no later than 1:00 p.m. (Boston,
Massachusetts time) on the date specified herein. Any payment received by the
Applicable Lender later than 1:00 p.m. (Boston, Massachusetts time), shall be
deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day. Any
payment received by the Applicable Lender on account of Borrowers in a currency
other than Dollars or CAD, as applicable, shall not be deemed to be a payment
until the Applicable Lender has converted such currency into Dollars or CAD, as
applicable. Borrowers shall remain liable for the full amount of any such
payment due to the Applicable Lender if, after conversion from such other
currency into Dollars or CAD, as applicable, a deficiency remains. Borrowers
shall also be liable for any costs, fees, expenses, Taxes, or other liabilities
incurred by the Applicable Lender as a result of receiving payment in such other
currency or converting such currency into Dollars or CAD, as applicable.
Notwithstanding the foregoing, the Applicable Lender is not obligated to accept
any payment for any Obligations in any currency other than Dollars or CAD, as
applicable. In the event on occasion the Applicable Lender agrees to accept
payment for any Obligations in a currency other than Dollars or CAD, as
applicable, the Applicable Lender’s acceptance on such occasion shall not
require or oblige the Applicable Lender to accept payment in other currencies
thereafter.

  

(b)          Crediting Payments; Float Charge. The receipt of any payment item
by the Applicable Lender (whether from transfers to the Applicable Lender by the
Cash Management Banks pursuant to the Control Agreements or otherwise) shall not
be considered a payment on account unless such payment item is a wire transfer
of immediately available federal funds made to Lender’s Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by the Applicable Lender only if it is
received into Lender’s Account on a Business Day on or before 1:00 p.m. (Boston,
Massachusetts time). If any payment item is received into Lender’s Account on a
non-Business Day or after 1:00 p.m. (Boston, Massachusetts time) on a Business
Day, it shall be deemed to have been received by the Applicable Lender as of the
opening of business on the immediately following Business Day. From and after
the Closing Date, the Applicable Lender shall be entitled to charge Borrowers,
for the account of the Applicable Lender one (1) Business Day of ‘clearance’ or
‘float’ at the rate applicable to the applicable Base Rate plus the applicable
Margin applicable for Inventory Advances with an Inventory Advance Rate of 92.5%
hereunder on all Collections that are received by Borrower (regardless of
whether forwarded by the Cash Management Banks to the Applicable Lender). This
across-the-board one (1) Business Day clearance or float charge on all
Collections is acknowledged by the parties to constitute an integral aspect of
the pricing of the financing of Borrowers; the effect of such clearance or float
charge being the equivalent of charging one (1) Business Day of interest on such
Collections.

 



 - 42 - 

 

 

2.8          Application and Allocation of Payments.

 

(a)          Prior to the date on which the Final Accounting for any Liquidation
Sale is approved by the Applicable Lender, any and all payments at any time or
times received from or on behalf of any Borrower (or from or on behalf of any
Liquidator JV) with respect to such Liquidation Sale (including any Liquidation
Sales where a Borrower or a Liquidator JV, as applicable, provided an Overbid,
whether or not the Applicable Lender financed any portion of such Overbid) shall
be applied, subject to the Final Accounting, in the following order:

 



(i)          first, to repay the outstanding principal of Revolving Credit
Advances (including TotalInitial Expense Advances and Subsequent Expense
Advances) made by the Applicable Lender to fund Expenses of the applicable
Liquidation Sale;

 

(ii)        second, to pay then due and payable interest with respect to the
applicable Revolving Credit Advances made in connection with such Liquidation
Sale;

 

(iii)       third, to pay then due and payable Letter of Credit Fees with
respect to the applicable Letters of Credit issued in connection with such
Liquidation Sale;

 



(iv)       fourth, to pay all other thanthen due and payable Fees (other than
the Success Fee) and other Obligations incurred by Borrower in connection with
such Liquidation Sale, other than interest or principal with respect to
Revolving Credit Advances and Letter of Credit Fees to the extent set forth in
clauses (i), (ii) and (iii) of this Section 2.8(a);

 

(v)        fifth, to repay the outstanding principal of all Revolving Credit
Advances (other than those referred to in clause (i) of this Section 2.8(a))
made with respect to such Liquidation Sale;

 

(vi)       sixth, to be held by the Applicable Lender as cash collateral for
Letter of Credit Obligations in the manner described in Annex B until all of
such Letter of Credit Obligations with respect to the applicable Liquidation
Sale have been fully cash collateralized to the extent required in Annex B;

 

(vii)      seventh, to fund a reserve held by the Applicable Lender for all
Expenses shown on the Budget that have not been paid or yet incurred with
respect to the applicable Liquidation Sale, to the extent such Expenses have not
been otherwise reserved for under a Letter of Credit;

 

(viii)     eighth, to fund a reserve held by the Applicable Lender for the
Recovery Amount with respect to the applicable Liquidation Sale;

 

(ix)        ninth, to Borrowers, to reimburse Borrowers for duly documented
Expenses paid by Borrowers with respect to the applicable Liquidation Sale that
were not funded with Revolving Credit Advances;

 

(x)         tenth, to deposits to the Disbursement Account, for the benefit of
Borrowers, for payment of up to the Borrower Equity Amount;

 

 - 43 - 

 

 

(xi)        eleventh, to any other unpaid amounts due to the Applicable Lender
in respect to other outstanding Obligations incurred in connection with other
Liquidation Sales that have been completed;

 

(xii)       twelfth, to the Applicable Lender as preliminary payments for the
Success Fee for such Liquidation Sale based on the Net Profit Margin with
respect to such Liquidation Sale;

 

(xiii)      thirteenth, to the extent the UK Credit Agreement is in effect, to
Burdale for any unpaid amounts due to Burdale pursuant to the UK Credit
Agreement in connection with completed Liquidation Sales (but only if at the
completion of a permitted transaction under the UK Credit Agreement there is a
shortfall in the repayment of any amounts due in connection therewith pursuant
to the UK Credit Agreement, which shortfall has not been repaid within two (2)
business days of Borrower’s receipt of written notice from the Applicable Lender
in which such shortfall is identified);

 

(xiv)      fourteenth, ninety percent (90%) of the remaining amount, if any
deposited into the Disbursement Account for the benefit of Borrowers; and

 

(xv)       fifteenth, the remaining ten percent (10%) to be held by the
Applicable Lender pending completion of the Final Accounting.

 

Upon the Final Accounting, any remaining amounts received by the Applicable
Lender with respect to such Liquidation Sale after application in accordance
with the order set forth above, shall be applied in the following order: (i) to
payment of any unpaid portion of the Success Fee, if any, with respect to such
Liquidation Sale; and then (ii) to deposits to the Disbursement Account, for the
benefit of Borrowers.

 

(b)          If upon the Final Accounting it is determined that any payments
previously applied in accordance with Section 2.8(a) need to be adjusted to
reflect the actual amounts of all of the items set forth in Section 2.8(a), and
that the amount received by either party is greater than the amount than such
party is ultimately determined to be entitled to receive, then such party shall
pay the amount of such excess to the other party.

 

(c)          the Applicable Lender is authorized to, and at its sole election
may, charge to any applicable Loan Account of Borrowers and cause to be paid by
Revolving Credit Advances hereunder all Fees, interest and other amounts owing
by any Borrower under this Agreement or any of the other Loan Documents with
respect to a Liquidation Borrowing, if and to the extent Borrower fails to
promptly pay any such amounts as and when due, even if such charges would cause
the aggregate outstanding Obligations to exceed the Revolving Loan Ceiling. To
the extent permitted by applicable Law, any charges so made shall constitute
part of the Obligations hereunder.

 

(d)          To the extent that the Applicable Lender applies any cash payment
to a reserve or cash collateral account maintained by the Applicable Lender
pursuant to Section 2.8(a), the Applicable Lender shall credit interest to any
such account in an amount equal to the actual interest that the Applicable
Lender earns on overnight deposits.

 

 - 44 - 

 

 

2.9          Loan Account and Accounting. Each Lender shall maintain an account
on its books in the name of Borrowers (the “Loan Account”) on which Borrowers
will be charged with all Revolving Credit Advances made by the Applicable
Lender, to Borrowers or for a Borrower’s account, the Letters of Credit issued
for a Borrower’s account, and with all other payment Obligations hereunder or
under the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Expenses. All amounts received
in Lender’s Account from any Cash Management Bank shall be applied in accordance
with Section 2.8 and the Loan Account shall be credited accordingly. Each Lender
shall render statements regarding the Loan Account to Borrowers, including
principal, interest, fees, and including an itemization of all charges and
expenses constituting Lender Expenses, and such statements shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Applicable Lender unless, within 30 days after receipt thereof
by Borrowers, Borrowers shall deliver to the Applicable Lender written objection
thereto describing the error or errors contained in any such statements. Only
those items expressly objected to in such notice shall be deemed to be disputed
by Borrowers.

 

2.10        Disbursements & Disbursement Account. The Applicable Lender is
authorized to make the Revolving Credit Advances and is authorized to issue the
Letters of Credit (or to cause Underlying Issuer to issue the Letters of
Credit), under this Agreement based upon telephonic or other instructions
received from anyone purporting to be an Authorized Person. Borrowers agree to
establish and maintain the Disbursement Account with the Disbursement Account
Bank for the purpose of receiving the proceeds of the Revolving Credit Advances
requested by Borrowers and made by the Applicable Lender hereunder. So long as
no Default or Event of Default has occurred and is continuing, Borrowers may add
or replace the Disbursement Account Bank or the Disbursement Account on 30 days
prior written notice to the Applicable Lender; provided, however, that (i) such
prospective Disbursement Account Bank shall be satisfactory to the Applicable
Lender and the Applicable Lender shall have consented in writing in advance to
the opening of such Disbursement Account with the prospective
DesignatedDisbursement Account Bank, and (ii) prior to the time of the opening
of such Disbursement Account, Borrowers, the Applicable Lender and such
prospective Disbursement Account Bank shall have executed and delivered to the
Applicable Lender a Control Agreement with respect to the Disbursement Account.
Unless otherwise agreed by the Applicable Lender and Borrowers, any Revolving
Credit Advance requested by Borrowers and made by the Applicable Lender, in its
sole discretion, shall be made to the Disbursement Account. The funding of a
Revolving Credit Advance by the Applicable Lender into the applicable
Disbursement Account shall constitute the making of such Revolving Credit
Advance hereunder. The Applicable Lender shall not be obligated to cause the
proceeds of any Revolving Credit Advance to be transferred to any other bank or
other account, particularly any such account located outside the United States
or Canada, and shall not be required to convert, or cause the conversion of, the
proceeds of any Revolving Credit Advance into any non-United States currency.

 



 - 45 - 

 

 

2.11        Indemnity.

  

(a)          Each Credit Party, jointly and severally, shall pay, indemnify,
defend, and hold the Lenders, and each of the Lenders’ officers, directors,
employees, agents, attorneys, and attorneys-in-fact (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by applicable Law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, and damages, and all reasonable and documented attorneys’ fees and
disbursements and other reasonable and documented costs and expenses actually
incurred in connection therewith (as and when they are incurred and irrespective
of whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution, delivery, enforcement, performance, or administration of this
Agreement, any of the other Loan Documents, or the transactions contemplated
hereby or thereby, and (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto (all the foregoing, collectively, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding, no
Credit Party shall have any obligation to any Indemnified Person under this
Section 2.11(a) with respect to any Indemnified Liability that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. This provision
shall survive the termination of this Agreement and the repayment of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which a Credit
Party was required to indemnify the Indemnified Person receiving such payment,
the Indemnified Person making such payment is entitled to be indemnified and
reimbursed by the Credit Parties with respect thereto. The Credit Parties shall
be subrogated to an Indemnified Person’s rights of recovery to the extent of any
liabilities satisfied by the any Credit Party and such Indemnified Person shall
execute and deliver such instruments and papers as are necessary to assign such
rights and assist in the execution thereof; provided, however, that, and,
notwithstanding the foregoing to the contrary, such subrogation rights of the
Credit Parties may not be exercised until payment in full of all Obligations due
hereunder and the termination of this Agreement and shall be subordinate to the
Obligations due to the Lenders in all respects. WITHOUT LIMITATION, THE
FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT (NOT CONSTITUTING GROSS NEGLIGENCE) OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

(b)          Each Credit Party shall each be liable, jointly and severally, to
pay, indemnify, defend, and hold harmless (to the fullest extent permitted by
applicable Law) from and against any and all Indemnified Liabilities which may
be instituted or asserted against or incurred by any such Indemnified Person as
a result of the engagement of such Credit Party, or any of their respective
employees in, or any of such Person’s causing any Credit Party to engage in, any
fraud, acts in bad faith or intentional breach of the terms of this Agreement,
any Liquidation Sales Agreement, or the conduct of any Liquidation Sale. The
foregoing to the contrary notwithstanding, no Credit Party shall have any
obligation to any Indemnified Person under this Section 2.11(b) with respect to
any Indemnified Liability that a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of
such Indemnified Person. This provision shall survive the termination of this
Agreement and the repayment of the Obligations. WITHOUT LIMITATION, THE
FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT (NOT CONSTITUTING GROSS NEGLIGENCE) OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

2.12         Access. Each Credit Party shall, during normal business hours, from
time to time upon one (1) Business Day’s prior notice as frequently as the
Lenders reasonably determines to be appropriate: (a) provide the Lenders and any
of their officers, employees and agents access to its properties, facilities,
advisors and employees (including officers) and to the Collateral, (b) permit
the Lenders, and any of their officers, employees and agents, to inspect, audit
and make extracts from such Credit Parties’ Books and Records, (c) permit the
Lenders, and their officers, employees and agents, to inspect, review, evaluate
and make test verifications and counts of the Retail Inventory and Other Assets
with respect to any Liquidation Sale, and (d) cause each Merchant to provide to
the Lenders and their officers, employees and agents the same access to the
properties and facilities and Books of such Merchant that are used in connection
with the Liquidation Sale as is provided to Borrowers by such Merchant under the
applicable Liquidation Sales Agreement. If a Default or Event of Default shall
have occurred and be continuing, the Credit Parties shall provide such access at
all times and without advance notice. The Credit Parties shall make available to
the Lenders and their counsel, as quickly as is possible under the
circumstances, originals or copies of all Books and Records which the Lenders
may request. The Credit Parties shall deliver any document or instrument
necessary for the Lenders, as it may from time to time request, to obtain
records from any service bureau or other Person which maintains records for the
Credit Parties, and shall maintain duplicate records or supporting documentation
on media, including computer tapes and discs owned by the Credit Parties.

 



 - 46 - 

 

 

2.13        Taxes.

 

(a)          Any and all payments by any Borrower hereunder or under any Note
shall be made, in accordance with this Section 2.13, free and clear of and
without deduction for any and all present or future Taxes, unless a deduction is
required by Law. If Borrower shall be required by Law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note, (i) the sum
payable shall be increased as much as shall be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.13) the Applicable Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii)
Borrower shall make such deductions, and (iii) Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable Law. Within thirty (30) days after the date of any payment of Taxes,
Borrower shall furnish to the Applicable Lender the original or a certified copy
of a receipt evidencing payment thereof.

 

(b)          If a Borrower makes a Tax Payment and the Applicable Lender
determines that (i) a Tax Credit is attributable either to an increased payment
of which that Tax Payment forms part or to that Tax Payment and (ii) the
Applicable Lender has obtained, utilized and retained that Tax Credit, the
Applicable Lender shall pay an amount to such Borrower which the Applicable
Lender determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by such Borrower.

 

(c)          If any present or future applicable Law, which expression, as used
herein, includes statutes, rules and regulations thereunder and interpretations
thereof by any competent court or by any governmental or other regulatory body
or official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time or from time to time
hereafter made upon or otherwise issued to the Applicable Lender or the
Underlying Issuer by any central bank or other fiscal, monetary or other
authority (whether or not having the force of law), shall:

 

(i)          subject the Applicable Lender or any Underlying Issuer to any tax,
levy, impost, duty, charge, fee, deduction or withholding of any nature with
respect to this Agreement, the other Loan Documents, or any Letters of Credit
(other than taxes based upon or measured by the income or profits of the
Applicable Lender or such Underlying Issuer and except where the imposition of
such tax, levy, impost, duty, charge or fee is attributable to a deduction for
or on account of Tax required by law to be made by Borrowers or is compensated
for by Section 2.13(a), or

  

(ii)         materially change the basis of taxation (except for changes in
taxes based upon or measured by income or profits of the Applicable Lender or
such Underlying Issuer and except where the change in basis of taxation is
attributable to a deduction for or on account of Tax required by law to be made
by Borrowers or is compensated for by Section 2.13(a) of payments to the
Applicable Lender of the principal of or the interest on any Revolving Credit
Advances or any other amounts payable to the Applicable Lender or the Underlying
Issuer under this Agreement or any of the other Loan Documents, or

 



 - 47 - 

 

 

(iii)         impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of the Applicable Lender or any Underlying Issuer, or

 

(iv)         impose on the Applicable Lender or any Underlying Issuer any other
conditions or requirements with respect to this Agreement, the other Loan
Documents or any Letters of Credit,

 

and the result of any of the foregoing is:

 

(i)          to increase the cost to the Applicable Lender or such Underlying
Issuer of making, funding, issuing, renewing, extending or maintaining any of
the Revolving Credit Advances or any Letter of Credit, or

 

(ii)         to reduce the amount of principal, interest, reimbursement
Obligations with respect to Letters of Credit or other amount payable to the
Applicable Lender or such Underlying Issuer hereunder on account of such
Revolving Credit Advances or Letter of Credit, or

 

(iii)        to require the Applicable Lender or such Underlying Issuer to make
any payment or to forego any interest or repayment of any Letter of Credit
Obligations paid by the Applicable Lender or such Underlying Issuer or other sum
payable hereunder, the amount of which is calculated by reference to the gross
amount of any sum receivable or deemed received by the Applicable Lender or such
Underlying Issuer from Borrowers hereunder,

 

then, and in each such case, Borrowers will, upon demand made by the Applicable
Lender or such Underlying Issuer (as the case may be) at any time and from time
to time and as often as the occasion therefor may arise, pay to the Applicable
Lender or such Underlying Issuer such additional amounts as will be sufficient
to compensate the Applicable Lender or such Underlying Issuer for such
additional cost, reduction, payment or foregone interest or Letter of Credit
Obligations or other sum.

 

(d)         Subject to Section 2.13(e), Borrowers jointly and severally shall
indemnify and, within ten (10) days of Borrowers’ receipt of the Applicable
Lender’s demand therefor, pay the Applicable Lender for the full amount of Taxes
(including any Taxes imposed by any jurisdiction on amounts payable under this
Section 2.13) paid by the Applicable Lender, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally asserted.

  

(e)          Section 2.13(d) shall not apply to any Tax based upon or measured
by the income or profits of the Applicable Lender or to the extent that any Tax
or any liability arising therefrom is compensated for by an increased payment
under Section 2.13(a).

 

(f)          Without prejudice to the survival of any other obligation contained
in the Loan Documents, the obligations of a Borrower under this Section 2.13
shall survive the termination of the Loan Documents and the payment in full of
all Obligations.

 



 - 48 - 

 

 

2.14        Capital Requirements. If, after the date hereof, the Lenders
determine that (i) the adoption of or change in any Law or guideline regarding
capital requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (ii) compliance by the Applicable Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy (whether or not having the force of law), will
have the effect of reducing the return on the Applicable Lender’s or such
holding company’s capital as a consequence of its commitments hereunder to a
level below that which the Applicable Lender or such holding company could have
achieved but for such adoption, change, or compliance (taking into consideration
the Applicable Lender’s or such holding company’s then existing policies with
respect to capital adequacy and assuming the full utilization of such entity’s
capital) by any amount deemed by the Applicable Lender to be material, then the
Applicable Lender may notify Borrowers thereof. Following receipt of such
notice, Borrowers jointly and severally agree to pay the Lenders on demand the
amount of such reduction of return of capital as and when such reduction is
determined, payable within 90 days after presentation by the Applicable Lender
of a statement in the amount and setting forth in reasonable detail the
Applicable Lender’s calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error). In determining such amount, the Applicable Lender may use any
reasonable averaging and attribution methods.

 

2.15        Communication with Accountants and Other Professionals. Borrowers
authorize the Applicable Lender to communicate directly with any professionals
retained by any Borrower in connection with any Liquidation Sale, and authorize
and shall instruct each of those professionals to disclose and make available to
the Applicable Lender any and all financial statements and other supporting
financial documents, schedules and information relating to such Liquidation
Sale, except to the extent that such materials are protected by a legally
recognized privilege held by Borrowers and disclosure thereof to the Applicable
Lender cannot be accomplished without causing a waiver by Borrowers of such
privilege.

 

2.16        Designation of Original Borrower as Borrowers’ Agent.

 

(a)          Each Borrower (other than Original Borrower) hereby irrevocably
designates and appoints Original Borrower as such Borrower’s agent to obtain
Revolving Credit Advances and the issuance of Letters of Credit, the proceeds of
which shall be available to each Borrower for those uses permitted hereunder.
Each Borrower shall be obligated to the Applicable Lender on account of
Revolving Credit Advances, or Letters of Credit so made as if made directly by
the Applicable Lender to that Borrower, notwithstanding the manner by which such
Revolving Credit Advances are recorded on the books and records of Original
Borrower and of any other Borrower.

  

(b)          Each Borrower recognizes that credit available to it is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facilities
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to fully, faithfully, and punctually discharge all
Obligations of all of Borrowers.

 

(c)          Original Borrower may act as a conduit for each Borrower on whose
behalf Original Borrower has requested a Revolving Credit Advance or the
issuance of a Letter of Credit.

 

(d)          The proceeds of each Revolving Credit Advance which is requested by
Original Borrower shall be deposited into the Disbursement Account or as
otherwise indicated by Original Borrower and agreed to by the Applicable Lender.
Original Borrower shall cause the transfer of the proceeds thereof to the
(those) Borrower(s) on whose behalf such Revolving Credit Advance was obtained.
the Applicable Lender shall not have any obligation to see to the application of
such proceeds by Original Borrower.

 



 - 49 - 

 

 

2.17        Joint and Several Liability of Borrowers.

 

(a)          Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lenders under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.

 

(b)          Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.17), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Person composing Borrowers without preferences or
distinction among them.

 

(c)          If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrower will make such payment with respect to, or perform, such
Obligation.

 

(d)          The obligations of each Borrower under the provisions of this
Section 2.17 constitute the absolute and unconditional, full recourse
obligations of each Borrower enforceable against each such Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

  

(e)          Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Revolving Credit Advances or Letters of Credit issued under or
pursuant to this Agreement, notice of the occurrence of any Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by the Lenders under or in respect of any of
the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable Law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Lenders in respect of any of the Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of the Lenders with respect to the
failure by any of Borrowers to comply with any of its respective Obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this Section 2.17
afford grounds for terminating, discharging or relieving any Borrower, in whole
or in part, from any of its obligations under this Section 2.17, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the obligations of such Borrower under this Section 2.17
shall not be discharged except by performance and then only to the extent of
such performance. The obligations of each Borrower under this Section 2.17 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower or the Lenders. The joint and several liability of Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
constitution or place of formation of any of the Persons composing Borrowers or
the Lenders.

 



 - 50 - 

 

 

(f)          Each Borrower represents and warrants to the Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to the Lenders that such Borrower has read and understands the
terms and conditions of the Loan Documents. Each Borrower hereby covenants that
such Borrower will continue to keep informed of Borrowers’ financial condition,
the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

 

(g)          Each Borrower waives all rights and defenses arising out of an
election of remedies by the Lenders, even though that election of remedies, such
as a nonjudicial foreclosure with respect to security for a guaranteed
obligation, has destroyed the Lenders’ rights of subrogation and reimbursement
against such Borrower by the operation of Section 580(d) of the California Code
of Civil Procedure or otherwise.

 

(h)          The provisions of this Section 2.17 are made for the benefit of the
Lenders, and itstheir respective successors and assigns, and may be enforced by
the Lendersany Lender from time to time against any or all of Borrowers as often
as occasion therefor may arise and without requirement on the part of the
Lendersany Lender, successor or assign first to marshal any of its claims or to
exercise any of its rights against any of the other Borrowers or to exhaust any
remedies available to it against any of the other Borrowers or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy. The provisions of this Section 2.17 shall remain
in effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by the Lenders upon the insolvency, bankruptcy or reorganization of any
of the Persons composing Borrowers, or otherwise, the provisions of this Section
2.17 will forthwith be reinstated in effect, as though such payment had not been
made.

 

(i)          Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Lenders
hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

 



 - 51 - 

 

 

(j)          Each Borrower hereby agrees that, after the occurrence and during
the continuance of any Default or Event of Default, the payment of any amounts
due with respect to the indebtedness owing by any Borrower to any other Borrower
is hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the Lenders,
and such Borrower shall deliver any such amounts to the Lenders for application
to the Obligations in accordance with Section 2.8.

 

2.18         Joinders. Borrower may request from time to time that any
wholly-owned, special purpose Subsidiary of Great American become a Borrower
hereunder pursuant to a Borrower Joinder for purposes of conducting a
Liquidation Sale funded by a Liquidation Borrowing in any jurisdiction outside
of the United States and Canada. The Lenders may, in its sole discretion,
determine whether to agree to permit any such Subsidiary to become a co-Borrower
hereunder. The Lenders’ agreement to accept the joinder of any such Subsidiary
shall not waive, diminish, or restrict the Lenders’ discretion hereunder as to
whether to extend any credit to such Subsidiary or any other Borrower. In the
event that the Lenders elect to permit such a Subsidiary to become a Borrower
hereunder, such Subsidiary and each other Credit Party shall execute a Borrower
Joinder and comply with such other conditions precedent required by the Lenders.
Such conditions precedent may include, without limitation, all in form and
substance satisfactory to the Lenders, legal opinions, consents and approvals
from any Governmental Authorities or other Persons, security documents granting
the Lenders a Lien on substantially all of the assets of such Subsidiary,
Organizational Documents, financing statements, board resolutions, secretary’s
certificates, and affirmation of each Credit Parties’ obligations under each of
the Loan Documents to which each of the foregoing is a party. Upon execution and
delivery, and the Lenders’ acceptance, of a Borrower Joinder and satisfaction of
the conditions precedent set forth by the Lenders in connection with such
Borrower Joinder, as determined by the Lenders in their sole discretion, the
Subsidiary party to such Borrower Joinder shall become a “Borrower” hereunder
for all purposes, including, without limitation, with respect to all
representations and warranties, covenants and agreements contained herein.
Borrowers shall be liable for all of the Lenders’ costs and expenses, including
reasonable attorneys’ fees (including fees of any local counsel retained by the
Applicable Lender) in connection with an actual or proposed Borrower Joinder,
even if such Borrower Joinder is not accepted by the Lenders.

  

2.19        Currency Matters.

 

(a)          Indemnity. Dollars (in the case of U.S. Borrowers) and Dollars and
CAD (in the case of the Canadian Borrower as applicable) are the currency of
account and payment for each and every sum at any time due from Borrowers
hereunder. No payment to the Applicable Lender or an Underlying Issuer (whether
under any judgment or court order or otherwise) on account of any of the
Obligations (including Fees and reimbursements) denominated in a currency other
than Dollars or CAD, as applicable, shall discharge the obligation or liability
in respect of which it was made unless and until the Applicable Lender or
Underlying Issuer shall have received payment in full in the Dollars Equivalent
of such obligation or liability. To the extent that the amount of any such
payment shall, on actual conversion into Dollars or CAD, as applicable, fall
short of such obligation or liability, actual or contingent, the Credit Parties
each hereby jointly and severally agree to indemnify and hold harmless the
Applicable Lender and Underlying Issuer, as the case may be, with respect to the
amount of the shortfall, with such indemnity surviving the termination of this
Agreement and any legal proceeding, judgment or court order pursuant to which
the original payment was made which resulted in the shortfall.

 



 - 52 - 

 

 



(b)          Fluctuations. In the event any Letter of Credit or other
Obligations are at any time denominated in a currency other than Dollars, then,
not later than 1:00 p.m. (Boston time) on the last Business Day of each month
with respect to such Obligations (the “Calculation Date”), and at such other
times as shall be determined by the Applicable Lender in its sole discretion,
the Applicable Lender shall determine the Dollar Equivalent as of such date of
such Obligations. The Dollar Equivalent so determined shall become effective on
the first Business Day immediately following such determination (a “Reset Date”)
and shall remain effective until the next succeeding Reset Date. The Applicable
Lender shall use its reasonable efforts to provide Borrowers with notice of such
Reset Date and the Dollar Equivalent determined pursuant to the preceding
sentence. Without limitation of any of Borrowers’ other obligations hereunder,
BorrowerBorrowers shall immediately repay any outstanding Obligations if the
aggregate amount of the Obligations exceeds the Revolving Loan Ceiling after any
Reset Date.

 

3.          CONDITIONS PRECEDENT

 

3.1           Conditions to the Occurrence of the Restatement Date. The
Restatement Date shall not occur, until the following conditions have been
satisfied or provided for in a manner satisfactory to the U.S. Lender, in the
U.S. Lender’s sole discretion, or waived in writing by the U.S. Lender.

  

(a)          This Agreement or counterparts hereof shall have been duly executed
by, and delivered to, Borrowers and the U.S. Lender; and the U.S. Lender shall
have received such documents, instruments, agreements, certificates, and legal
opinions as the U.S. Lender shall request in connection with the transactions
contemplated by this Agreement and the other Loan Documents, including all those
listed in the Schedule of Documents as required to be delivered on or before the
Restatement Date, each in form and substance satisfactory to the U.S. Lender.

 

(b)          The representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects.

 

(c)          No Default or Event of Default shall have occurred and be
continuing, nor shall either result from the occurrence of the transactions
contemplated hereby on the Restatement Date.

 

(d)          No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the occurrence of the Restatement
Date shall have been issued and remain in force by any Governmental Authority
against any Credit Party, the U.S. Lender, or any of their respective
Affiliates.

 

(e)          No Material Adverse Effect shall have occurred nor shall result
from the occurrence of the transactions contemplated hereby on the Restatement
Date.

 

(f)          the U.S. Lender shall have received (i) satisfactory evidence that
Borrower, GAG Inc. and Great American have obtained all required consents and
approvals of all Persons, including all requisite Governmental Authorities, to
the execution, delivery and performance of this Agreement and the other Loan
Documents, or (ii) an officer’s certificate in form and substance satisfactory
to the U.S. Lender affirming either that no such consents or approvals are
required or that they have been duly received, with copies provided to the U.S.
Lender.

 



 - 53 - 

 

 

(g)          The organization and capital structure of the Great American Group
shall be acceptable to the U.S. Lender in its sole discretion.

 

(h)          No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court or
Governmental Authority to enjoin, restrain or prohibit, or to obtain damages in
respect of, or which is related to or arises out of, this Agreement or any of
the other Loan Documents or the consummation of the transactions contemplated
thereby and which, in the U.S. Lender’s sole judgment, would make it inadvisable
to consummate the transactions contemplated by this Agreement or any of the
other Loan Documents.

 

(i)          the U.S. Lender shall have received all necessary credit committee
and other internal approvals required for their execution and delivery of the
Loan Documents and shall have completed preliminary business, legal, and
collateral due diligence, including (i) all requirements related to the Patriot
Act, anti-money laundering rules and regulations, and all other “know your
customer” requirements with respect to each Borrower, GAG Inc., Great American
and their respective Affiliates; and (ii) a preliminary collateral audit and
review of each Borrower’s Books and verification of each Borrower’s
representations and warranties to the U.S. Lender, the results of which shall be
satisfactory to the U.S. Lender. Each Lender may require each Borrower to
provide additional documents to satisfy its “know your customer” requirements
following entry into of this Agreement if the U.S. Lender is required to do so
in order to be in compliance with applicable Law, and each Borrower shall
promptly provide such documents on such request.

 

(j)          the U.S. Lender shall have received a preliminary reference check
with respect to GAG Inc.’s, Great American’s, and each Borrower’s senior
management, the results of which are satisfactory to the U.S. Lender in its sole
discretion.

  

(k)          Borrowers shall have paid all Lender Expenses, including without
limitation the fees and expenses of the U.S. Lender’s legal counsel, incurred in
connection with the transactions evidenced by this Agreement and the Existing
Credit Agreement.

 

(l)          All other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to the U.S. Lender.

 

3.2          Conditions to each Inventory, Other Assets Advance and Letter of
Credit. The Applicable Lender shall not make any Revolving Credit Advance or
incur any Letter of Credit Obligations with respect to any Liquidation Sale
until the following conditions have been satisfied or provided for in a manner
satisfactory to the Applicable Lender, in the Applicable Lender’s sole
discretion, or waived in writing by the Applicable Lender:

 

(a)          the Applicable Lender shall have received such documents,
information and other materials required to be included with the Liquidation
Loan Proposal and such other documents, information and other materials as the
Applicable Lender may reasonably request or are required hereunder, including
executed versions of the Liquidation Sales Agreements, executed agreements
establishing the Blocked Accounts for such Liquidation Sale, copies of any court
orders required for any Merchant which is a party to any Insolvency Proceeding
to enter into a Liquidation Sales Agreement and to sell its Inventory and, if
applicable, Other Assets in a Liquidation Sale, Collateral Assignments together
with notices to Merchant and any other parties required by the Applicable
Lender, all in form and substance reasonably satisfactory to the Applicable
Lender.

 



 - 54 - 

 

 



(b)          The inventory taking and verification processes conducted by RGIS
or another inventory taking company acceptable to the Applicable Lender shall
have been completed in a manner reasonably satisfactory to the Applicable
Lender; provided, that, so long as all other conditions precedent are satisfied,
a portion of a Revolving Credit Advance may be made pursuant to Section
2.1(fh)(iii) before the final inventory count has been completed.

 

(c)          the Applicable Lender shall have received evidence reasonably
satisfactory to the Applicable Lender that licenses (including going out of
business sale licenses, if necessary), consents and acknowledgments have been
obtained, and filings have been made (in each case to the extent applicable), or
if such licenses, consents and acknowledgments have not been obtained or such
filings have not been made, then such licenses, consents and acknowledgments
will be obtained and such filings will be made at or before the time they are
required, from all Persons whose licenses, consents and acknowledgments or with
whom filings may be required, including all requisite Governmental Authorities,
with respect to the terms and to the execution, delivery and performance of the
Liquidation Sales Agreements, and the performance of this Agreement and the
other Loan Documents with respect thereto.

 

(d)          the Applicable Lender shall have received evidence satisfactory to
it that (i) all Liens other than Permitted Encumbrances acceptable to the
Applicable Lender with respect to the applicable Liquidation Sale, if any, and
other than those of the Applicable Lender, upon any of the Collateral with
respect to such Liquidation Sale, have been terminated, released, or assigned to
a Borrower or the Applicable Lender, and (ii) in the event there are no Liens on
the Retail Inventory and Other Assets, Borrowers shall have been granted a
security interest in such Retail Inventory and Other Assets to secure the
obligations of the Merchant under the Liquidation Sales Agreements. In either
case, all such Liens held by any Borrower shall have been assigned to the
Applicable Lender.

  

(e)          the Applicable Lender shall have received evidence satisfactory to
it that the “Merchandise,” as defined in the applicable Liquidation Sales
Agreement, is free of all Liens, other than those of a Borrower or the
Applicable Lender or Permitted Encumbrances acceptable to the Applicable Lender.

 

(f)          No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any Governmental
Authority to enjoin, restrain or prohibit, or to obtain damages in respect of,
or which is related to or arises out of, the Liquidation Sales Agreements or the
consummation of the transactions contemplated thereby and which, in the
Applicable Lender’s sole judgment, would make it inadvisable to consummate the
transactions contemplated thereby or by this Agreement or any of the other Loan
Documents.

 

(g)          Borrowers shall have deposited the Borrower Equity Amount with
respect to such Liquidation Sale in the Disbursement Account and the Applicable
Lender shall have received evidence satisfactory to it that any required Expense
L/C or other letter of credit required under the applicable Liquidation Sales
Agreement in respect to unpaid installments of the Guaranteed Amount or Purchase
Price have been issued and remains outstanding or arranged to be issued. If the
Applicable Lender is incurring Letter of Credit Obligations with respect to the
Guaranteed Amount or Purchase Price with respect to such Liquidation Sale, the
Applicable Lender shall have received from Borrowers cash collateral or a letter
of credit in form, substance and issued by an issuer satisfactory to the
Applicable Lender, in either case in an amount equal to the Borrower Equity
Amount with respect to such Liquidation Sale.

 



 - 55 - 

 

 

(h)          the Applicable Lender shall be satisfied that it shall have
received a duly enforceable and perfected first priority Lien on all property
and assets, and the products and proceeds thereof, of each Borrower, that the
Applicable Lender need not qualify to do business in any jurisdiction in order
to exercise any of its rights and remedies against any Borrower in any such
jurisdiction or be required to obtain any other license, consent, or other
approval or incur any Tax, liability, or expense. Each Lender shall further be
satisfied with the Laws, practice, and procedures of the Governmental
Authorities in such jurisdiction and there shall have not occurred, or be
reasonably likely to occur, any material adverse event or circumstance effecting
the political environment or capital markets in such jurisdiction.

 

(i)          With respect to any Liquidation Borrowing financing any portion of
a Liquidation Sale in any jurisdiction other than the United States or Canada,
all documents, certificates, legal opinions, filings, and other instruments
required by the Applicable Lender to be executed and delivered shall have been
executed and delivered, in form and substance satisfactory to the Applicable
Lender, and, if required by the Applicable Lender, a wholly-owned Subsidiary of
Great American, in form and substance satisfactory to the Applicable Lender,
shall have been formed to conduct such Liquidation Sale and shall have become a
Borrower hereunder pursuant to a Borrower Joinder.

 

3.3          Further Conditions to Each Liquidation Borrowing. The Applicable
Lender shall not be obligated to fund any Revolving Credit Advance (including
any Inventory Advance or Other Assets Advance) or incur any Letter of Credit
Obligations if, as of the date thereof:

 

(a)          any representation or warranty by any Credit Party contained herein
or in any of the other Loan Documents shall be untrue or incorrect in any
material respect as of such date, except to the extent that such representation
or warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement; or

  

(b)          any event or circumstance having a Material Adverse Effect shall
have occurred since the date hereof and be continuing; or

 



(c)          any Default or Event of Default shall have occurred and be
continuing or would result after giving effect to any Revolving Credit Advance
or the incurrence of any Letter of Credit Obligations; provided that, if the
Default or Event of Default is a payment default, a Default or an Event of
Default with respect to Sections 4.20, 6.10 or 7.2 of this Agreement, a Default
or an Event of Default with respect to the occurrence of an event that has a
Material Adverse Effect, in any case, solely with respect to any particular
Liquidation Borrowing, or any other Default or Event of Default solely with
respect to a particular Liquidation Borrowing (other than a Default or an Event
of Default that is the result of any fraud, acts in bad faith or intentional
breach by any Borrower), the Applicable Lender shall not be obligated to fund
any Revolving Credit Advances or incur any Letter of Credit Obligations only
with respect to such Liquidation Borrowing; or

 

(d)          after giving effect to any Revolving Credit Advance or the issuance
of any Letter of Credit, the outstanding principal amount of the Revolving Loan
would exceed the Revolving Loan Ceiling.

 



 - 56 - 

 

 

The request and acceptance by any Borrower of the proceeds of any Revolving
Credit Advance or the incurrence by the Applicable Lender of any Letter of
Credit Obligations, in each case, shall be deemed to constitute, as of the date
of such request or acceptance, (i) a representation and warranty by Borrowers
that the conditions in this Section 3.3 have been satisfied and (ii) a
reaffirmation by Borrowers of the granting and continuance of the Lenders’ Liens
pursuant to the Collateral Documents.

 

4.          REPRESENTATIONS AND WARRANTIES

 



To induce the Lenders to make, in itstheir sole discretion and with no
obligation to do so, the Revolving Credit Advances and incur Letter of Credit
Obligations, each Borrower makes the following representations and warranties to
the Lenders, each and all of which shall survive the execution and delivery of
this Agreement.

 

4.1           Limited Liability Company Existence; Compliance with Law.
Borrowers’ exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof or, as applicable, the signature page to a Borrower
Joinder. Original Borrower is a limited liability company duly organized, in
good standing, and validly existing under the laws of its jurisdiction of
formation. The Canadian Borrower is an unlimited company, duly organized, in
good standing, and validly existing under the laws of its jurisdiction of
formation. Each other Borrower which becomes party hereto pursuant to a Borrower
Joinder has the corporate, company, or partnership form identified in the
Borrower Joinder applicable to it and is duly organized, in good standing, and
validly existing under the laws of its jurisdiction of formation. Each Borrower
(a) is duly qualified to conduct business in each other jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification; (b) has the requisite power and authority and the legal right to
own, pledge, mortgage or otherwise encumber and operate its properties, to lease
the property it operates under lease and to conduct its business as now,
heretofore and proposed to be conducted; (c) has all licenses, permits, consents
or approvals from or by, and has made all filings with, and has given all
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct; (d) is in compliance with
its Organizational Documents; and (e) is in compliance with all applicable
provisions of Law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

  



4.2           Executive Offices; FEIN; Organizational Number. The current
location of Original Borrower’s chief executive office and principal place of
business is 2186021255 Burbank Blvd.,Boulevard, Suite 300 South400, Woodland
Hills, CA 91367 and Original Borrower has not had any other chief executive
office or principal place of business. Original Borrower’s federal employer
identification number is 26-3540693 and its organizational number given to it by
its jurisdiction of formation is 200828810099. The location of Canadian
Borrower’s chief executive office and principal place of business as of the
Sixth Amendment Effective Date is 2186021255 Burbank Blvd.,Boulevard, Suite 300
South400, Woodland Hills, CA 91367, and Canadian Borrower has not had any other
chief executive office or principal place of business. Canadian Borrower’s
organizational number given to it by its jurisdiction of formation is BC1026199.
All information set forth on the Perfection Certificate pertaining to each
Borrower is accurate and complete as of the date hereof; and there has been no
change in any of such information from the date on which the Perfection
Certificate was signed by such Borrower to the Restatement Date.

 



 - 57 - 

 

 

4.3           Company Power, Authorization, Enforceable Obligations. The
execution, delivery and performance by each Borrower of the Loan Documents to
which it is a party and the creation of all Liens provided for therein: (a) are
within such Borrower’s corporate (or equivalent company) authority; (b) have
been duly authorized by all necessary or proper company or corporate action; (c)
do not contravene any provision of such Borrower’s Organizational Documents; (d)
do not violate any Law; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Borrower is a party or
by which such Borrower or any of its property is bound; (f) do not result in the
creation or imposition of any Lien upon any of the property of such Borrower
other than those in favor of the Lenders pursuant to the Loan Documents; and (g)
do not require the consent or approval of any Governmental Authority or any
other Person, except those, if any, that have been received and except for
recordings and filings by the Lenders in connection with the Liens granted to
the Lenders under any of the Loan Documents, all of which will have been duly
obtained, made or complied with prior to the Restatement Date. Each Loan
Document to which a Borrower is a party constitutes a legal, valid and binding
obligation of such Borrower enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to its enforceability, and, without prejudice to
the generality of the foregoing, each Collateral Document to which a Borrower is
a party creates the security interests which it purports to create, those
security interests are valid and effective and the security created thereby has
or will have first ranking priority and shall not be subject to any prior
ranking or pari passu ranking security interest. Further, the choice of
governing law of the Loan Documents will be recognized and enforced in each
Borrower’s Relevant Jurisdiction and a judgment obtained in relation to a Loan
Document in the jurisdiction of the governing law of that Loan Document will be
recognized and enforced in each Borrower’s Relevant Jurisdiction.

 

4.4           Material Adverse Effect. All financial statements relating to
Borrowers, GAG Inc., and Great American that have been delivered by or on behalf
of Borrowers pursuant to Article 5 hereof have been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to normal year-end audit adjustments) and present
fairly in all material respects Borrowers’, GAG Inc.’s, or Great American’s (as
applicable) financial condition as of the date thereof and results of operations
for the period then ended. No event has occurred, which alone or together with
other events, could reasonably be expected to have a Material Adverse Effect.

  

4.5           Agreements Entered Into by Borrowers. (a) No Borrower has entered
into any contract, instrument, or other agreement other than this Agreement, the
other Loan Documents, any Liquidation Sales Agreements, any Liquidator Joint
Venture Agreements, and any other agreement entered into in the ordinary course
of business and necessary to the performance of the foregoing agreements; and
(b) no Borrower is in default and, except as previously disclosed to the Lenders
in writing, to Borrower’s knowledge no third party is in default under any of
such agreements.

 

4.6           Ownership of Property; Liens. No Borrower owns any property other
than (i) the rights under the agreements described in Section 4.5(a) and
(ii) the Retail Inventory and/or Other Assets purchased pursuant to a Purchase
Agreement or an Agency Agreement under clauses thereof that may permit a
Borrower to retain any unsold Retail Inventory or other property of a Merchant
at the conclusion of any Liquidation Sale, if any. Each applicable Borrower has
good and marketable title to such property, and none of such property is subject
to any Liens other than Permitted Encumbrances. Each Borrower has disclosed in
writing to the Lenders any Retail Inventory, Other Assets, or other Collateral
that is known by such Borrower subject to a retention of title claim. In
addition, there are no facts, circumstances or conditions known to any Borrower
that may result in any Liens other than those in favor of the Lenders pursuant
to the Loan Documents or Liens in relation to retention of title claims
disclosed to the Lenders in writing. the Lenders’ Liens against the Collateral
are validly created, perfected, and first priority Liens, subject only to
Permitted Encumbrances.

 

4.7           Operations of Borrower. Each Borrower has no employees and
operates its business solely through services provided by Great American.

 



 - 58 - 

 

 

4.8           Ventures, Subsidiaries and Affiliates, and Indebtedness.

 

(a)          Other than Credit Parties which may become party hereto after the
Restatement Date pursuant to a Borrower Joinder, no Borrower has any
Subsidiaries, is engaged in any joint venture or partnership with any other
Person (other than pursuant to any Liquidator Joint Venture Agreement) and is
not an Affiliate of any other Person except Great American and their respective
Affiliates listed on Schedule 4.8, and those natural Persons who may be deemed
Affiliates by being managers of the Affiliates listed on Schedule 4.8 (such
Persons are not required to be listed on such Schedule).

 

(b)          Great American is a wholly-owned Subsidiary of GAG Inc. Great
American is the sole member of Original Borrower. Each Borrower is a
wholly-owned Subsidiary of Great American; provided, however, notwithstanding
the foregoing, B. Riley shall be permitted to own up to 1,000 non-voting
preferred shares of the Capital Stock of Retail.

 

(c)          No Borrower has any outstanding Indebtedness for borrowed money
other than as may be outstanding or permitted under this Agreement from time to
time and has no Liens on its assets other than as may be outstanding or
permitted under this Agreement. Great American Group CS, LLC, Great American and
any of their respective Affiliates, as applicable, has repaid and satisfied all
Indebtedness and other obligations owed by it to Credit Suisse, all loan and
security documents entered into between Great American CS LLC, Great American,
and any of their respective Affiliates with Credit Suisse have terminated and
are of no further force or effect, and all Liens granted by any of the foregoing
in favor of Credit Suisse have been terminated and released.

  

4.9           Requirements of Law. No Borrower is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940 as amended. No Borrower is subject to regulation under the Federal Power
Act, or any other federal, state, national or local statute that restricts or
limits its ability to incur indebtedness or to perform its obligations
hereunder. The making of Revolving Credit Advances by the Lenders to Borrowers,
the incurrence of the Letter of Credit Obligations on behalf of Borrowers, the
application of the proceeds thereof and repayment thereof and the consummation
of the Liquidation Sales will not violate any provision of any such statute or
any rule, regulation or order issued by the Securities and Exchange Commission
or any other Governmental Authority in any jurisdiction to which a Borrower may
be subject. Each Borrower is in compliance with, and shall hereafter comply with
and use its assets in compliance with, all requirements of applicable Law except
where the failure of such compliance will not be reasonably likely to result in
a Material Adverse Effect. No Borrower has received any notice of any violation
of any requirement of Law (other than of a violation which could not be
reasonably likely to result in a Material Adverse Effect).

 

4.10         Margin Regulations. No Borrower is engaged, nor will any Borrower
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security” as such terms are defined in Regulation U of the Federal Reserve Board
as now and from time to time hereafter in effect (such securities being referred
to herein as “Margin Stock”). No Borrower owns any Margin Stock, and none of the
proceeds of the Revolving Credit Advances, the Letters of Credit, or other
extensions of credit under this Agreement will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any Margin Stock or for any other purpose which might cause any of the
Revolving Credit Advances, Letters of Credit, or other extensions of credit
under this Agreement to be considered a “purpose credit” within the meaning of
Regulation T, U or X of the Federal Reserve Board. No Borrower will take or
permit to be taken any action which might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

 

 - 59 - 

 

 

4.11        Taxes. All tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Borrower have been filed with the appropriate Governmental Authority and all
Charges have been paid prior to the date on which any fine, penalty, interest or
late charge may be added thereto for nonpayment thereof (or any such fine,
penalty, interest, late charge or loss has been paid). There are no assessments
or threatened assessments by the IRS or any other applicable Government
Authority currently outstanding. No Borrower has executed or filed with the IRS
or any other Governmental Authority any agreement or other document extending,
or having the effect of extending, the period for assessment or collection-of
any Charges. No Borrower or any of their predecessors is liable for any Charges:
(a) under any agreement (including any tax sharing agreements) or (b) to
Borrowers’ knowledge, as a transferee.

 

4.12        ERISA and Canadian Plans.

 

(a)          No Borrower has any employee benefit plans as defined in Section
3(3) of ERISA. No Borrower or any ERISA Affiliate has taken, or failed to take,
any action that has subjected or would subject any Borrower to any liability
with respect to any employee benefit plan.

  

(b)          No Borrower or any of its Subsidiaries maintains, contributes,
sponsors, administers or has liability with respect to any Canadian Pension Plan
or Canadian Benefit Plan.

 

4.13        No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to Borrowers’ knowledge, threatened against any
Borrower, before any Governmental Authority or before any arbitrator or panel of
arbitrators (collectively, “Litigation”) that challenges any Borrower’s right or
power to enter into or perform any of its obligations under the Loan Documents
to which it is a party, or the validity or enforceability of any Loan Document
or any action taken thereunder. There is no Litigation pending or, to Borrowers’
knowledge, threatened that seeks damages or injunctive relief or alleges
criminal misconduct of any Borrower.

 

4.14        Brokers. No broker or finder acting on behalf of any Borrower
brought about the obtaining, making or closing of the Revolving Loan, and no
Borrower has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.

 

4.15        Full Disclosure. No information contained in this Agreement, any of
the other Loan Documents, any financial statement, or any other reports from
time to time delivered hereunder or any written statement furnished by or on
behalf of any Borrower to the Lenders pursuant to the terms of this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which they were made.

 

4.16        Environmental Matters.

 

(a)          (i) No Borrower is involved in operations nor does it know of any
facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of any
Borrower; (ii) no notice has been received by any Borrower identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to Borrowers’ knowledge, there are no facts,
circumstances or conditions that may result in any Borrower being identified as
a “potentially responsible party” under CERCLA or analogous state statutes; and
(iii) Borrowers have provided to the Lenders copies of all existing
environmental reports, reviews and audits and all written information, if any,
pertaining to actual or potential Environmental Liabilities.

 



 - 60 - 

 

 

(b)          Each Borrower hereby acknowledges and agrees that the Applicable
Lender (i) is not now, and has not ever been, in control of any of such
Borrower’s affairs, and (ii) does not, other than in connection with the
Applicable Lender exercising certain of its rights under certain of the Loan
Documents after an Event of Default, have the capacity through the provisions of
the Loan Documents or otherwise to influence such Borrower’s conduct with
respect to the ownership, operation or management of its compliance with
Environmental Laws or Environmental Permits.

 

4.17        Deposit and Disbursement Accounts. Schedule 4.17 lists all banks and
other financial institutions at which each Borrower maintains deposits and/or
other accounts as of the Restatement Date, including any DDAs and any
Disbursement Accounts, and such Schedule correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number.

  

4.18        Government Contracts. None of the Liquidation Sales Agreements or
Purchase Agreements is or will be subject to the Federal Assignment of Claims
Act, as amended (31 U.S.C. Section 3727), the Financial Administration Act
(Canada) or any similar Law of any Governmental Authority.

 

4.19        Solvency; Fraudulent Transfer.

 

(a)          Both before and after giving effect to (i) the Revolving Credit
Advances and Letter of Credit Obligations to be made or extended on the
Restatement Date or such other date as Revolving Credit Advances or Letter of
Credit Obligations requested hereunder are made or extended, (ii) the
disbursement of the proceeds of such Revolving Credit Advances or Letters of
Credit pursuant to the instructions of any Borrower, (iii) any Liquidation Sale,
and (iv) the payment and accrual of all transaction costs in connection with the
foregoing, each Credit Party is Solvent.

 

(b)          No transfer of property is being made by any Credit Party and no
obligation is being incurred by any Credit Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Credit Party.

 

(c)          No transfer of property is being made by any Credit Party without
receiving a reasonably equivalent value in exchange for such transfer and each
Credit Party’s remaining assets are not unreasonably small in relation to its
business.

 

4.20        Liquidation Sales Agreements. Borrowers have delivered to the
Lenders complete and correct copies of all existing Liquidation Sales Agreements
and Liquidator Joint Venture Agreements (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith). No Borrower nor, to
Borrowers’ knowledge, any other Person party thereto is in default in the
performance or compliance with any provisions thereof. All Liquidation Sales
Agreements and Liquidator Joint Venture Agreements comply with, and all
Liquidation Sales and purchases made pursuant thereto or pursuant to any
Purchase Agreement prior to such time have been consummated in accordance with,
all applicable Laws of all applicable Governmental Authorities. All requisite
approvals by Governmental Authorities having jurisdiction over Borrower (or any
Liquidator JV) and, to Borrowers’ knowledge, Merchants and other Persons
referenced therein, with respect to the transactions contemplated by such
Liquidation Sales Agreements or Liquidator Joint Venture Agreements have been
obtained, and no such approvals impose any conditions to the consummation of the
transactions contemplated by such Liquidation Sales Agreements or Liquidator
Joint Venture Agreements or to the conduct by any Borrower of its business
thereafter. To Borrowers’ knowledge, none of the Merchant’s representations or
warranties in such Liquidation Sales Agreements contain any untrue statement of
a material fact or omit any fact necessary to make the statements therein not
misleading. Each of the representations and warranties given by any Borrower in
such Liquidation Sales Agreements is true and correct in all material respects.
Notwithstanding anything contained in such Liquidation Sales Agreements to the
contrary, such representations and warranties of Borrower are incorporated into
this Agreement by this Section 4.20 and shall, solely for purposes of this
Agreement and the benefit of the Lenders, survive the consummation of the
related Liquidation Sale, purchase by a Borrower, or other transactions
contemplated therein.

 

 - 61 - 

 

 

4.21         Patriot Act, Foreign Assets, Etc. No BorrowerCredit Party or any of
its Subsidiaries is in violation of any Sanctions and no Credit Party or any of
its Subsidiaries is (nor will it be) a Person with whom the Applicable Lender is
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of Treasury of the United States of
AmericaOFAC (including, those persons named on the OFAC’s specially designated
and Blocked Persons list), the federal government of Canada or under any similar
statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support, or Terrorism) or other governmental action; no
BorrowerCredit Party or any of its Subsidiaries is knowingly engaging in and
(shall not knowingly engage in) any dealings or transactions or otherwise
associated with such persons. In addition, each Borrower hereby agrees to
provide the Applicable Lender with any additional information that the
Applicable Lender deems reasonable and necessary from time to time in connection
with the transactions contemplated by this Agreement in order to assure
compliance with all applicable Laws concerning money laundering and similar
activities. None of the requesting or borrowing of any Revolving Credit
Advances, the requesting or issuance, extension or renewal of any Letters of
Credit or the use of the proceeds of any thereof will violate any
Anti-Corruption Laws, Anti-Money Laundering Laws, Sanctions, the Trading With
the Enemy Act (50 U.S.C. §1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of BorrowersCredit Parties nor any of their Subsidiaries, nor, to the
knowledge of such Credit Party, any director, officer, employee, agent or other
AffiliatesAffiliate of such Credit Party or such Subsidiary (a) is or will
become a “blocked person” as described in the Executive Order, the Trading With
the Enemy Act or the Foreign Assets Control RegulationsSanctioned Person or (ba
Sanctioned Entity, (b) has or will have any assets located in Sanctioned
Entities, or (c) engages or will engage in any dealings or transactions, or be
otherwise be associated, with any such “blocked person”.Sanctioned Persons or
Sanctioned Entities. None of the transactions contemplated by the Loan Documents
violates the Canadian Economic Sanctions and Export Control Laws. Furthermore,
no Credit Party nor any Subsidiary thereof is a Canadian Blocked Person and, to
the actual knowledge of each Credit Party, no Credit Party or Subsidiary thereof
engages in any dealings or transactions, or is otherwise associated, with a
Canadian Blocked Person.

 

4.22         No Events of Default. As of any date of determination, both before
and after giving effect to the making of any Revolving Credit Advances or the
issuance of any Letters of Credit, there are no Events of Default.

 



 - 62 - 

 

 



4.23         Use of Proceeds. The proceeds of any Revolving Credit Advances  or
any Letter of Credit are neither intended or anticipated to be used nor have
been used in any way which would cause a breach of Section 2.2, Section 7.24 or
otherwise result in an Event of Default.

 

4.24         Investments. Other than Investments made by a Borrower in
connection with any Liquidation Sale, no Borrower has any Investments or made
any agreements or other legally binding commitments to invest in any Person.

 

4.25         Indebtedness. Other than the Obligations, the Indebtedness
permitted in Section 7.4 and any obligations in respect to Liquidation Sale
Agreements or Liquidator Joint Venture Agreements, no Borrower has any
Indebtedness.

 

4.26         GAG Purchase Agreement. All of GAG Inc.’s, Great American’s, and
any of their respective Affiliates’ obligations, including payment of all fees
and other amounts, under the GAG Purchase Agreement, and any other document or
agreement executed in connection therewith, have been satisfied in full as of
the Restatement Date. There is no default or breach by any Person party to the
GAG Purchase Agreement of any terms, conditions, or provisions of the GAG
Purchase Agreement. The GAG Purchase Agreement has not been amended, waived,
supplemented, terminated, or restated since July 28, 2009.

 

5.          FINANCIAL STATEMENTS AND INFORMATION

 

5.1           Reports and Notices. Each Borrower covenants and agrees that, from
and after the Closing Date and until the Termination Date, it shall deliver to
the Applicable Lender (a) concurrently with the delivery of such information to
the applicable Merchant, copies of financial statements, notices, projections
and other financial information at the times and in the manner set forth in the
Liquidation Sales Agreements with such Merchant, (b) promptly after receipt by
such Borrower, copies of any notices, financial statements, or other reports
from any Merchant under or relating to the Liquidation Sales Agreements, (c)
copies of any notices delivered to such Borrower under any Liquidator Joint
Venture Agreement or any other agreement executed in connection therewith, and
(d) copies of any motion filed in connection with any bankruptcy case involving
a Merchant or, if relevant, order of any court hearing such case (including,
without limitation, the court order (if applicable) approving the retention of
such Borrower or a Liquidator JV as the liquidator and the terms of such
retention) concerning the Liquidation Sale and/or any transactions contemplated
under any Liquidation Sale Agreement.

 

5.2           Reports Relating to Liquidation Sales. In addition, each Borrower
shall provide to the Applicable Lender the information with respect to each
Liquidation Sale described on Schedule 5.2.

 

5.3           Financial Reports and SEC Filings.

 

 (a)          As soon as available, but in any event within ninety (90) days
after the end of each Fiscal year, Borrowers shall deliver to the Lenders, or
cause GAG Inc. to deliver to the Lenders, (i) Consolidated and consolidating
financial statements of GAG Inc. and its Subsidiaries for each such Fiscal year,
audited by independent certified public accountants selected by GAG Inc. and
reasonably acceptable to the Lenders and certified, without any qualifications,
by such accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants’ letter to management) together
with a certificate of such accountants addressed to the Lenders stating that
such accountants do not have knowledge of the existence of any Default or Event
of Default and (ii) the annual 10-K reports (or any successor form) of GAG Inc.
filed with the SEC or any other applicable Governmental Authority.

 

 - 63 - 

 

 

(b)          As soon as practicable, but in any event not later than fifty (50)
days after the end of each of the first three Fiscal quarters of each Fiscal
year of GAG Inc., Borrowers shall deliver to the Lenders, or cause GAG Inc. to
deliver to the Lenders, (i) copies of the unaudited consolidated balance sheet
of GAG Inc. and its Subsidiaries as at the end of such quarter, and the related
consolidated statement of operations for such quarter and for the portion of GAG
Inc.’s Fiscal year then elapsed, and the related consolidated statement of cash
flow for such quarter and for the portion of GAG Inc.’s Fiscal year then
elapsed, all in reasonable detail and prepared in accordance with GAAP (subject
to year-end adjustments and except for the absence of notes), and (ii) the
quarterly 10-Q (or any successor form) reports of GAG Inc. filed with the SEC.

 

(c)          As soon as available, but in any event within 15 days after the end
of each month during each of GAG Inc.’s Fiscal years, Borrowers shall deliver to
the Lenders, or cause GAG Inc.Upon the Lenders’ request (which such request
shall not require delivery earlier than thirty-five (35) days after the end of
the applicable Fiscal month of GAG Inc.), Borrowers shall deliver to the
Lenders, or cause GAG Inc. to deliver to the Lenders, copies of the unaudited
consolidated balance sheet of GAG Inc. and its Subsidiaries as at the end of any
Fiscal month of GAG Inc., and the related consolidated statement of operations
for such month and for the portion of GAG Inc.’s Fiscal year then elapsed, and
the related consolidated statement of cash flow for such month and for the
portion of GAG Inc.’s Fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP (subject to year-end adjustments and except for
the absence of notes).

 

(d)          Simultaneously with the delivery of financial statements to the
Lenders hereunder pursuant to clauses (a), (b) and (c) above, Borrowers shall
deliver to the Lenders, or cause GAG Inc. to deliver, each of the following
(which may be prepared by GAG Inc. internally):

 

(i)          a GAG Inc. prepared Consolidated and individual balance sheet,
income statement, and statement of cash flow covering GAG Inc.’s and its
Subsidiaries’ operations during such period and comparing the same period during
the prior year on a Consolidated, consolidating and individual basis;

 

(ii)         a certificate signed by the chief financial officer of GAG Inc. to
the effect that:

 

(A)         the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
Fiscal year-end audit adjustments) and fairly present in all material respects
the financial condition of GAG Inc. and its Subsidiaries,

 

(B)         the representations and warranties of each Borrower contained in
this Agreement and the other Loan Documents, of GA Asset Advisors in the GA
Asset Advisors Guaranty to the extent the GA Asset Advisors Guaranty is in
effect, and of GAG Inc. and Great American contained in the Great American
Guaranty, are true and correct in all material respects on and as of the date of
such certificate, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date), and

  

(C)         there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action
Borrowers have taken, are taking, or propose to take with respect thereto).

 



 - 64 - 

 

 

(e)          Promptly after the same become publicly available, Borrowers shall
deliver to the Lenders, or cause GAG Inc. to deliver to the Lenders, copies of
all periodic and other reports, proxy statements and other materials filed by
GAG Inc. or any of its Subsidiaries with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, as the case may be.

 

(f)          Promptly after the sending or filing thereof, Borrowers shall
deliver to the Lenders, or cause GAG Inc. to deliver to the Lenders, copies of
all quarterly and annual reports and proxy solicitations that GAG Inc. sends to
its public security holders generally, and copies of all reports on form 8-K (or
its equivalent) and registration statements for the public offering (of
securities that GAG Inc. or any of its Subsidiaries files with the SEC or any
national securities exchange).

 

(g)          Copies of reports and financial statements filed by GAG Inc. with
the SEC and required to be delivered to the Lenders under this Section 5.3 by
Borrowers shall be deemed to have been delivered on the date on which GAG Inc.
causes such reports, or reports containing such financial statements, to be
posted on the Internet at www.sec.gov or at such other website identified by
Borrowers in a notice to the Lenders and that is accessible by the Lenders
without charge.

 

(h)          Upon the Lenders’ request, Borrowers shall deliver evidence in form
and substance satisfactory to the Lenders of their compliance with Section 6.15
hereof.

 

6.          AFFIRMATIVE COVENANTS

 

Each Borrower agrees that from and after the date hereof and until the
Termination Date, Borrowers shall comply with each of the following covenants:

 

6.1           Maintenance of Existence and Conduct of Business. Each Borrower
shall: (a) do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence as in effect on the Restatement
Date or the date of any Borrower Joinder with respect to any Borrower not party
hereto on the Restatement Date, and its rights and franchises necessary to the
proper conduct of its business; (b) continue to conduct its business solely for
the purpose of conducting Liquidation Sales or consummating purchases under
Liquidation Sales Agreements; (c) at all times maintain, preserve and protect
all of its assets and properties used or useful in the conduct of its business,
and keep the same in good repair, working order and condition in all material
respects (taking into consideration ordinary wear and tear); and (d) transact
business only in its legal name. Each Borrower shall cause any Liquidator JV to
comply with the foregoing from the date of any Liquidation Joint Venture
Agreement.

 

6.2           Payment of Obligations.

 

 (a)          Subject to Section 6.2(b), Borrowers shall, or if applicable shall
cause any Liquidator JV to, pay and discharge or cause to be paid and discharged
promptly all Charges and lawful claims for labor, materials, supplies and
services or otherwise, before any thereof shall become past due.

 

 - 65 - 

 

 

(b)          Borrowers may in good faith contest, by appropriate proceedings,
the validity or amount of any Charges or claims described in Section 6.2(a);
provided, that (a) at the time of commencement of any such contest no Default or
Event of Default shall have occurred and be continuing, (b) adequate reserves
with respect to such contest are maintained on the books of Borrowers, in
accordance with GAAP, (c) such contest is maintained and prosecuted continuously
and with diligence and operates to suspend collection or enforcement of such
Charges or claims or any Lien in respect thereof, (d) none of the Collateral
becomes subject to forfeiture or loss as a result of such contest, (e) no Lien
shall be imposed to secure payment of such Charges, (f) Borrowers shall promptly
pay or discharge such contested Charges or claims and all additional charges,
interest, penalties and expenses, if any, and shall deliver to the Lenders
evidence acceptable to the Lenders of such compliance, payment or discharge, if
such contest is terminated or discontinued adversely to Borrowers or the
conditions set forth in this Section 6.2(b) are no longer met, and (g) the
Lenders have not advised Borrowers in writing that the Lenders reasonably
believe that nonpayment or nondischarge thereof could have or result in a
Material Adverse Effect.

 

6.3          Books and Records. Borrowers shall keep adequate Books and Records
with respect to their business activities (which includes the business
activities of any Liquidator JV), including, without limitation, Books and
Records relating to all Expenses, in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP. All Expenses shall be
documented and available for inspection by the Lenders or their representatives.

 

6.4          Insurance.

 

(a)          Borrowers shall, at their sole cost and expense, maintain or cause
any Liquidator JV or Merchant to maintain, as the case may be, policies of
insurance required to be maintained (or caused to be maintained) by a Borrower
or a Liquidator JV in any applicable Liquidation Sales Agreement, in form and
with insurers acceptable to the Lenders. In the event any Borrower or any
Liquidator JV is to acquire or acquires ownership of any Retail Inventory, Other
Assets, or other Collateral then, prior to acquiring such ownership, Borrowers
shall notify the Lenders and shall maintain policies of insurance with respect
thereto satisfactory to the Lenders in its discretion prior to the acquisition
thereof by any Borrower. If requested by the Lenders, Borrowers shall cause the
Lenders to be named as an additional insured, loss payee, or other similar term
under such insurance policies. If Borrowers at any time or times hereafter shall
fail to obtain or maintain, or shall fail to cause any Liquidator JV to obtain
or maintain, any of the policies of insurance required above or to pay all
premiums relating thereto, the Lenders may at any time or times thereafter
obtain and maintain such policies of insurance and pay such premiums and take
any other action with respect thereto which the Lenders deems advisable. No
Lender shall have an obligation to obtain insurance for any Borrower or pay any
premiums therefor. In the event a Lender does obtain such insurance or pay any
such premiums, the Applicable Lender shall not be deemed to have waived any
Default or Event of Default arising from any Borrower’s failure to maintain such
insurance or pay any premiums therefor. All sums so disbursed, including
attorneys’ fees, court costs and other charges related thereto, shall be payable
on demand by Borrowers to the Applicable Lender and shall be additional
Obligations hereunder secured by the Collateral and subject to the Great
American Guaranty and, to the extent in effect, GA Asset Advisors Guaranty.

  

(b)          the Applicable Lender reserves the right at any time upon any
change in Borrowers’ risk profile to require additional forms and limits of
insurance to, in the Applicable Lender’s reasonable opinion, adequately protect
both the Applicable Lender’s interests in all or any portion of the Collateral
and to ensure that each Borrower is protected by insurance in amounts and with
coverage customary for its industry or the type of property acquired by
Borrowers. If requested by the Applicable Lender, Borrowers shall deliver to the
Applicable Lender from time to time a report of a reputable insurance broker,
reasonably satisfactory to the Applicable Lender, with respect to their
insurance policies.

 



 - 66 - 

 

 

(c)          Borrowers shall deliver to the Lenders, in form and substance
reasonably satisfactory to the Lenders, endorsements to all policies of
insurance naming the Lenders as loss payee or additional insured, as
appropriate, for those policies of insurance under which a Borrower or a
Liquidator JV is named as an insured. Borrowers shall promptly notify the
Lenders of any loss, damage, or destruction to the Retail Inventory, the Other
Assets, or any other Collateral, whether or not covered by insurance. After
deducting from such proceeds the expenses, if any, incurred by the Lenders in
the collection or handling thereof, the Lenders shall apply such proceeds to the
reduction of the Obligations in accordance with Section 2.8.

 

6.5           Compliance with Laws. Each Borrower shall, and shall cause any
Liquidator JV to, comply with all federal, state, national, local, and foreign
laws and regulations applicable to it, except to the extent that the failure to
comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

6.6           Supplemental Disclosure. From time to time as may be requested by
the Lenders (which request will not be made more frequently than once each year
absent the occurrence and continuance of a Default or an Event of Default), and
upon any Borrower becoming party hereto pursuant to a Borrower Joinder,
Borrowers shall supplement each Schedule hereto, or any representation herein or
in any other Loan Document, with respect to any matter hereafter arising which,
if existing or occurring at the date of this Agreement, would have been required
to be set forth or described in such Schedule or as an exception to such
representation or which is necessary to correct any information in such Schedule
or representation which has been rendered inaccurate thereby (and, in the case
of any supplements to any Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided that (a) no
such supplement to any such Disclosure Schedule or representation shall be or be
deemed a waiver of any Default or Event of Default resulting from the matters
disclosed therein, except as consented to by the Lenders in writing; and (b) no
supplement shall be required as to representations and warranties that relate
solely to the Restatement Date.

 

6.7           Intellectual Property. Each Borrower will conduct, and will cause
any Liquidator JV to conduct, its business and affairs without infringement of
or interference with any intellectual property of any other Person. Borrowers
shall obtain all intellectual property rights necessary for the conduct of any
Liquidation Sale or to enable Borrowers to purchase and resell any Retail
Inventory, Other Assets, or other Collateral purchased by any Borrower pursuant
to a Liquidation Sales Agreement.

 

6.8           Environmental Matters. Each Borrower shall and shall cause each
Person within its control (including any Liquidator JV) to: (a) conduct its
operations and keep and maintain its property in compliance with all
Environmental Laws and Environmental Permits; (b) implement any and all
investigation, remediation, removal and response actions which are appropriate
or necessary to comply with Environmental Laws and Environmental Permits
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or Release of any Hazardous Material on, at, in, under, above,
to, from or about any of its property; (c) notify the Lenders promptly after
such Borrower becomes aware of any violation of Environmental Laws or
Environmental Permits or any Release on, at, in, under, above, to, from or about
any property; and (d) promptly forward to the Lenders a copy of any order,
notice, request for information or any communication or report received by such
Borrower in connection with any such violation or Release or any other matter
relating to any Environmental Laws or Environmental Permits, in each case
whether or not the Environmental Protection Agency or any Governmental Authority
has taken or threatened any action in connection with any such violation,
Release or other matter. No Borrower shall be deemed to have a Merchant “within
its control” solely because of the provisions of any Liquidation Sales
Agreement.

 



 - 67 - 

 

 

6.9          Further Assurances. Borrowers agree that they shall and shall cause
any Liquidator JV and Merchant to, at Borrowers’ expense and upon request of the
Lenders, duly execute and deliver, or cause to be duly executed and delivered,
to the Lenders such further instruments and do and cause to be done such further
acts as may be necessary or proper in the reasonable opinion of the Lenders to
carry out more effectually the provisions and purposes of this Agreement or any
other Loan Document. Without limiting the foregoing, Borrowers shall take all
actions necessary such that (a) any borrower or guarantor under the UK Credit
Agreement (including but not limited to GA Asset Advisors) concurrently with its
execution of the UK Credit Agreement, and any other Foreign Credit Party
concurrently with becoming a Foreign Credit Party, shall execute and deliver to
the Lenders such Foreign Security Documents together with a guaranty of the
Obligations and any other agreements, legal opinions, documents and instruments
as are required by the Lenders each in form and substance satisfactory to the
Lenders and (b) the Liens granted to the Lenders pursuant to the Collateral
Documents will at all times be fully perfected first priority Liens in and to
the Collateral described therein, subject, as to priority, only to Permitted
Encumbrances with respect to the Collateral. Without limiting the foregoing,
none of the Credit Parties shall, and each of the Credit Parties shall cause
their respective Subsidiaries not to, execute the UK Credit Agreement or any
agreements, documents and instruments related thereto unless the Subordination
Agreement is executed by all parties thereto concurrently therewith.

 

6.10        Liquidation Related Agreements.

 

(a)          Each Borrower shall comply, and shall cause each Liquidator JV to
comply, with all material terms, provisions and conditions of the Liquidation
Sales Agreements and Liquidator Joint Venture Agreements, and Borrowers shall
promptly notify the Lenders of any breach of or noncompliance with any material
terms, provisions, or conditions of any Liquidation Sales Agreement by the
applicable Merchant of which any Borrower has knowledge or of any Liquidator
Joint Venture Agreements by any Person party thereto of which any Borrower has
knowledge.

 

(b)          Contemporaneously with any Borrower’s execution and delivery of any
Liquidation Sales Agreement or Liquidator Joint Venture Agreement (or any
amendment, modification, waiver, supplement, or restatement of any of the
foregoing), Borrowers shall deliver to the Lenders a complete copy of such
Liquidation Sales Agreement or Liquidator Joint Venture Agreement and a duly
executed Collateral Assignment with respect thereto.

 

6.11        Investment Proceeds, Etc. The proceeds of any Investment from any
source in any Borrower and any other funds received by any Borrower other than
from ordinary course business operations (including, without limitation, sales
or other dispositions of any Borrower’s assets other than in the ordinary course
of such Borrower’s business, the proceeds from the issuance of any debt or the
incurrence of any Indebtedness by any Borrower other than Indebtedness permitted
under Section 7.4 hereof, any proceeds from the issuance of membership interests
of any Borrower after the date hereof, tax refunds, damage awards, or insurance
or condemnation proceeds) shall be deposited directly into a Collection Account,
provided, however, that notwithstanding the foregoing, Borrowers may deposit the
Borrower Equity Amount needed for specific Liquidation Sales directly into a
Disbursement Account.

  

6.12        Immediate Notice to the Lenders. Borrowers shall provide the Lenders
with written notice promptly upon the occurrence of any of the following events,
which written notice shall state with reasonable particularity the facts and
circumstances of the event for which such notice is being given:

 

(a)          Any change in the Authorized Persons;

 



 - 68 - 

 

 

(b)          Any cessation by GAG Inc., Great American or any Borrower of making
payments to its creditors generally as the same become due;

 

(c)          Any failure by GAG Inc., Great American or any Borrower to pay rent
at any location, which failure continues for more than three (3) Business Days
following the last day on which such rent was due;

 

(d)          Any Material Adverse Effect;

 

(e)          The occurrence of any Default or Event of Default or any default or
event of default under the UK Credit Agreement (if it is then in effect) or any
documents related thereto;

 



(f)          Any intention on the part of any Borrower, GAG Inc. or Great
American toThe discharge of any of Borrower’s, GAG Inc.’s or Great American’s
present independent accountants or anythe withdrawal or resignation by such
independent accountants from their acting in such capacity;

 

(g)          Any litigation which, if determined adversely to any of the Credit
Parties, could reasonably be expected to result in a Material Adverse Effect;

 

(h)          Any material default or dispute under any Liquidation Sales
Agreement or any Liquidator Joint Venture Agreement;

 

(i)          Any acquisition or formation of any Subsidiary of Borrower or any
Liquidation Joint Venture involving Borrower;

 

(j)          The filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting GAG Inc.,
any Borrower, or any other Subsidiary of GAG Inc. or any of their assets that
could reasonably be expected to result in a Material Adverse Effect; and

 

(k)          The filing of any motion to convert a chapter 11 proceeding of a
Merchant under the Bankruptcy Code to a proceeding under chapter 7 thereof,
application for relief from an automatic stay by any creditor of a Merchant in
any case involving such Merchant under the Bankruptcy Code, or any other request
for relief under the Bankruptcy Code or any other Debtor Relief Law which, if
granted by the applicable court or other Governmental Authority, could suspend,
terminate, interrupt, or otherwise impede any Liquidation Sale.

  

6.13         Solvency. The Credit Parties at all times shall be and remain in
compliance with Section 4.19 hereof.

 

6.14         Tax Matters.

 

 (a)          Each Borrower shall duly and timely file, or cause to be duly and
timely filed, all Tax Returns required to be filed by it in respect of Taxes,
and duly and timely pay, or cause to be duly and timely paid, all Taxes due and
payable by it as required by applicable Law, including all Taxes assessed,
reassessed or for which a demand for payment is made by any Governmental
Authority, except when and so long as the validity of any such Taxes is being
contested in good faith by it or any other Person on its behalf through
appropriate proceedings and adequate provisions for such Taxes have been made in
its financial statements in accordance with GAAP.

 



 - 69 - 

 

 

(b)          Subject to Section 2.13, each Borrower shall duly and timely
withhold, or cause to be duly and timely withheld, all material Taxes required
to be withheld by it in accordance with applicable Law from any amount paid, or
credited, or deemed to be paid or credited by it to or for the account of any
Person (including any employees, officers or any non-resident Person), and shall
duly and timely remit, or cause to be duly and timely remitted, to the
appropriate Governmental Authority such Taxes required by applicable Law to be
remitted by it.

 

(c)          Each Borrower shall not fail to pay any Taxes or other amounts
which would result in a Lien (other than a Permitted Encumbrance) on any
Collateral.

 

(d)          Each Borrower shall, upon written request, furnish to the Lenders
evidence satisfactory to the Lenders that such Borrower has paid such Taxes in
each jurisdiction in which Borrower is required to pay such Taxes.

 

6.15        Borrower’s Activities.

 

(a)          No Borrower shall engage in any activity except for:

 

(i)          conducting Liquidation Sales that are at least partially funded
with Liquidation Borrowings from the Applicable Lender and other activities
reasonably incidental thereto; or

 

(ii)         becoming a member of a Liquidator JV for the purpose of conducting
Liquidation Sales that are at least partially funded with Liquidation Borrowings
from the Applicable Lender and other activities reasonably incidental thereto.

 

(b)          No Borrower shall, nor shall GAG Inc. or Great American cause or
permit any Borrower to, enter into any Liquidation Sales Agreement or Liquidator
Joint Venture Agreements, unless such Borrower’s obligations thereunder are at
least partially financed by Liquidation Borrowings from the Applicable Lender
(and no other Indebtedness of a Borrower).

 

(c)          Until the Revolving Credit Termination Date, the Credit Parties
agree that no Credit Party nor any of their Affiliates shall conduct any going
out of business, liquidation or store closing sales with respect to any Retail
Inventory or Other Assets of a Merchant which if conducted by a Borrower (or any
Liquidator JV of which a Borrower is a joint venturer) would be a Liquidation
Sale or enter into any agreement with any Person that, if entered into by a
Borrower, would be a Liquidation Sales Agreement or Liquidator Joint Venture
Agreement, unless:

  

(i)          the “Guaranteed Amount” or “Purchase Price” (as such terms are
defined in the applicable agency or purchase agreement) is less than $7,500,000
and not funded from the proceeds of any Indebtedness incurred by any Credit
Party except, directly or indirectly (as in the form of an advance from GAG Inc.
or Great American to any of its Subsidiaries other than a Borrower), from the
proceeds of the Parent Working Capital Facility; or

 

(ii)         GAG Inc., Great American or any of their respective Subsidiaries
(other than a Borrower), funds its obligations with respect to the “Guaranteed
Amount” or “Purchase Price” (as such terms are defined in the applicable agency
or purchase agreement) out of GAG Inc.’s, Great American’s or such
Subsidiary’s cash resources without the use of any Indebtedness (including any
Indebtedness derived from the Parent Working Capital Facility); or

 



 - 70 - 

 

 



(iii)        a Borrower has presented the Applicable Lender with a Liquidation
Loan Proposal for such proposed Liquidation Sale, and the Applicable Lender has
determined that it will not provide Revolving Credit Advances, Letters of
Credit, or has offered alternate terms therefor which such Borrower has
rejected, all in a manner consistent with the requirements of Section 2.1(fh).

 

(d)          Nothing contained in this Section 6.15 or elsewhere in this
Agreement shall prevent GAG Inc., Great American or any other Affiliate or
Subsidiary thereof (other than a Borrower) from engaging in any activities
related to the liquidation of any real property, personal property or other
property of a Person other than a Merchant or an Affiliate thereof that in the
ordinary course of its business sells Retail Inventory, including the conducting
of a liquidation sale of such real property, personal property or other property
and issuing any guarantees in connection therewith.

 

6.16         Applications under the CCAA and BIA. Each Borrower and each of its
Subsidiaries acknowledges that its business and financial relationships with the
Lenders is unique from its relationship with any other of its creditors. Each
Borrower and each of its Subsidiaries agrees that it shall not file any plan of
arrangement under the CCAA or proposal under the BIA which provides for, or
would permit, directly or indirectly, the Lenders to be classified with any
other creditors of such Borrower and each of its Subsidiaries for purposes of
such CCAA plan of arrangement, BIA proposal or otherwise.

 



6.17         OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.
Each of the Credit Parties and its Subsidiaries shall implement and maintain in
effect policies and procedures designed to ensure compliance by the Credit
Parties and their Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.

 

7.          NEGATIVE COVENANTS

 

Each Borrower agrees that, without the prior written consent of the Lenders,
from and after the date hereof until the Termination Date, Borrowers shall
comply with each of the following covenants:

  

7.1           Mergers, Subsidiaries, Etc. No Borrower shall directly or
indirectly, by operation of law or otherwise, (a) form or acquire any
Subsidiary, (b) merge with, amalgamate with, consolidate with, acquire all or
substantially all of the assets or capital stock of, or otherwise combine with
or acquire, any Person; provided, that, the acquisition of any assets by a
Borrower in connection with any Liquidation Sale pursuant to the Liquidation
Sales Agreements shall not be violation of this covenant, or (c) liquidate, wind
up, or dissolve itself (or suffer any liquidation or dissolution).

 

7.2           Liquidation Related Agreements. No Borrower shall amend, modify,
supplement, waive, or assent to noncompliance with any material term, provision
or condition of any Liquidation Sales Agreements or any Liquidator Joint Venture
Agreement without the Lenders’ prior written consent.

 



 - 71 - 

 

 

7.3           Investments, Loans and Advances. No Borrower shall make or permit
to exist any Investment in, or make, accrue or permit to exist loans or advances
of money to, any Person, through the direct or indirect lending of money,
holding of securities or otherwise except that, so long as no Default or Event
of Default shall have occurred and be continuing, Borrowers may collectively
make Investments up to $2,000,000 in the aggregate, subject to Control
Agreements in favor of the Lenders or otherwise subject to a perfected security
interest in favor of the Lenders, in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America, the federal
government of Canada or any agency thereof maturing within one year from the
date of acquisition thereof, (ii) certificates of deposit, maturing no more than
one year from the date of creation thereof, issued by commercial banks
incorporated under the laws of the United States of America or Canada, each
having combined capital, surplus and undivided profits of not less than
$300,000,000 and having a senior secured rating of “A” or better by a nationally
recognized rating agency (an “A Rated Bank”), and (iii) time deposits, maturing
no more than 30 days from the date of creation thereof with A Rated Banks.
Notwithstanding the foregoing, so long as no Default or Event of Default shall
have occurred or be continuing, Retail shall be permitted to make: (i) a
one-time investment on or about the Third Amendment Effective Date in the form
of the Target L/C, and, (ii) a one-time investment on or about the Fifth
Amendment Effective Date in the form of the Jones L/C, in both cases, so long as
such Letter of Credit is fully cash collateralized in such amounts as may be
requested by the Lenders.

 

7.4           Indebtedness. No Borrower shall create, incur, assume or permit to
exist any Indebtedness or liabilities, other than (i) the Liquidation Borrowings
and the other Obligations, (ii) deferred Taxes (so long as no Default or Event
of Default would occur or occurs as a result thereof); (iii) obligations arising
under or in relation to Liquidation Sales Agreements or Liquidator Joint Venture
Agreements; and (iv) Indebtedness owed to Great American in an amount not to
exceed $1,000,000 in the aggregate and incurred solely in connection with
services provided by Great American or one of its Affiliates.

 

7.5           Affiliate Transactions. Except as otherwise permitted under
Section 7.4(iv), no Borrower shall enter into or be a party to any transaction
with any Affiliate; provided that, a Borrower, subject to and with funds
received by Borrower in accordance with Section 2.8, may (a) make payments to
Great American so long as such payments are not Restricted Payments (unless
otherwise allowed hereunder) and are limited to the reimbursement of actual
out-of-pocket expenses consistent with the Budget for any Liquidation Sale and
(b) make payments to its other Affiliates so long as such payments are limited
to the payment or reimbursement of such Affiliates’ actual, out of pocket costs
and expenses (without any mark-up or profit) related to providing goods or
services which relate to a Liquidation Sale. Notwithstanding anything to the
contrary set forth in this Agreement, in connection with any Liquidation Sale
where Borrower is required to post an Expense L/C, Borrower, at its discretion,
shall have the right to satisfy such requirement either through (a) a Letter of
Credit Obligations hereunder, or (b) Great American causing a letter of credit
to be issued through the Parent Capital Working Facility provided that Borrower
shall not incur any Indebtedness with respect to such letter of credit.

 

7.6           Capital Structure and Business. No Borrower shall (a) make any
changes in any of its business objectives or purposes, or any material change in
its operations, (b) make any change in its capital structure as described in
Section 4.8 or (c) form any Restricted Subsidiary that does not promptly execute
a Borrower Joinder.

 

7.7           Guaranteed Indebtedness. No Borrower shall create, incur, assume
or permit to exist any obligation to guaranty any Indebtedness or other
obligation of any other Person in any manner except by endorsement of
instruments or items of payment for deposit to the general account of Borrowers.

 



 - 72 - 

 

 

7.8           Liens. No Borrower shall create, incur, assume or permit to exist
any Lien on or with respect to the any of its properties or assets (whether now
owned or hereafter acquired) except (i) Liens in favor of (or assigned to) the
Lenders pursuant to the Loan Documents, (ii) Liens for taxes not yet due (iii)
potential or actual retention of title claims known to a Borrower, disclosed in
writing to the Lenders and reasonably acceptable to the Lenders, in relation to
the assets of a Merchant which are the subject of Liquidation Sales conducted
outside of the US and Canada, (iv) materialmen’s, mechanic’s, workmen’s,
repairmen’s or other like Liens arising in the ordinary course of business
securing obligations that are not overdue and (v) to the extent the UK Credit
Agreement is in effect, Liens in favor of Burdale pursuant to the UK Credit
Agreement and related documents (which Liens shall be subordinate to the Liens
in favor of the Lenders pursuant to the terms set forth in the Subordination
Agreement) (collectively, “Permitted Encumbrances”). In addition, no Borrower
shall become a party to any agreement, note, indenture or instrument, or take
any other action, that would prohibit the creation of a Lien on any of its
properties or other assets in favor of the Lenders as additional collateral for
the Obligations.

 

7.9           Sale of Membership Interests and Assets. No Borrower shall sell,
transfer, convey, assign or otherwise dispose of any of its properties or other
assets, including any membership interest (whether in a public or a private
offering or otherwise), other than the sale of Retail Inventory or Other Assets
in Liquidation Sales pursuant to the Liquidation Sales Agreements. With respect
to any disposition of assets or other properties in connection with any
Liquidation Sale pursuant to the respective Liquidation Sales Agreements, the
Lenders agree to release their Lien on such assets or other properties in order
to permit Borrowers to effect such disposition and shall execute and deliver to
Borrowers, at Borrowers’ expense, appropriate UCC-3 termination statements, PPSA
termination statements and other releases as reasonably requested by Borrowers.

 

7.10         ERISA. No Borrower shall cause or permit any ERISA Affiliate to
cause or permit to occur an event which could result in the imposition of a Lien
under Section 412 of the Internal Revenue Code or Section 302 or 4068 of ERISA.

 

7.11         Hazardous Materials. No Borrower shall cause nor, to the extent its
permission or acquiescence is sought or required, permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the real
estate upon which any Liquidation Sale is being held, where such Release would
(a) violate in any respect, or form the basis for any Environmental Liabilities
under, any Environmental Laws or Environmental Permits or (b) otherwise
adversely impact the value or marketability of any of the Collateral, Retail
Inventory, or Other Assets, other than such violations or impacts which could
not reasonably be expected to have a Material Adverse Effect.

 

7.12         Sale-Leasebacks. No Borrower shall engage in any sale-leaseback,
synthetic lease or similar transaction involving any assets.

 

7.13         Cancellation of Indebtedness. No Borrower shall cancel any claim or
debt owing to it, except for reasonable consideration negotiated on an
arm’s-length basis and in the ordinary course of its business.

 

7.14         Restricted Payments. No Borrower shall, directly or indirectly, (i)
declare, order, pay or make any Restricted Payment or (ii) set aside any sum or
property therefor, except Borrowers may make payments to Great American of
Amounts received by Borrowers in connection with a Liquidation Sale pursuant to
Section 2.8(a)(xiv) and the last sentence of Section 2.8.

 



 - 73 - 

 

 

7.15         Change of Company Name or Location; Change of Fiscal Year. No
Borrower shall (a) change its name, or (b) change its chief executive office,
principal place of business, other business offices, warehouses or other
locations, or the location of its records concerning the Collateral, in any case
without at least thirty (30) days prior written notice to the Lenders and after
completing or taking any reasonable action requested by the Lenders in
connection therewith, including to continue the perfection of any Liens in favor
of the Lenders in any Collateral, and provided that any such new location shall
be in the continental United States or Canada. Without limiting the foregoing,
no Borrower shall change its name, identity or structure in any manner which
might make any financing statement, financing change statement or continuation
statement filed in connection herewith insufficient or inadequate to comply with
the requirements of Section 9-503 of the Code, the filing requirements of the
PPSA or any other then applicable provision of the Code except upon prior
written notice to the Lenders and after completing or taking any reasonable
action requested by the Lenders in connection therewith, including to continue
the perfection of any Liens in favor of the Lenders in any Collateral. No
Borrower shall change, nor suffer or permit Great American or GAG Inc. to
change, its Fiscal year.

 

7.16         No Speculative Transactions. No Borrower shall engage in any
transaction involving commodity options, futures contracts or similar
transactions.

 

7.17         Leases. No Borrower shall enter into any lease for real or personal
property.

 

7.18         Change of Control. No Borrower shall cause, permit, or suffer,
directly or indirectly, any Change of Control with respect to any Borrower.

  

7.19         Accounting Methods. No Borrower shall modify or change its method
of accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of any Borrower’s accounting records without said
accounting firm or service bureau agreeing to provide the Lenders information
regarding the Collateral and each Borrower’s financial condition.

 

7.20         Suspension. No Borrower shall suspend or go out of a substantial
portion of any of its business.

 

7.21         Benefit Plans. No Borrower nor any ERISA Affiliate shall maintain
or contribute to any Benefit Plan.

 

7.22         Preferred Stock. GAG Inc. agrees not to issue any Capital Stock to
any Person that would constitute “Preferred Stock” as defined and described in
GAG Inc.’s Certificate of Incorporation filed with the State of Delaware on May
7, 2009, without providing the Lenders with at least 30 days advance written
notice thereof, together with copies of all documents, certificates, and
agreements to be issued by GAG Inc. or any other Person in connection with such
issuance.

 

7.23         Canadian Pension Plans. No Borrower shall contribute to or assume
an obligation to contribute to any Canadian Pension Plan that has a “defined
benefit” provisions as such term is defined in the Income Tax Act (Canada).

 

7.24         Use of Proceeds. No part of the proceeds of the Revolving Credit
Advances will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Federal
Reserve Board, (y) no part of the proceeds of any Revolving Credit Advance or
Letter of Credit will be used, directly or indirectly, to make any payments to a
Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, to fund any operations, activities or business of
a Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person, and (z) that no part of the
proceeds of any Revolving Credit Advance or Letter of Credit will be used,
directly or indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Sanctions, Anti-Corruption Laws or Anti-Money
Laundering Laws.

 



 - 74 - 

 

 

8.          TERM

 

8.1          Termination. The financing arrangements contemplated hereby shall
be in effect until the Revolving Credit Termination Date, and any then
outstanding Obligations shall be automatically due and payable in full on such
date.

 

8.2          Survival of Obligations Upon Termination of Financing Arrangements.
Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of any Borrower or the rights of the Lenders relating to any
unpaid portion of the Obligations, due or not due, liquidated, contingent or
unliquidated or any transaction or event occurring prior to such termination, or
any transaction or event, the performance of which is required after the
Revolving Credit Termination Date. Except as otherwise expressly provided herein
or in any other Loan Document, all undertakings, agreements, covenants,
warranties and representations of or binding upon any Borrower, and all rights
of the Lenders, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, however
that in all events the provisions of Section 11, the payment of obligations
under Sections 2.11 and 2.13, and the indemnities contained in the Loan
Documents shall survive the Termination Date.

 

9.          EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

9.1          Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:

 

(a)         Any Borrower (i) shall fail to make any payment of principal of any
Revolving Credit Advance or any of the other Obligations when due and payable,
(ii) shall fail to make any payment of interest or any Fee when due and payable
and the same remains unremedied for more than one (1) Business Day, or (iii)
fails to pay or reimburse the Applicable Lender for any expense reimbursable
hereunder or under any other Loan Document within ten (10) Business Days
following such Borrower’s receipt of the Applicable Lender’s written demand for
such reimbursement or payment of expenses.

 

(b)         Any Borrower shall fail or neglect to perform, keep or observe any
of the provisions of Sections 2.2, 2.6, 6.4 or 7.

 

(c)         Any Borrower shall fail or neglect to perform, keep or observe any
of the provisions of Section 5, and the same shall remain unremedied for more
than five (5) Business Days.

 

(d)         Any Borrower shall fail or neglect to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this Section 9)
and such failure continues after the earlier of (i) three (3) Business Days
after such Borrower shall receive written notice of any such failure from the
Applicable Lender or (ii) five (5) Business Days after such Borrower shall
become aware thereof.

 



 - 75 - 

 

 

(e)         Any representation or warranty herein or in any Loan Document or in
any written statement, report, financial statement or certificate made or
delivered to the Applicable Lender by any Borrower shall be untrue or incorrect
in any material respect as of the date when made or deemed made.

 

(f)          Any assets of any Borrower shall be attached, seized, levied upon
or subjected to a writ or distress warrant, or come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors of any
Borrower.

  

(g)         An Insolvency Proceeding shall be commenced by GAG Inc., Great
American or any Borrower.

 

(h)         An Insolvency Proceeding shall be commenced against GAG Inc., Great
American or any Borrower and any of the following events occur: (i) such Person
consents to the institution of the Insolvency Proceeding against it, (ii) the
petition commencing the Insolvency Proceeding is not timely controverted, (iii)
the petition commencing the Insolvency Proceeding is not dismissed within
forty-five (45) days of the date of the filing thereof, (iv) an interim trustee
or received is appointed to take possession of all or any substantial portion of
the properties or assets of, or to operate all or any substantial portion of the
business of such Person, or (v) an order for relief shall have been entered
therein.

 



(i)          A notice of Lien, levy, or assessment shall be filed of record with
respect to the assets of GAG Inc. or Great American valued in the aggregate in
excess of $100200,000 or any asset of a Borrower valued in the aggregate in
excess of $50,000 by the United States, Canada or any department, agency, or
instrumentality thereof, or by any state, province, territory, county,
municipal, or governmental agency, or any other Governmental Authority and with
respect to GAG Inc. and Great American the same is not discharged within ten
(10) Business Days of the date of such filing and with respect to a Borrower,
the same is not discharged within two (2five (5) Business Days of the date of
such filing, or if any taxes or debts owing at any time hereafter to any one or
more of such entities becomes a Lien, whether choate or otherwise, upon such
entities’ assets and the same is not paid on the payment date thereof.

 

(j)          A final judgment or judgments for the payment of money involving an
aggregate amount of (i) $100,000 or more shall be rendered against any Borrower
or (ii) $2,000,000 or more shall be rendered against GAG Inc. or Great American
and in each case the same shall not, within thirty (30) days after the entry
thereof, have been discharged or execution thereof stayed or bonded pending
appeal, or shall not have been discharged prior to the expiration of any such
stay.

 

(k)         Any material provision of any Loan Document shall for any reason
cease to be valid, binding and enforceable in accordance with its terms (or any
Borrower, GAG Inc., or Great American, as the case may be, shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any security interest created
under any Loan Document shall cease to be a valid and perfected first priority
security interest or Lien (except as otherwise permitted herein or therein) in
any of the Collateral purported to be covered thereby, unless such security
interests cease to be a valid and perfected first priority security interest or
Lien in the Collateral solely by reason of any Lender’s act or failure to act.

 



 - 76 - 

 

 

(l)          GAG Inc., Great American or any Borrower shall be enjoined,
restrained, or in any way prevented by court order or otherwise from continuing
to conduct all or any material part of its business affairs.

 

(m)        There shall be a default in any other agreement material to the
operations of the business of any Borrower or Great American and such default
(i) shall occur at the final maturity of the obligations thereunder or (ii)
shall result in a right by the other party thereto, irrespective of whether
exercised, to accelerate the maturity of such Borrower’s or Great American’s
obligations thereunder, to terminate such agreement, or to refuse to renew such
agreement pursuant to an automatic renewal right therein.

  

(n)         Any material misstatement or misrepresentation shall exist in any
warranty, representation, statement, or Record made to the Lenders by any
Borrower, Great American, or any officer, employee, agent, director (or
comparable manager) of any Borrower or Great American on behalf of any Borrower
or Great American.

 

(o)         There shall occur an event of default or any other material breach
under the Great American Guaranty or, if the GA Asset Advisors Guaranty is in
effect, the GA Asset Advisors Guaranty (after taking into account any applicable
notice and cure provisions related thereto), provided that, with respect to the
GA Asset Advisors Guaranty (if it is then in effect), the Applicable Lender has
given Borrower written notice of such event of default or other material breach.

 

(p)         There shall occur a Change of Control.

 

(q)         There shall occur an indictment of, or institution of any legal
process or proceeding against, GAG Inc., Great American or any Borrower, or any
member, officer, director, or senior manager of GAG Inc., Great American or any
Borrower, where the relief, penalties or remedies sought or available include
the forfeiture of any property of GAG Inc., Great American or any Borrower
and/or the imposition of any stay or other order, the effect of which could be
to restrain in any material way the conduct by GAG Inc., Great American or any
Borrower of its business in the ordinary course or would otherwise result in a
Material Adverse Effect.

 

(r)          There shall occur an event of default or any other material breach
by any Person party to any Liquidator Joint Venture Agreement, Liquidation Sales
Agreement, Agency Agreement or Purchase Agreement (after taking into account any
applicable notice and cure provisions related thereto). Any Expense L/C required
under any Liquidation Sales Agreement shall not be issued when and as required
by such Liquidation Sales Agreement, or shall be cancelled, terminated, or shall
be permitted to expire except in accordance with the terms of any Liquidation
Sales Agreement.

 

(s)          If the UK Credit Agreement is in effect, there shall occur an event
of default or any other material breach under the UK Credit Agreement or any
related documents (after taking into account any applicable notice and cure
provisions related thereto), provided that the Applicable Lender has given
Borrower written notice of such event of default or other material breach.

 

(t)          There shall occur any other event that has a Material Adverse
Effect.

 

9.2          Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, the Lenders may exercise any of the rights and remedies of a
secured party under the Code and any other rights and remedies provided for in
this Agreement or any other Loan Document or otherwise available to it at Law or
in equity, such rights and remedies to include, without limitation, the
following, all of which are authorized by each Borrower:

 



 - 77 - 

 

 

(a)          If any Default or Event of Default shall have occurred and be
continuing, the Lenders may without notice suspend this facility with respect to
further Revolving Credit Advances and the incurrence of further Letter of Credit
Obligations whereupon any further Revolving Credit Advances and Letter of Credit
Obligations shall be made or extended in the Lenders’ sole discretion so long as
such Default or Event of Default is continuing.

 

(b)          If any Event of Default shall have occurred and be continuing, the
Lenders may, without notice, (i) terminate this facility with respect to further
Revolving Credit Advances and the incurrence of further Letter of Credit
Obligations; (ii) except as otherwise expressly provided herein, increase the
rate of interest and Letter of Credit Fees applicable to the Obligations to the
Default Rate; (iii) declare all or any portion of the Obligations, including all
or any portion of any Liquidation Borrowing to be forthwith due and payable, and
require that the Letter of Credit Obligations be cash collateralized as provided
in Annex B, all without presentment, demand, protest or further notice of any
kind, all of which are expressly waived by Borrowers; and (iv) exercise any
rights and remedies provided to the Lenders under the Loan Documents and/or at
Law or equity, including all remedies provided under the Code; provided, that
upon the occurrence of an Event of Default specified in Sections 9.1 (f), (g) or
(h), all of the Obligations, including all portions of the Revolving Loan, shall
become immediately due and payable without declaration, notice or demand by any
Person.

 

(c)          If any Event of Default shall have occurred and be continuing and
if the Lenders determine that any Borrower is unwilling or unable to conduct any
Liquidation Sale as required under a Liquidation Sales Agreement, then the
Lenders may assume control of, and conduct and complete, or appoint an agent to
assume control of, conduct, and complete, such Liquidation Sale pursuant to the
terms of such Liquidation Sales Agreement.

 

(d)          If any Event of Default shall have occurred and be continuing, the
Lenders may, without notice to any Borrower (such notice being expressly
waived), and without constituting a retention of any collateral in satisfaction
of an obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of any Borrower held by the
Lenders or any Affiliate thereof (including any amounts received in the Cash
Management Accounts), or (ii) Indebtedness at any time owing to or for the
credit or the account of any Borrower held by the Lenders or any Affiliate
thereof.

 

(e)          If any Event of Default shall have occurred and be continuing, the
Lenders may: (i) hold, as cash collateral, any and all balances and deposits of
any Borrower held by the Lenders, and any amounts received in the Cash
Management Accounts, to secure the full and final repayment of all of the
Obligations; (ii) instruct each Cash Management Bank and any other depositary
with whom a DDA subject to a Control Agreement is maintained, to pay any and all
balances and deposits in the applicable Cash Management Account or other DDA to
Lender’s Account.

 

9.3           Remedies Cumulative. The rights and remedies of the Lenders under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative and may be exercised simultaneously. Each Lender shall have all other
rights and remedies not inconsistent herewith as provided under the Code, by
Law, or in equity. No exercise by the Lenders of one right or remedy shall be
deemed an election, and no waiver by the Lenders of any Event of Default shall
be deemed a continuing waiver. No delay by the Lenders shall constitute a
waiver, election, or acquiescence by it.

 



 - 78 - 

 

 

9.4           Waivers by Borrower. Except as otherwise provided for in this
Agreement or by applicable Law, each Borrower waives: (a) presentment, demand
and protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by the Lenders on which such Borrower may in any way be liable,
and hereby ratifies and confirms whatever the Lenders may do in this regard, (b)
all rights to notice and a hearing prior to any Lender’s taking possession or
control of, or to such Lender’s replevy, attachment or levy upon, the Collateral
or any bond or security which might be required by any court prior to allowing
the such Lender to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal and exemption laws.

  

10.         SUCCESSORS AND ASSIGNS

 

10.1         This Agreement and the other Loan Documents shall be binding on and
shall inure to the benefit of each Borrower, the Lenders and their respective
successors and assigns (including a debtor-in-possession on behalf of any
Borrower), except as otherwise provided herein or therein.

 

10.2         No Borrower shall assign, transfer, hypothecate or otherwise convey
its rights, benefits, obligations or duties hereunder or under any of the other
Loan Documents without the prior express written consent of the Lenders. Any
such purported assignment, transfer, hypothecation or other conveyance by any
Borrower without the prior express written consent of the Lenders shall be void.

 

10.3         Each Lender (“Assignor”) may assign and delegate to one or more
assignees (each, an “Assignee”) all, or any ratable part of all, of the
Obligations and the other rights and obligations of the Assignor hereunder and
under the other Loan Documents (except that any documents or agreements
concerning Bank Products may only be assigned in accordance with their terms);
provided, however, that Borrowers may continue to deal solely and directly with
such Assignor in connection with the interest so assigned to an Assignee until
(a) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrowers and (b) the Assignor and its Assignee have delivered to Borrowers
an Assignment and Acceptance substantially in the form of Exhibit 10.3 hereto.

 

10.4         The terms and provisions of this Agreement are for the purpose of
defining the relative rights and obligations of Borrowers and the Lenders with
respect to the transactions contemplated hereby and no Person shall be a third
party beneficiary of any of the terms and provisions of this Agreement or any of
the other Loan Documents.

 

11.         MISCELLANEOUS

 

11.1         Complete Agreement; Modification of Agreement. This Agreement,
together with the other Loan Documents constitute the complete agreement between
the parties with respect to the subject matter thereof and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof. This Agreement may not be modified, altered or amended except as
set forth in Section 11.2 below.

 

11.2         Amendments. No amendment, modification, or termination of any
provision of this Agreement or any other Loan Document, or any consent to any
departure by any Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Lenders and the Credit Party who is a
party to this Agreement or such Loan Document (as applicable).

 



 - 79 - 

 

 

11.3        Releases. Upon indefeasible payment in full in cash and performance
of all of the Obligations (other than indemnification Obligations under Section
2.11), termination of the this Agreement and a release of all claims against the
Lenders, and so long as no suits, actions proceedings, or claims are pending or
threatened against any Indemnified Person asserting any damages, losses or
liabilities that are Indemnified Liabilities, the Lenders shall deliver to
Borrowers termination statements, mortgage releases and other documents
necessary or appropriate to evidence the termination of the Liens securing
payment of the Obligations.

  

11.4        Fees and Expenses.

 

(a)          Borrowers jointly and severally agree to pay from time to time on
demand all costs of collection, Lender Expenses and all reasonable costs,
expenses, and disbursements (including reasonable attorneys’ fees and expenses)
which are incurred by the Lenders in connection with the preparation,
negotiation, execution, administration and delivery of this Agreement and of any
other Loan Documents, and all other reasonable costs, expenses, and
disbursements which may be incurred in connection with or in respect to the
credit facility contemplated hereby or which otherwise are incurred with respect
to the Obligations.

 

(b)          Borrowers jointly and severally agree to pay from time to time on
demand all Lender Expenses (including reasonable attorneys’ fees and reasonable
attorneys’ expenses) incurred by the Lenders, following the occurrence of any
Event of Default.

 

(c)          Each Borrower authorizes the Lenders to pay all such fees and
expenses, and in the Lenders’ discretion, to add such fees and expenses to the
Loan Account.

 

(d)          The undertaking on the part of Borrowers in this Section 11.4 shall
survive payment of the Obligations and/or any termination, release, or discharge
executed by the Lenders in favor of any Borrower, other than a termination,
release, or discharge which makes specific reference to this Section 11.4.

 

11.5        Tax and Expenses. If any Borrower fails to pay any monies (whether
taxes, assessments, insurance premiums, or, in the case of leased properties or
assets, rents or other amounts payable under such leases) due to third Persons,
or fails to make any deposits or furnish any required proof of payment or
deposit, all as required under the terms of this Agreement, then, the Applicable
Lender, in its sole discretion and without prior notice to any Borrower, may do
any or all of the following: (a) make payment of the same or any part thereof,
or (b) in the case of the failure to comply with Section 6.4 hereof, obtain and
maintain insurance policies of the type described in Section 6.4 and take any
action with respect to such policies as the Applicable Lender deems prudent. Any
such amounts paid by the Applicable Lender shall constitute Lender Expenses and
any such payments shall not constitute an agreement by the Applicable Lender to
make similar payments in the future or a waiver by the Applicable Lender of any
Event of Default under this Agreement. Each Lender need not inquire as to, or
contest the validity of, any such expense, tax, or Lien and the receipt of the
usual official notice for the payment thereof shall be conclusive evidence that
the same was validly due and owing.

 

11.6        No Waiver. The Applicable Lender’s failure, at any time or times, to
require strict performance by any Borrower of any provision of this Agreement
and any of the other Loan Documents shall not waive, affect or diminish any
right of the Applicable Lender thereafter to demand strict compliance and
performance therewith. Any suspension or waiver of an Event of Default shall not
suspend, waive or affect any other Event of Default whether the same is prior or
subsequent thereto and whether the same or of a different type. None of the
undertakings, agreements, warranties, covenants and representations of any
Borrower contained in this Agreement or any of the other Loan Documents and no
Default or Event of Default by any Borrower shall be deemed to have been
suspended or waived by the Applicable Lender, unless such waiver or suspension
is by an instrument in writing signed by an officer of or other authorized
employee of the Applicable Lender and directed to Borrowers specifying such
suspension or waiver.

 

 - 80 - 

 

 

11.7         Remedies. Each Lender’s and the Credit Parties’ respective rights
and remedies under this Agreement shall be cumulative and nonexclusive of any
other rights and remedies which the Applicable Lender or any Credit Party may
have under any other agreement, including the other Loan Documents, by operation
of Law or otherwise. Recourse to the Collateral shall not be required.

 

11.8         Severability. Wherever possible, each provision of this Agreement
and the other Loan Documents shall be interpreted in such a manner as to be
effective and valid under applicable Law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable Law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

11.9         Conflict of Terms. Except as otherwise provided in this Agreement
or any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement is in
conflict with, or inconsistent with, any provision in any of the other Loan
Documents, the provision contained in this Agreement shall govern and control.

 

11.10         Confidentiality. Each Lender agrees to use reasonable efforts
(equivalent to the efforts such Lender applies to maintain as confidential its
own confidential information) to maintain as confidential all information
provided to it by Borrowers and/or any other Credit Party and/or their
Affiliates and designated as confidential; provided, that each Lender may
disclose such information (a) to Persons employed or engaged by such Lender in
evaluating, approving, structuring or administering the Liquidation Borrowings
and the credit facility evidenced by the Loan Documents; (b) to any bona fide
participant or potential participant that has agreed to comply with the covenant
contained in this Section 11.10 (and any such bona fide participant or potential
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any
Governmental Authority or reasonably believed by such Lender to be compelled by
any court decree, subpoena or legal or administrative order or process; (d) as,
in the opinion of such Lender’s counsel, required by Law; (e) in connection with
the exercise of any right or remedy under the Loan Documents or in connection
with any litigation to which such Lender is a party, or (f) which ceases to be
confidential through no fault of such Lender. Each Lender may at any time
destroy any documents containing such confidential information.

 

11.11         CHOICE OF LAW AND VENUE.

 

  (a)          THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.

 

 - 81 - 

 

 

  (b)          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF SUFFOLK,
COMMONWEALTH OF MASSACHUSETTS, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWERS WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.11(b).

 

11.12         Notices. Unless otherwise provided in this Agreement, all notices
or demands by any Borrower or the Lenders to the other relating to this
Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as Borrowers or the
Lenders, as applicable, may designate to each other in accordance herewith), or
telefacsimile (with a confirming receipt from the sending machine) to Borrowers
or to the Lenders, as the case may be, at its address set forth below:

 

If to any   Credit Party: Great American Group WF, LLC   2186021255 Burbank,
 Boulevard  

Suite 300 South400

  Woodland Hills, CA 91367   Attn:  Phillip Ahn, Chief Financial Officer   Fax
No.: (818) 746-9921   Email:  pahn@greatamerican.com     With copies   in all
cases to: B. Riley Financial, Inc.   590 Madison Ave., 29th Floor   New York, NY
10022   Attn: Alan Forman, Executive Vice President & General Counsel   Email:
aforman@brileyfin.com     And:     Greenberg & Bass LLP   16000 Ventura
Boulevard   Suite 1000   Encino, CA 91436   Attn:  David Adelman, Esquire   Fax
No.: (818) 986-6534   Email:  dadelman@greenbass.com

 

 - 82 - 

 

 

If to the Lenders:   Wells Fargo Bank, National Association   One Boston Place,
18th Floor   Boston, MA 02108   Attn: Joseph Burt   Fax No. (617) 523-4032  
Email: Joseph.Burt@wellsfargo.com     With copies   in all cases to: Choate,
Hall & Stewart LLP   Two International Place   Boston, MA  02110   Attn: Kevin
J. Simard, Esquire   Fax No. (617) 248-4000   Email:  ksimard@choate.com

 

the Lenders and Borrowers may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 11.12,
other than notices by the Lenders in connection with enforcement rights against
the Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or three (3) Business Days after the
deposit thereof in the mail. Borrowers acknowledge and agree that notices sent
by the Lenders in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by Law, transmitted by
telefacsimile or any other method set forth above.

 

11.13         Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

11.14         Counterparts; Telefacsimile Execution. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis, except as otherwise specifically provided therein or therefor.

 



11.15         WAIVER OF JURY TRIAL. BORROWERS AND LENDERLENDERS EACH HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWERS
AND LENDERLENDERS REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

 - 83 - 

 

 

11.16         Press Releases. Each Borrower agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Lenders or their Affiliates or referring to
this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to the Lenders and without the prior written consent of the
Lenders unless (and only to the extent that) such Borrower or Affiliate is
required to do so under applicable Law and then, in any event, such Borrower or
Affiliate will consult with the Lenders before issuing such press release or
other public disclosure. Each Borrower, on its own behalf and on behalf of its
Affiliates, consents to the publication by the Lenders of advertising material
relating to the financing transactions contemplated by this Agreement using any
Borrower’s or Affiliate’s name, product photographs, logo or trademark. The
Lenders shall provide a draft reasonably in advance of any advertising material
to Borrowers for review and comment prior to the publication thereof. Each
Lender reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

 

11.17         Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Borrower for liquidation or reorganization, should any Borrower become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Borrower’s assets, and shall continue to be effective or to be reinstated, as
the case may be, if at any time payment and performance of the Obligations, or
any part thereof, is, pursuant to applicable Law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

11.18         Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 11.11 and 11.15, with its counsel.

 

11.19         No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

11.20         Effectiveness. This Agreement shall be binding and deemed
effective when executed by Borrowers and the Lenders.

 

11.21         Intentionally Deleted.

 

11.22         Right of Set-Off. Any and all deposits or other sums at any time
credited by or due to a Borrower from the Applicable Lender or from any
Affiliate of the Applicable Lender, and any cash, securities, instruments or
other property of a Borrower in the possession of any of the foregoing, whether
for safekeeping or otherwise (regardless of the reason such Person had received
the same) shall at all times constitute security for any and all Obligations of
Borrowers to the Applicable Lender or such Affiliate and may be applied or set
off against the Obligations at any time, whether or not such are then due and
whether or not other collateral is then available to the Applicable Lender or
such Affiliate.

 

11.23         Pledges To Federal Reserve Banks. Nothing included in this
Agreement shall prevent or limit the Applicable Lender, to the extent that the
Applicable Lender is subject to any of the twelve Federal Reserve Banks
organized under §4 of the Federal Reserve Act (12 U.S.C. §341) from pledging all
or any portion of the Applicable Lender’s interest and rights under this
Agreement, provided, however, neither such pledge nor the enforcement thereof
shall release the Applicable Lender from any of its obligations hereunder or
under any of the Loan Documents.

 

 - 84 - 

 

 



11.24         USA Patriot Act Notice. Each Lender hereby notifies Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, Great American, and
their respective Subsidiaries, which information includes the name and address
of each Borrower, Great American, and their respective Subsidiaries, and other
information that will allow such Lender to identify each Borrower, Great
American, and their respective Subsidiaries in accordance with the Act. Each
Borrower, Great American, and their respective Subsidiaries are in compliance,
in all materials respects, with the Patriot Act. No part of the proceeds of any
Liquidation Borrowing will be used by any Borrower, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amendedFCPA.

 

11.25         Canadian Anti-Money Laundering Legislation. Each Borrower
acknowledges that, pursuant to the Canadian Anti-Money Laundering Legislation,
the Lenders may be required to obtain, verify and record information regarding
the Borrowers and their respective directors, authorized signing officers,
direct or indirect shareholders or other Persons in control of the Borrowers,
and the transactions contemplated hereby. Each Borrower shall promptly provide
all such information, including supporting documentation and other evidence, as
may be reasonably requested by the Lenders or any assignee thereof, in order to
comply with any applicable Canadian Anti-Money Laundering Legislation, whether
now or hereafter in existence.

 

11.26         No Joint Venture. Nothing contained herein shall be deemed or
construed to create a partnership or joint venture between any Borrower and the
Lenders.

 

11.27         Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Applicable
Lender could purchase the first currency with such other currency on the
Business Day preceding that on which final judgment is given. The obligation of
each Borrower in respect of any such sum due from it to the Applicable Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the "Judgment Currency") other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
"Agreement Currency"), be discharged only to the extent that on the Business Day
following receipt by such the Applicable Lender of any sum adjudged to be so due
in the Judgment Currency, such the Applicable Lender may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of this Agreement Currency so purchased is less than the
sum originally due to the Applicable Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such the Applicable Lender against such loss. If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to such the Applicable Lender in such currency, such the Applicable Lender
may be, agrees to return the amount of any excess to such Borrower (or to any
other Person who may be entitled thereto under applicable Law).

 

 - 85 - 

 

 

11.28         Appointment for Perfection. The Canadian Lender hereby appoints
the U.S. Lender as its agent for the purpose of perfecting Liens, including,
without limitation, for assets which, in accordance with Article 9 of the UCC,
the PPSA, the Securities Transfer Act (Ontario) or any other applicable law can
be perfected only by possession or control. Should the Canadian Lender obtain
possession or control of any such Collateral, Canadian Lender shall notify the
U.S. Lender thereof, and, promptly upon the U.S. Lender’s request therefor shall
deliver such Collateral to the U.S. Lender or otherwise deal with such
Collateral in accordance with the U.S. Lender’s instructions.

 

11.29         Loss Sharing. If following the occurrence of an Event of Default
and realization upon the Collateral and the Guarantee Agreements, the U.S.
Lender on the one hand and the Canadian Lender on the other hand has suffered or
incurred a loss not recovered from available Collateral, each Lender shall make
such payments to the other of them so that the loss is shared by all the
Lenders.

 

11.30         Amendment & Restatement. Upon satisfaction of the conditions
precedent to the effectiveness of this Agreement, (a) this Agreement shall amend
and restate the Existing Credit Agreement in its entirety (except to the extent
that definitions from the Existing Credit Agreement are incorporated herein by
reference) and (b) the rights and obligations of the parties under the Existing
Credit Agreement shall be subsumed within, and be governed by, this Agreement;
provided, however, that Borrowers, GAG Inc., and Great American each hereby
agree that (y) the Letters of Credit issued pursuant to the Existing Credit
Agreement and outstanding on the Restatement Date (and any outstanding
Obligations with respect thereto), shall be hereafter deemed to be Letters of
Credit issued hereunder, and (z) all Obligations under, and as defined in, the
Existing Credit Agreement shall remain outstanding, shall constitute continuing
Obligations secured by the Collateral, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of such
Obligations and other liabilities.

 

11.31         Appointment of Hypothecary Representative. Without limiting the
powers of the U.S. Lender, for the purposes of holding any hypothec granted to
the Attorney (as defined below) pursuant to the laws of the Province of Québec
to secure the prompt payment and performance of any and all Obligations by any
Credit Party, each of the Lenders hereby irrevocably appoints and authorizes the
U.S. Lender and, to the extent necessary, ratifies the appointment and
authorization of the U.S. Lender, to act as the hypothecary representative of
the creditors as contemplated under Article 2692 of the Civil Code of Québec (in
such capacity, the “Attorney”), and to enter into, to take and to hold on their
behalf, and for their benefit, any hypothec, and to exercise such powers and
duties that are conferred upon the Attorney under any related deed of hypothec. 
The Attorney shall:  (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney pursuant to any such deed
of hypothec and applicable law, and (b) benefit from and be subject to all
provisions hereof with respect to the U.S. Lender mutatis mutandis, including,
without limitation, all such provisions with respect to the liability or
responsibility to and indemnification by the Lenders and Credit Parties.  Any
person who becomes a Lender shall be deemed to have consented to and confirmed
the Attorney as the person acting as hypothecary representative holding the
aforesaid hypothecs as aforesaid and to have ratified, as of the date it becomes
a Lender, all actions taken by the Attorney in such capacity.

 



11.32         Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under any guaranty in respect of Hedging
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.32 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
11.32, or otherwise under a guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Obligations. Each
Qualified ECP Guarantor intends that this Section 11.32 constitute, and this
Section 11.32 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 - 86 - 

 

 

11.33         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by (a) the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 - 87 - 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

  GREAT AMERICAN GROUP WF, LLC,   a California limited liability company        
By: /s/ Phillip J. Ahn   Its. Authorized Signer         gA RETAIL, Inc., a
California corporation1         By:   /s/ Phillip J. Ahn   Name: Phillip J. Ahn
  Title:   Authorized Signer         GA RETAIL CANADA, ULC, an unlimited
liability company formed under the laws of the Province of British Columbia 2  
      By:   /s/ Phillip J. Ahn   Name: Phillip J. Ahn   Title:   Authorized
Signer         WELLS FARGO BANK, NATIONAL ASSOCIATION         By: /s/ Joseph
Burt   Name: Joseph Burt     Duly Authorized Signatory

 

 

1 NTD: Added by joinder

2 NTD: Added by joinder

 

   

 

 

[ADDITIONAL SIGNATURES ON THE FOLLOWING PAGE]

 

   

 

 

ACKNOWLEDGMENT AND AGREEMENT

 

Each of the undersigned hereby acknowledges and agrees to the provisions of the
foregoing Credit Agreement applicable to it, including but not limited to the
first offer provisions set forth in Section 2.1(f)(i); the indemnity provisions
set forth in Section 2.11; the access provisions in Section 2.12, the currency
indemnity set forth in Section 2.19(a); the covenants contained in Sections 6.13
and 6.15; and the provisions of Section 7.22; and agrees to cause Borrowers to,
and take all action necessary to permit Borrowers to, comply with all reporting
requirements set forth in Article 5 of the foregoing Credit Agreement.

 

  GREAT AMERICAN GROUP, INC., a Delaware corporation3         By: /s/ Phillip J.
Ahn   Name: Phillip J. Ahn   Title: Chief Financial Officer & Chief  Operating
Officer         GREAT AMERICAN GROUP, LLC, a California limited liability
company         By: /s/ Phillip J. Ahn   Name: Phillip J. Ahn   Title: Chief
Financial Officer & Chief  Operating Officer

 

 

3 NTD: Now referred to as, “B. RILEY FINANCIAL, INC., a Delaware corporation
(f/k/a Great American Group, Inc.)”

 

 1 

 

 

Annex II

 

Updated Exhibits

 

(See attached)

 

 

 

 

EXHIBIT 2.1(a)(i)

to

CREDIT AGREEMENT

 

(FORM OF) LIQUIDATION LOAN PROPOSAL

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of July 15, 2013 (including all annexes, exhibits, and schedules
thereto, and as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) by and between GREAT AMERICAN GROUP WF, LLC, a
California limited liability company (the “Original Borrower”), each other
affiliate or subsidiary of Original Borrower that becomes party hereto from time
to time (such affiliates, together with Original Borrower, a “Borrower” and
collectively, the “ Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“U.S.
Lender”) and WELLS FARGO CAPITAL FINANCE CORPORATION CANADA (“Canadian Lender”
and together with the U.S. Lender, the “Lenders” and each a “Lender”).
Capitalized terms used herein without definition are so used as defined in the
Credit Agreement.

 

The undersigned, being the [________________] of [APPLICABLE BORROWER], hereby
certifies that the information provided herein is true and correct in all
material respects based on the information provided by the Merchant or Affiliate
of the Merchant to [APPLICABLE BORROWER].

 

1.GENERAL INFORMATION REGARDING MERCHANT AND INVENTORY

 

  (a) Name of Merchant   ________________             (b) Anticipated Gross
Inventory Amount at Retail   $_______________             (c) Anticipated Gross
Inventory Amount at Cost   $_______________             (d) Anticipated
Guaranteed Amount (___% of Gross Inventory Amount at Retail)   $_______________

 

2.AMOUNT REQUESTED FOR INVENTORY ADVANCE OR OTHER ASSETS ADVANCE

 

  (a) Proposed Borrower Equity Percentage (aggregate of both Inventory Advances
and Other Asset Advances, as applicable)   _______________%

 



 

 

 

  (b) Proposed Inventory or Other Assets Advance Rate   _______________%        
      2(a) +         2(b) =         100%    

 

  (c) Choose One of the Following Amounts To Be Used For Calculation:    

 

  (i) Guaranteed Amount   $_______________             (ii) Purchase Price
(inclusive of Inventory Advances and Other Asset Advances)   $_______________  
          (iii) Other Agreed Amount to Be Delivered by Borrower to Merchant  
$_______________             (iv) Letter of Credit Amount   $_______________    
          Or                 (v) Backend L/C Amount   $_______________

 



 

 

 

  (d) Borrower Equity Amount (2(a) x the applicable provision of 2(c))  
$_______________             (e) If 2(c)(i), (ii), (iii) or (iv) applies, then
Inventory Advance/Other Assets Advance (2(b) x the applicable provision of 2(c))
  $_______________

 

3. AMOUNT REQUESTED FOR INITIAL EXPENSE ADVANCE

 

  (a) Initial Expenses   $_______________             (b) Proposed Inventory or
Other Assets Advance Rate (see 2(b) above)   _______________%             (c)
Initial Expense Advance (3(a) x 3(b))   $_______________

 

4. TOTAL REVOLVING CREDIT ADVANCE REQUESTED

 

  Total Revolving Credit Advance Request   $_______________           (Inventory
Advance or Other Asset Advance + Initial Expense Advance; (2(e) + 3(c))    

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Liquidation
Loan Proposal as of the date first set forth above.

 

  [APPLICABLE BORROWER]         By:     Name:     Title:  

 

 

 

 

Exhibit 2.1(i)

 

THIRD AMENDED AND RESTATED SECURED PROMISSORY NOTE

 

Up to $200,000,000 Boston, Massachusetts   April 21, 2017

 

FOR VALUE RECEIVED, the undersigned, together with any other Person who may be
joined from time to time as a Borrower under the Credit Agreement (collectively,
the “Borrowers” and each, a “Borrower”), hereby jointly and severally promise to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger
to WELLS FARGO RETAIL FINANCE, LLC (the “U.S . Lender”) and WELLS FARGO CAPITAL
FINANCE CORPORATION CANADA (the “Canadian Lender”, and together with the U.S.
Lender, collectively, the “Lenders” and each, a “Lender”), as applicable, or
their respective assigns, at such places as each Applicable Lender may designate
from time to time in writing, in lawful money of the United States of America
and in immediately available funds, the principal amount of TWO HUNDRED MILLION
DOLLARS ($200,000,000), or if less, the aggregate unpaid principal amount of any
Liquidation Borrowing (as defined in the Credit Agreement).

 

All capitalized terms, unless otherwise defined herein, shall have the meanings
assigned to them in that certain Second Amended & Restated Credit Agreement,
dated as of July 15, 2013 (as amended by that certain First Amendment to Credit
Agreement and Limited Consent and Waiver, dated May 28, 2014, as further amended
by that certain Second Amendment to Credit Agreement, dated as of August 28,
2014, as further amended by that certain Third Amendment to Credit Agreement and
that certain Joinder to Loan Documents each dated as of February 5, 2015, as
further amended by that certain Fourth Amendment to Credit Agreement, dated as
of February 19, 2015, as further amended by that certain Fifth Amendment to
Credit Agreement, dated as of June 10, 2016, as further amended by that certain
Sixth Amendment and Joinder to Credit Agreement, dated as of October 5, 2016, as
further amended by that certain Seventh Amendment to Credit Agreement, dated as
of April 21, 2017, and as may be further amended, restated, supplemented or
otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”) by and between Borrowers and Lenders. This Third Amended and
Restated Secured Promissory Note (this “Note”) is issued pursuant to the Credit
Agreement and is entitled to the benefit and security of the Loan Documents
provided for therein, to which reference is hereby made for a statement of all
of the terms and conditions under which each Liquidation Borrowing evidenced
hereby is made and to be repaid. All of the terms, covenants and conditions of
the Credit Agreement and all other instruments evidencing or securing the
indebtedness hereunder, including the Loan Documents, are hereby made a part of
this Note and are deemed incorporated herein, in full. The date and amount of
each Liquidation Borrowing made by any Applicable Lender to any Borrower, the
rates of interest applicable thereto and each payment made on account of the
principal thereof, shall be recorded by such Applicable Lender on its books;
provided, that the failure of such Applicable Lender to make any such
recordation shall not affect the obligations of any Borrower to make a payment
when due of any amount owing under the Credit Agreement or this Note with
respect to the Liquidation Borrowings made by the Lenders to any Borrower.

 

 

 

 

Each Applicable Lender’s books and records concerning Liquidation Borrowings,
the accrual of interest thereon, and the repayment of such Liquidation
Borrowings, shall be prima facie evidence of such indebtedness to such
Applicable Lender hereunder.

 

The principal amount of the indebtedness from time to time evidenced hereby
shall be payable in the amounts and on the dates specified in the Credit
Agreement and, if not sooner paid in full, on the Revolving Credit Termination
Date. Interest on the outstanding principal amount of this Note shall be paid
until such principal amount is paid in full at such rates of interest, including
the Default Rate, if applicable, and at such times as are specified in the
Credit Agreement.

 

If any payment or prepayment on this Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

 

Upon the occurrence and during the continuance of any Event of Default, this
Note may, as provided in the Credit Agreement, without demand, notice or legal
process of any kind, be declared, and upon such declaration immediately shall
become, or upon certain circumstances set forth in the Credit Agreement may
become without declaration, due and payable.

 

No delay or omission by any Lender in exercising or enforcing any of its powers,
rights, privileges, remedies, or discretions hereunder shall operate as a waiver
thereof on that occasion nor on any other occasion. No waiver of any default
hereunder shall operate as a waiver of any other default hereunder, nor as a
continuing waiver.

 

In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid to the
Applicable Lender for the use, forbearance or detention of money advanced
hereunder exceed the Maximum Lawful Rate. If a court of competent jurisdiction
determines in a final order that the rate of interest payable hereunder exceeds
the Maximum Lawful Rate, then so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable hereunder shall be equal to the Maximum
Lawful Rate; provided, however, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, Borrowers shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by the Applicable Lender is equal to the total
interest that would have been received had the interest rate payable hereunder
been (but for the operation of this paragraph) the interest rate payable since
the Closing Date as otherwise provided in this Note. Thereafter, interest
hereunder shall be paid at the rate(s) of interest and in the manner provided in
Section 2.4 of the Credit Agreement, unless and until the rate of interest again
exceeds the Maximum Lawful Rate, and at that time this paragraph shall again
apply. In no event shall the total interest received by the Applicable Lender
pursuant to the terms hereof exceed the amount that the Applicable Lender could
lawfully have received had the interest due hereunder been calculated for the
full term hereof at the Maximum Lawful Rate. If the Maximum Lawful Rate is
calculated pursuant to this paragraph, such interest shall be calculated at a
daily rate equal to the Maximum Lawful Rate divided by the number of days in the
year in which such calculation is made. If, notwithstanding the provisions of
Section 2.4(i) of the Credit Agreement, a court of competent jurisdiction shall
finally determine that the Applicable Lender has received interest hereunder in
excess of the Maximum Lawful Rate, the Applicable Lender shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 2.8 of the Credit Agreement and thereafter shall refund any excess to
Borrowers or as a court of competent jurisdiction may otherwise order.

 

 - 2 - 

 

 

Each Borrower assents to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by any Lender
with respect to this Note and/or any Collateral given to secure this Note or any
extension or other indulgence with respect to any other liability or any
Collateral given to secure any other liability of the Borrowers or any other
person obligated on account of this Note.

 

This Note shall be binding upon the Borrowers, and upon their respective
successors, assigns, and representatives, and shall inure to the benefit of the
Lenders and their respective successors, endorsees, and assigns.

 

Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or remaining provisions of
this Note.

 

Time is of the essence for this Note. To the fullest extent permitted by
applicable law, each Borrower waives: (a) presentment, demand and protest, and
notice of presentment, dishonor, intent to accelerate, acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all Loan Documents, notes, commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by Lenders on which any Borrower may in any way be liable, and hereby
ratifies and confirms whatever Lenders may do in this regard; (b) all rights to
notice and a hearing prior to any Lender’s taking possession or control of, or
to any Lender’s replevy, attachment or levy upon, the Collateral or any bond or
security that might be required by any court prior to allowing such Lender to
exercise any of its remedies; and (c) the benefit of all valuation, appraisal
and exemption laws.

 

Each Borrower authorizes each Lender to complete this Note if delivered
incomplete in any respect.

 

This Note is delivered to the U.S. Lender, at the principal offices of the U.S.
Lender in Boston, Massachusetts, and shall be governed by the laws of the
Commonwealth of Massachusetts.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Lenders, in the establishment and
maintenance of their relationship with the Borrowers contemplated by this Note,
is relying thereon. EACH BORROWER, TO THE EXTENT ENTITLED THERETO, WAIVES ANY
PRESENT OR FUTURE RIGHT OF THE BORROWERS OR OF ANY OTHER PERSON LIABLE TO THE
LENDERS ON ACCOUNT OF OR IN RESPECT TO THIS NOTE, TO A TRIAL BY JURY IN ANY CASE
OR CONTROVERSY RELATING TO THIS NOTE IN WHICH THE ANY LENDER IS OR BECOMES A
PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST ANY LENDER AS
PARTY LITIGANTS), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN RESPECT TO,
THIS NOTE.

 

 - 3 - 

 

 

This Note amends, restates, and replaces in its entirety (but does not repay)
the Second Amended and Restated Secured Promissory Note in the principal amount
of $100,000,000 dated as July 15, 2013 issued by Great American Group WF, LLC, a
California limited liability company, and each of the other Borrowers that
joined as party thereto (the “Prior Note”). This Note is issued not as a payment
toward, but as a continuation of, the obligations of the Borrowers to the
Lenders pursuant to the Prior Note. Accordingly, this Note shall not be
construed as a novation or extinguishment of the obligations arising under the
Prior Note, and its issuance shall not affect the priority of any security
interest granted in connection with the Prior Note.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 - 4 - 

 

 

  GREAT AMERICAN GROUP WF, LLC         By:     Name:     Title:         GA
RETAIL, INC.         By:     Name:     Title:         GA RETAIL CANADA, ULC    
    By:     Name:     Title:  

 

[Signature Page to Third Amended and Restated Note]

 

 

 